Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 1 of 181 Pageid#: 1
                                                             CLERKS OFFICE U.S. DIST. COURT
                                                                AT CHARLOTTESVILLE, VA
                                                                       FILED
                            UNITED STATES DISTRICT COURT           07/29/2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA    JULIA C. DUDLEY, CLERK
                                   CHARLOTTESVILLE DIVISION
                              No. _______________________       BY: /s/ J. JONES
                                                                    DEPUTY CLERK

 WILD VIRGINIA, VIRGINIA                        )
 WILDERNESS COMMITTEE, UPSTATE                  )
 FOREVER, SOUTH CAROLINA                        )
 WILDLIFE FEDERATION, NORTH                     )
 CAROLINA WILDLIFE FEDERATION,                  )
 NATIONAL TRUST FOR HISTORIC                    )
 PRESERVATION, MOUNTAINTRUE,                    )
 HAW RIVER ASSEMBLY,                            )
 HIGHLANDERS FOR RESPONSIBLE                    )      Civil Case No. 3:20-cv-0005
 DEVELOPMENT, DEFENDERS OF                      )
 WILDLIFE, COWPASTURE RIVER                     )
 PRESERVATION ASSOCIATION,                      )
 CONGAREE RIVERKEEPER, THE                      )
 CLINCH COALITION, CLEAN AIR                    )
 CAROLINA, CAPE FEAR RIVER                      )
                                                                    COMPLAINT
 WATCH, ALLIANCE FOR THE                        )
 SHENANDOAH VALLEY, and                         )
 ALABAMA RIVERS ALLIANCE,                       )
                                                )
                         Plaintiffs,            )
                                                )
 v.                                             )
                                                )
 COUNCIL ON ENVIRONMENTAL                       )
 QUALITY and MARY NEUMAYR IN                    )
 HER OFFICIAL CAPACITY AS CHAIR                 )
 OF THE COUNCIL ON                              )
 ENVIRONMENTAL QUALITY,                         )
                                                )
                         Defendants.


                                       INTRODUCTION

       1.      In its most recent opinion on the strictures of the Administrative Procedure Act

(“APA”), the Supreme Court affirmed that “‘the Government should turn square corners in

dealing with the people.’” Dep’t of Homeland Sec. v. Regents of the Univ. of Calif., 140 S. Ct.

1891, 1909 (2020) (quoting St. Regis Paper Co. v. United States, 368 U. S. 208, 229 (1961)



                                                1
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 2 of 181 Pageid#: 2




(Black, J., dissenting)). In other words, while the federal government can change policy, it must

follow the law, not “cut corners,” when it does so. Id.

       2.      Contrary to these strictures, in the Update to the Regulations Implementing the

Procedural Provisions of the National Environmental Policy Act, 85 Fed. Reg. 43304 (2020)

(“Final Rule” or “Rule”), in direct response to President Trump’s call to “simplify and

accelerate” the approval process for major projects like pipelines and highways, the Council on

Environmental Quality (“CEQ”) deleted the central provisions of regulations that have been in

place for over 40 years to implement one of our nation’s most fundamental “good government”

laws: the National Environmental Policy Act of 1969 (“NEPA” or the “Act”), 42 U.S.C. §§

4321-4370 (1970).

       3.      Rather than make this drastic change deliberately and with the careful process the

APA requires, CEQ cut every corner. The agency disregarded clear evidence from over 40 years

of past implementation; ignored the reliance interests of the citizens, businesses, and industries

that depend on full and complete NEPA analyses; and turned the mandatory public engagement

process into a paper exercise, rather than the meaningful inquiry the law requires.

       4.      When introducing the final changes to the NEPA rule, President Trump dismissed

the APA process as a “roadblock” in the way of this administration’s attempts to “slash” NEPA,

which the president had been attempting to do since “day one.” But the APA cannot be ignored:

it guards against an administration’s pursuing a political agenda without adhering to legal

process. See N. Carolina Growers' Ass'n, Inc. v. United Farm Workers, 702 F.3d 755, 772 (4th

Cir. 2012).




                                                 2
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 3 of 181 Pageid#: 3




       5.      Through a set of simple rules, the APA ensures that a significant change in

government policy is not made without a “measured deliberation,” a reasoned justification, and a

robust opportunity for public engagement. Id. at 772.

       6.      Under the APA, the public must be given a full opportunity to review proposed

changes to regulations, the public must have a meaningful opportunity to comment, and the

agencies must consider the public’s comments in their rulemaking. 5 U.S.C.A. § 553 (b)-(c).

       7.      The APA requires agencies to consider “serious reliance interests” on current

regulations and weigh those interests against changes in policy. FCC v. Fox Television Stations,

556 U.S. 502, 515-516 (2009).

       8.      The APA ensures that in making policy changes, the government must have

“good reasons” for the changes that are rational and based in fact. Id. at 515. The government

must truthfully explain its reasons to the public so that it may be held legally and politically

accountable for the changes.

       9.      And the government’s responsibility is even further heightened when it makes

changes with great significance. Here, where the government has completely rewritten the

regulations implementing one of our nation’s most significant environmental laws—a law that

has been in place for over fifty years with regulations that have remained unchanged for

decades—the government’s responsibility to follow procedure is at its highest.

       10.     NEPA is fundamentally a democratic decisionmaking law. The law has twin

aims. By establishing transparent procedures that require federal decisionmakers to consider and

account for the environmental impacts of federal projects, NEPA is meant to ensure that well-

informed government will make careful decisions. To reinforce this, the law ensures that the




                                                  3
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 4 of 181 Pageid#: 4




public are informed about the environmental impacts of projects and alternative solutions so that

they may keep government accountable and weigh in on the decisionmaking process.

       11.     Often referred to as the “Magna Carta of environmental laws,” NEPA was

enacted in 1970 to protect human health and the environment by ensuring that “unquantified

environmental amenities and values” are given “appropriate consideration in decisionmaking.”

42 U.S.C. § 4332(2)(B).

       12.     These protections, important across the nation, hold heightened significance in the

southeastern United States. Home to some of the nation’s most significant, diverse, and valuable

natural resources, the Southeast is also one of the fastest growing regions in the country. The

tensions epitomized by this region—“the profound impact of man’s activity on the interrelations

of all components of the natural environment” —led Congress to enact NEPA. 42 U.S.C. §

4331(a).

       13.     At the heart of NEPA’s statutory scheme is an action-forcing process that is

intended to ensure that decisionmakers take a “hard look” at the impacts of their actions and “use

all practicable means and measures . . . to create and maintain conditions under which man and

nature can exist in productive harmony.” Id.

       14.     CEQ’s regulations implementing NEPA have been in place for over 40 years and

have remained largely unchanged. But CEQ has abruptly abandoned the rules’ longstanding

central, common-sense provisions, which up until now have ensured that agencies and the public

have full information about major projects to inform sound decisionmaking. And CEQ has done

so without evidence to support its changes, without considering the disruption they will cause,

and without considering any less drastic measures.




                                                4
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 5 of 181 Pageid#: 5




       15.     Despite receiving comments from over 1.1 million voices raising detailed

concerns about every aspect of the regulations accompanied by mountains of evidence that the

changes will cause harm and result in outcomes in opposition to its stated purpose, CEQ rushed

to finalize the rulemaking less than four months after the close of the public comment period.

       16.     In its haste, CEQ ignored concerns from a wide range of groups, including not

just environmental stakeholders, but highway builders, solar and wind industry executives,

commercial fishermen, off-road vehicle enthusiasts, business associations, and state legislators,

who all noted that the changes will be counterproductive and will slow down, rather than speed

up, the delivery of projects. The commenters also noted that many of the changes will not only

profoundly and illegally contradict the underlying statutory scheme, but will also, as a practical

matter, lead to less reasoned, less informed, and less productive outcomes.

       17.     Rather than listen to or address those concerns—as it is legally required to do—

CEQ offers implausible and pretextual justifications in an attempt to avoid accountability for this

extreme reversal. The rewrite itself is an attempt to avoid accountability for future decisions that

will cause environmental harms.

       18.     By excluding a range of projects from any NEPA review, severely limiting the

environmental effects that must be considered under NEPA, restricting which alternatives should

be studied, and allowing projects to proceed before the NEPA process is complete, CEQ has

eviscerated the heart of the statutory scheme. Because CEQ has arbitrarily reversed longstanding

regulations, contrary to the administrative record and the governing statute, its rulemaking

violates the APA and must be vacated.




                                                 5
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 6 of 181 Pageid#: 6




                                      JURISDICTION AND VENUE

        19.     This action is brought pursuant to the judicial review provisions of the

Administrative Procedure Act, 5 U.S.C. §§ 701–706, which waive the defendants’ sovereign

immunity regarding the Conservation Groups’ claims. 5 U.S.C. § 702; City of New York v. U.S.

Dep’t of Def., 913 F.3d 423, 430 (4th Cir. 2019). This Court has jurisdiction over the

Conservation Groups’ claims under 28 U.S.C. § 1331 and may issue a declaratory judgment and

further relief requested pursuant to 5 U.S.C. § 706 and 28 U.S.C. §§ 2201–2202.

        20.     Venue is proper in this District under 28 U.S.C. § 1391(e)(1)(C) because

Defendant CEQ is an agency of the United States, Defendant Mary Neumayr is an officer or

employee of the United States acting in her official capacity, no real property is involved in this

action, and Wild Virginia, Virginia Wilderness Committee, Highlanders for Responsible

Development, the Clinch Coalition, Cowpasture River Preservation Association, and the

Alliance for the Shenandoah Valley, are headquartered within the District.

                                                  PARTIES

        Plaintiff Conservation Groups1

        Wild Virginia

        21.     Plaintiff Wild Virginia is a not-for-profit corporation founded in 1996.2 Wild

Virginia has 503 members in Virginia and other states. Its mission is to protect and connect

Virginia’s wild places. Wild Virginia’s programs are designed to serve this mission, by

educating the public, landowners, and other stakeholders about threats to natural resources and

ecosystems; advocating for connectivity and integrity of Virginia’s forests and waters; and



1
 The seventeen plaintiff groups are hereinafter referred to as the “Conservation Groups.”
2
 The group’s original name was the Shenandoah Ecosystems Defense Group (“SEDG”). The name was changed to
Wild Virginia in 2003.


                                                    6
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 7 of 181 Pageid#: 7




influencing decision makers by mobilizing and equipping citizens to represent their own

interests.

        22.     Members of Wild Virginia enjoy recreating in Virginia’s forests. For example,

members enjoy botany and take trips to discover what is in bloom in different areas of

Shenandoah Mountain. Members enjoy hiking in the mountains and discovering pond like

habitats where they can look at frogs, salamanders, newts, and rare plants.

        23.     Members of Wild Virginia get physical and mental health benefits from hiking,

fishing, and viewing nature in the mountains. Some members own property adjacent to the

mountains. Members rely on clean water from Virginia’s forests for recreation and drinking, and

they are concerned about the water quality that is dependent on well-managed forest habitats.

        24.     Wild Virginia is based in Charlottesville Virginia and works on issues throughout

the state of Virginia.

        25.     Decisions made by the United States Forest Service, such as whether and where to

allow oil and gas operations, grazing, clearing of rights of way, logging operations, and road

construction, have the potential to degrade the habitats and water quality of Virginia’s national

forests, which are important to Wild Virginia’s members.

        26.     Any time a government decision involves potentially significant impacts on

Virginia’s National Forests, whether to soil, water, native species and their habitats, cultural

heritage, recreation, scenery, or opportunities for solitude, it is Wild Virginia’s mission to

participate by assisting the Forest Service with additional information needed to identify

potential harms and avoid them; by involving members and the public to oppose unnecessary

harms; or both.




                                                  7
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 8 of 181 Pageid#: 8




       27.     Wild Virginia must prioritize its limited resources based on which proposals

would be most harmful or benefit most from its participation. Wild Virginia makes those

choices based on the information provided in NEPA documents.

       28.     Wild Virginia campaigns focus in part on protection of national forests in

Virginia, through involvement in NEPA reviews ranging from broad-scale Land and Resource

Management Plan (“Forest Plan”) revisions for both the George Washington and Jefferson

National Forests to individual project reviews, including timber sales and other site-specific

actions. During these NEPA reviews, Wild Virginia submits information from its own

investigations along with detailed scientific and legal analyses, and recruits and trains citizens to

participate in these processes.

       29.     Wild Virginia’s informed participation, along with the involvement of other

members of the public, often assists the Forest Service in making decisions that better protect

environmental quality.

       30.     In Virginia’s National Forests, between 2009 and 2019, the Forest Service used

Environmental Assessments and Findings of No Significant Impact to authorize 28 vegetation

management projects, which all together included 12,298 acres of commercial logging. In

seventeen of those projects (61%), the planned 9,091 acres of logging were reduced in size

during the NEPA process, with a total decrease in commercial logging to 7,457 acres, or an 18%

reduction. Projects changed for a variety of reasons, including to avoid impacts to potential

wilderness areas, old growth, rare species and habitats, and water and soil.

       31.     The majority of changes to logging projects occur in response to public

comments, and most often because of public input during the “scoping” process, which is

required by current Forest Service regulations at 36 C.F.R. § 220.4(e). Based on the Forest




                                                  8
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 9 of 181 Pageid#: 9




Service’s sample of nationwide logging projects authorized using Environmental Assessments,

63% of projects change substantively in response to public input. Of those, 86% change because

of public input during the scoping process.

       32.     All logging projects in the National Forests during the 2009-2019 time period

were authorized using CEs or EAs, none with Environmental Impact Statements (“EIS”s).

       33.     The Final Rule will cause harm to Virginia’s National Forests and to Wild

Virginia’s interest in protecting their species and habitats, recreational opportunities, and water

and soil resources, because it eliminates the scoping process for projects authorized using an

Environmental Assessment. Without notice and opportunity to comment early during project

development, Wild Virginia will lose a crucial opportunity to persuade the Forest Service to

avoid unnecessary harms before the agency commits substantial time and resources to the

project.

       34.     For example, Wild Virginia opposed potential changes to the GWNF Forest Plan

in a 2014 NEPA review that would have increased the area within the Forest that could have

been used for fracking, providing information about potential water quality impacts for

communities downstream from the headwaters areas in the James River and Potomac River

basins where these activities could occur. Members of Wild Virginia attended public meetings,

submitted public comments and analyzed data related to plants and other wildlife to help

contribute to the planning process. The revised plan limited the areas available for fracking to

those where parties already had mineral rights or where leases had previously been granted,

protecting the rest of the remaining 1.1 million acres in the Forest.




                                                  9
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 10 of 181 Pageid#: 10




        35.     During the past five years, the Wild Virginia has participated in NEPA reviews

 for at least fifteen separate Forest Service projects. That participation has served Wild Virginia’s

 mission and improved resource management decisions and enhanced protections.

        36.     As one example of a project review, Wild Virginia participated at every stage of

 the NEPA process for the Lower Cowpasture Restoration Project on the George Washington

 National Forest (“GWNF”), which encompassed an area of nearly 120,000 acres and proposed

 dozens of separate management actions. Wild Virginia was concerned about aspects of the

 project and used NEPA to advocate for changes to reduce water quality degradation, spread of

 non-native invasive species, and impacts on old-aged timber stands, and to insist on additional

 and enhanced pre- and post-project monitoring.

        37.     In March 2016, Wild Virginia submitted comments in the Lee Ranger District

 Range Management Project, opposing continued use of floodplain and sensitive areas for

 livestock grazing that had damaged streams and threatened continued impairments. Wild

 Virginia asserted that the grazing leases must be ended to protect water quality and sensitive

 species, and the Forest Service decided that two of three land areas in the project would be

 converted to natural habitats and that livestock would no longer be allowed on these areas.

        38.     In December 2016, Wild Virginia submitted comments opposing the Hearthstone

 Lake Dam Rehabilitation Project. Wild Virginia pointed to evidence indicating that parties may

 have already taken action that could improperly limit the range of reasonable alternatives to be

 considered under the NEPA process. The comments further provided published research

 findings and analyses of watershed data to support the need to examine dam removal as a

 preferable alternative. To date, the Hearthstone Lake project remains “on hold” and Wild

 Virginia is prepared to pursue additional actions if a decision adverse to its interests is made.




                                                  10
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 11 of 181 Pageid#: 11




 Wild Virginia is concerned that under the Final Rule it will have less opportunity to learn about

 and raise issues related to this project in the future.

         39.     Wild Virginia is also currently involved in active NEPA reviews for two other

 Forest Service projects. Wild Virginia submitted scoping comments on April 1, 2020 on the Mt.

 Storm to Valley Transmission Line Replacement Project on the GWNF. Wild Virginia asserted

 that the Forest Service must analyze potential water quality threats from electric power line work

 on steep, slip-prone mountain slopes and that it must examine whether the effects of habitat

 fragmentation by the powerline could be mitigated or reversed. Both of these issues are directly

 related to Wild Virginia's core focuses, to protect and promote connectivity in natural habitats

 and to protect water quality. Wild Virginia on behalf of its members will review and comment

 on a draft Environmental Assessment when it is issued. Wild Virginia is concerned that under

 the Final Rule, the Environmental Assessment will be less robust, and will fail to consider all the

 impacts from the project including indirect and cumulative impacts. As a result, Wild Virginia

 will not get information it needs to inform its advocacy, and the government will not have

 sufficient information to guide thoughtful decisionmaking. Consequently, it is likely that the

 decisions made will result in harm to water quality, habitat, species and other environmental

 resources, and will result in injury to Wild Virginia and its members.

         40.     Members of Wild Virginia value the water quality of Calfpasture River, whose

 headwaters flow from the GWNF, as well as the native brook trout habitat it provides. Members

 enjoy observing the native brook trout in the streams, as well as wading in the creeks looking for

 micro-invertebrates. Wild Virginia is concerned that the Final Rule could result in uniformed

 decisions that hurt the Calfpasture River and thus injure the interests of Wild Virginia and its

 members.




                                                    11
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 12 of 181 Pageid#: 12




        41.     Wild Virginia also has a strong interest in future proposals; for example, the next

 revision of the Forest Plan for the Jefferson National Forest, which determines the level of

 protection for discrete areas within the National Forest. The last revision was completed in

 2004, and the plan is required by law to be revised at least every fifteen years. In preparation,

 Wild Virginia is working with volunteers to develop information that can be submitted in the

 NEPA process to inform the revised Forest Plan and ensure more appropriate protections are

 utilized at the project level. Examples of such protections include the need to leave trees for

 shading of streams during logging projects, to prevent rising temperatures that can adversely

 affect coldwater species like trout, especially in light of a warming climate. Wild Virginia is

 concerned that the Final Rule would not ensure full consideration of the impacts of choices made

 in the revised Forest Plan. As a result, Wild Virginia will not get information it needs to inform

 its advocacy, and the government will not have sufficient information to guide thoughtful

 decisionmaking. Consequently, it is likely that the decisions made will result in harm to streams,

 other habitat and the wild species that live there. This harm would injure Wild Virginia and its

 members.

        42.     Wild Virginia and its members have participated in regulatory processes and court

 cases involving resource management decisions and NEPA reviews by the U.S. Forest Service,

 the U.S. Fish and Wildlife Service, the U.S. Army Corps of Engineers (“Army Corps”), and the

 Federal Energy Regulatory Commission (“FERC”), in regard to two interstate natural gas

 pipelines proposed to cross parts of Virginia. One of these pipeline projects, the Atlantic Coast

 Pipeline, has since been cancelled in part because of legal flaws in permitting decisions that were

 revealed by NEPA analyses. The remaining project, the Mountain Valley Pipeline, remains

 active and in the midst of the NEPA process.




                                                  12
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 13 of 181 Pageid#: 13




         43.    Wild Virginia members are concerned about the impacts that the Mountain Valley

 Pipeline could have on water quality, habitat destruction, air quality, and increased levels of

 noise. Members are concerned that construction of the pipeline without proper planning will

 impact their physical and mental health. Members are concerned about the long-lasting impacts

 of the pipeline corridor, and that pipeline construction will harm their continued enjoyment of

 native plants and wildlife in a natural setting.

         44.    Wild Virginia, on behalf of its members, was a plaintiff in two cases against the

 Forest Service, one for the now-cancelled Atlantic Coast Pipeline and another for the Mountain

 Valley Pipeline. In both cases, the Fourth Circuit Court of Appeals rejected the Forest Service

 right of way approvals for the pipelines. The Forest Service will have to produce a Supplemental

 EIS to address issues cited in the court's MVP opinion. Wild Virginia and its members will be

 active participants in the process for this Supplemental EIS, and the organization intends to

 submit its own comments and help members of the public participate fully and effectively. Wild

 Virginia is concerned that, because of the Final Rule, the Forest Service may decide to prepare a

 Supplemental EIS that takes a less robust look at environmental impacts and alternatives than

 required by NEPA. As a result, Wild Virginia will not get information it needs to inform its

 advocacy, and the government will not have sufficient information to guide thoughtful

 decisionmaking. Wild Virginia is concerned that this uniformed decisionmaking will lead to

 harm to the forest resources it and its members care about and thus cause them injury.

         45.    Wild Virginia submitted comments on the Notice of Proposed Rulemaking for the

 CEQ NEPA rule raising concerns about the rulemaking process and the contents of the proposed

 rule.




                                                    13
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 14 of 181 Pageid#: 14




        46.     Wild Virginia intends to continue its long-followed practice of involvement in

 any new Forest Service project proposals that implicate its organizational and members’

 interests. Wild Virginia is concerned that these opportunities will be diminished under the new

 rule because the Forest Service will not apply NEPA to projects that it otherwise would have

 applied to, and NEPA analyses will study and disclose a smaller range of environmental impacts,

 and compare and disclose the impacts of fewer alternatives.

        47.     Wild Virginia is also concerned that the Final Rule will make it more difficult for

 Wild Virginia to participate in the NEPA process. Wild Virginia is concerned that it will have to

 divert resources to hire expert help to perform analyses, write comments and provide critical

 information about impacts that would unnecessarily or unlawfully harm environmental values

 important to Wild Virginia’s members, where in the past the Forest Service would have been

 responsible for providing its own analysis to inform the public and the decisionmaker.

        48.     Wild Virginia is concerned that under the Final Rule it will receive less

 information about environmental impacts and alternatives for projects that affect areas in which

 it has an interest. Wild Virginia is further concerned that learning about project impacts will

 require it to submit frequent requests under the Freedom of Information Act (“FOIA”), 5 U.S.C.

 § 552, for information it would have received through the NEPA process under the prior

 regulations, and devote resources to conduct surveys of proposed locations for potentially

 harmful activities.

        49.     Wild Virginia's ability to achieve its mission would be severely lessened under

 the Final Rule, limiting its effective use of the NEPA process to learn about the information

 prompting agency proposals, critique their reasoning, and submit additional, necessary

 information to influence their decisions. Wild Virginia is particularly concerned that weakening




                                                 14
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 15 of 181 Pageid#: 15




 the minimum requirements of NEPA procedures or making them more vague and discretionary

 will immediately result in project reviews that are less useful and informative, because the Forest

 Service has been ordered to do only the minimum required by law—to “ensure environmental

 reviews focus on analysis that is required by law and regulation.” Secretarial Memorandum to

 the Chief of the Forest Service (June 12, 2020). This will affect Wild Virginia's interest in

 fostering public involvement in governmental processes and its programs to educate the public

 about natural areas and values and to provide outdoor experiences.

        50.     Wild Virginia has also submitted comments, data, and analysis to the Forest

 Service in connection with a parallel administrative rulemaking to revise that agency’s separate

 NEPA procedures. Among other things, the Forest Service has proposed to create new

 Categorical Exclusions (“CEs”) for proposals to harvest timber and construct associated roads

 for access. The proposed CEs are broad enough to cover every single National Forest timber sale

 in Virginia in the past decade, with impacts that are cumulatively significant. Wild Virginia’s

 interest in improving National Forest projects would be adversely affected by CEQ’s Final Rule

 because it purports to allow the Forest Service to adopt CEs with cumulatively significant

 impacts for actions that “normally” do not have significant impacts, eliminating the procedural

 safeguards of notice and comment by which projects are mitigated and by which significant

 impacts are avoided or mitigated. This would injure Wild Virginia and its members.

        51.     Wild Virginia relies on the NEPA process to engage in decisionmaking and to

 influence decisions that affect it and its members. Wild Virginia and its members, therefore, will

 suffer concrete and particularized injuries to interests that are germane to its organizational

 mission and are imminent now that the Final Rule has taken effect.




                                                  15
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 16 of 181 Pageid#: 16




        52.     The injury to Wild Virginia and its members would be redressed by an order from

 this Court vacating the Final Rule.

        Virginia Wilderness Committee

        53.     Plaintiff Virginia Wilderness Committee is a not for profit corporation organized

 in 1969. The mission of the Virginia Wilderness Committee is threefold: to permanently protect

 the best of Virginia’s wild places for future generations; to foster understanding and appreciation

 of Wilderness; and to promote enjoyment and stewardship of the state’s last remaining

 wildlands.

        54.     The Virginia Wilderness Committee is based in Lexington Virginia and works to

 protect forests throughout the state.

        55.     The Virginia Wilderness Committee has been instrumental in passing legislation

 designating all existing wilderness areas in the George Washington and Jefferson National

 Forests, and in Shenandoah National Park. The organization’s efforts have resulted in the

 designation and protection of over 215,000 acres of Wilderness.

        56.     Once designated, Wilderness is available for recreation activities including

 hunting, fishing, bird watching, camping, hiking, and canoeing, and is protected from logging,

 road-building, and other development projects.

        57.     Virginia Wilderness Committee works to protect the many public benefits of

 public lands and wilderness, including the maintenance of clean water for drinking and aquatic

 life. Protection of federal lands assures that clean water will remain for future generations.

        58.     Virginia Wilderness Committee has members who are anglers, hikers, birders,

 and naturalists. Virginia Wilderness Committee members are interested in preserving

 undisturbed, wild landscapes. In particular, some members have interests in preserving high




                                                  16
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 17 of 181 Pageid#: 17




 quality wild brook trout streams associated with these landscapes. Other members enjoy

 exploring protected areas and admiring the undeveloped and high quality natural resources on

 historic battlefields.

         59.     Before an area is designated as Wilderness, and therefore permanently protected

 from development, it may be open to uses that are incompatible with wilderness values, such as

 utility rights of way, logging, and road construction. Such uses may preclude an area from being

 designated as Wilderness in the future.

         60.     To achieve the Virginia Wilderness Committee’s mission, it is critical that the

 organization foster protection of Virginia federal public lands and raise awareness about the

 importance of federal public lands, including engaging the public to help dissuade the U.S.

 Forest Service from developing lands that may be suitable for inclusion in the National

 Wilderness Preservation System, now or in the future.

         61.     In furtherance of this mission and these efforts, Virginia Wilderness Committee

 has been and will continue to be an active participant in the NEPA process for projects that affect

 such areas.

         62.     In Virginia’s National Forests, between 2009 and 2019, the Forest Service used

 Environmental Assessments and Findings of No Significant Impact to authorize 28 vegetation

 management projects, which all together included 12,298 acres of commercial logging.

 Seventeen of those projects (61%) were reduced in size during the NEPA process, with a total

 decrease in commercial logging from 9,091 acres to 7,457 acres, or 18%. Projects changed for a

 variety of reasons, including to avoid impacts to potential wilderness areas, old growth, rare

 species and habitats, and water and soil.




                                                 17
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 18 of 181 Pageid#: 18




        63.     The majority of changes to logging projects occur in response to public

 comments, and most often because of public input during the “scoping” process, which is

 required by current Forest Service regulations at 36 C.F.R. § 220.4(e). Based on the Forest

 Service’s sample of nationwide logging projects authorized using Environmental Assessments,

 63% of projects change substantively in response to public input. Of those, 86% change because

 of public input during the scoping process.

        64.     All logging projects in the National Forest during the 2009-2019 time period were

 authorized using CEs or EAs; none with EISs.

        65.     The Final Rule will cause harm to Virginia’s National Forests and to Virginia

 Wilderness Committee’s interest in protecting their species and habitats, potential wilderness

 areas, recreational opportunities, and water and soil resources, because it eliminates the scoping

 process for projects authorized using an Environmental Assessment. Without notice and

 opportunity to comment early during project development, Virginia Wilderness Committee will

 lose a crucial opportunity to persuade the Forest Service to avoid unnecessary harms before the

 agency commits substantial time and resources to the project. This is likely to lead to

 environmental harms that injure Virginia Wilderness Committee and its members.

        66.     For example, Virginia Wilderness Committee is involved in Phase II of the

 Eastern Divide Insect and Disease Project. Virginia Wilderness Committee is monitoring this

 effort by the U.S. Forest Service to conduct an environmental analysis to address forest health

 concerns resulting from recent gypsy moth defoliation and anticipated future expansion of gypsy

 moth populations. Virginia Wilderness Committee and its members used the NEPA process to

 learn more about the project. Virginia Wilderness Committee submitted comments on the

 project’s scoping announcement and additional phases of the project. Virginia Wilderness




                                                 18
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 19 of 181 Pageid#: 19




 Committee intends to continue to be an active participant in the NEPA process as the project

 moves forward. It is currently anticipating a Draft Environmental Assessment to be published in

 the coming months. Virginia Wilderness Committee and its members are concerned that under

 the Final Rule, the Forest Service will decide to perform a less robust NEPA analysis, and it will

 be more difficult for Virginia Wilderness Committee and its members to be adequately informed

 and fully participate in the NEPA process. In addition, Virginia Wilderness committee is

 concerned that the government will not have the information it needs to engage in thoughtful

 decisionmaking. As a result, Virginia Wilderness Committee is concerned there will be

 environmental harm to the resources it and its members care about.

        67.     Virginia Wilderness Committee is involved in the Ewing Mountain Vegetation

 Management Project. Virginia Wilderness Committee is monitoring this effort by the U.S. Forest

 Service to open portions of Ewing Mountain for commercial logging. Virginia Wilderness

 Committee used the NEPA process to learn more about the project, submitted comments on the

 project’s scoping announcement, and intends to continue to be an active participant in the NEPA

 process as the project moves forward. Virginia Wilderness Committee and its members are

 concerned that under the Final Rule the Forest Service will decide to perform a less robust NEPA

 analysis, and it will be more difficult for Virginia Wilderness Committee and its members to be

 adequately informed and fully participate in the NEPA process. In addition, Virginia Wilderness

 committee is concerned that the government will not have the information it needs to engage in

 thoughtful decisionmaking. As a result, Virginia Wilderness Committee is concerned there will

 be environmental harm to the resources it and its members care about.

        68.     Virginia Wilderness Committee is involved in the Jefferson National Forest

 Crown Touching Release project. Virginia Wilderness Committee is monitoring a plan by the




                                                 19
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 20 of 181 Pageid#: 20




 U.S. Forest Service to remove “undesirable” trees from the project site to create increased

 growing space for 15-20 selected trees per acre. Virginia Wilderness Committee used the NEPA

 process to learn more about the project, submitted comments on the project’s scoping

 announcement, and will continue to be an active participant in the NEPA process as the project

 moves forward. Virginia Wilderness Committee and its members are concerned that under the

 Final Rule, the Forest Service will decide to perform a less robust NEPA analysis, and it will be

 more difficult for Virginia Wilderness Committee and its members to be adequately informed

 and fully participate in the NEPA process. In addition, Virginia Wilderness committee is

 concerned that the government will not have the information it needs to engage in thoughtful

 decisionmaking. As a result, Virginia Wilderness Committee is concerned there will be

 environmental harm to the forest.

        69.     Virginia Wilderness Committee is involved in the North Zone Fire Wood Sales

 and Road Day-lighting project. Virginia Wilderness Committee is monitoring this effort by the

 U.S. Forest Service to remove trees in the project area for use as firewood. Virginia Wilderness

 Committee used the NEPA process to learn more about the project and will continue to be an

 active participant in the NEPA process as the project moves forward. Virginia Wilderness

 Committee and its members are concerned that under the Final Rule the Forest Service will

 decide to perform a less robust NEPA analysis, and it will be more difficult for Virginia

 Wilderness Committee and its members to be adequately informed and fully participate in the

 NEPA process. In addition, Virginia Wilderness Committee is concerned that the government

 will not have the information it needs to engage in thoughtful decisionmaking. As a result,

 Virginia Wilderness Committee is concerned there will be environmental harm to the resources it

 and its members care about in the Forest.




                                                 20
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 21 of 181 Pageid#: 21




        70.     Virginia Wilderness Committee is involved in the Piney River Vegetation project.

 Virginia Wilderness Committee is monitoring this effort by the U.S. Forest Service to engage in

 brush burning and permit commercial logging in the project area. Virginia Wilderness

 Committee used the NEPA process to learn more about the project, submitted comments on the

 project’s scoping announcement, and will continue to be an active participant in the NEPA

 process as the project moves forward. Virginia Wilderness Committee and its members are

 concerned that under the Final Rule the Forest Service will decide to perform a less robust NEPA

 analysis, and it will be more difficult for Virginia Wilderness Committee and its members to be

 adequately informed and fully participate in the NEPA process. In addition, Virginia Wilderness

 committee is concerned that the government will not have the information it needs to engage in

 thoughtful decisionmaking. As a result, Virginia Wilderness Committee is concerned there will

 be environmental harm to the resources it and its members care about.

        71.     Virginia Wilderness Committee is involved in the Mt. Storm to Valley 500 kV

 Electric Transmission Line Replacement project. Virginia Wilderness Committee is monitoring

 this effort by the U.S. Forest Service to permit Dominion Energy to replace existing transmission

 lines across the GWNF. Virginia Wilderness Committee used the NEPA process to learn more

 about the project, and submitted comments on the project’s scoping announcement and will

 continue to be an active participant in the NEPA process as the project moves forward. Virginia

 Wilderness Committee and its members are concerned that under the Final Rule the Forest

 Service will decide to perform a less robust NEPA analysis, and it will be more difficult for

 Virginia Wilderness Committee and its members to be adequately informed and fully participate

 in the NEPA process. In addition, Virginia Wilderness Committee is concerned that the

 government will not have the information it needs to engage in thoughtful decisionmaking. As a




                                                 21
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 22 of 181 Pageid#: 22




 result, Virginia Wilderness Committee is concerned there will be environmental harm to the

 resources it and its members care about in the GWNF.

        72.     Virginia Wilderness Committee is involved in the Forestwide Maintenance of

 Open and Semi Open Lands, Roadside Corridors, and Utility Rights-of-Way project. Virginia

 Wilderness Committee is monitoring this effort by the U.S. Forest Service to engage in clearing

 activities across 79,500 acres of roadways, utility rights of way and designated open spaces

 throughout the George Washington and Jefferson National Forests. Virginia Wilderness

 Committee used the NEPA process to learn more about the project, submitted comments on the

 project’s scoping announcement, and will continue to be an active participant in the NEPA

 process as the project moves forward. Virginia Wilderness Committee and its members are

 concerned that under the Final Rule the Forest Service will decide to perform a less robust NEPA

 analysis, and it will be more difficult for Virginia Wilderness Committee and its members to be

 adequately informed and fully participate in the NEPA process. In addition, Virginia Wilderness

 Committee is concerned that the government will not have the information it needs to engage in

 thoughtful decisionmaking. As a result, Virginia Wilderness Committee is concerned there will

 be environmental harm to the resources it and its members care about in the two Forests.

        73.     Virginia Wilderness Committee plans to be involved in the Potts Creek

 Vegetation Management EA project. Virginia Wilderness Committee is monitoring this effort

 by the U.S. Forest Service to permit commercial timber harvest and thinning and road

 improvements in the project area. Virginia Wilderness Committee intends to submit comments

 on the project and will continue to be an active participant in the NEPA process as the project

 moves forward. Virginia Wilderness Committee and its members are concerned that under the

 Final Rule the Forest Service will decide to perform a less robust NEPA analysis, and it will be




                                                 22
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 23 of 181 Pageid#: 23




 more difficult for Virginia Wilderness Committee and its members to be adequately informed

 and fully participate in the NEPA process. In addition, Virginia Wilderness Committee is

 concerned that the government will not have the information it needs to engage in thoughtful

 decisionmaking. As a result, Virginia Wilderness Committee is concerned there will be

 environmental harm to the resources it and its members care about.

        74.     In addition, Virginia Wilderness Committee and its members worked to oppose

 the expansion of Interstate 81 to 12 lanes through the Shenandoah Valley. The Virginia

 Department of Transportation wanted to expand the interstate to address some congestion issues.

 Members of Virginia Wilderness Committee were concerned about the impact to air pollution

 because Shenandoah National Park is afforded the highest level of protection under the Clean Air

 Act as a Class I airshed. Virginia Wilderness Committee and members were also concerned

 about land consumption, and generally the fact that the project was not context sensitive.

        75.     Through the NEPA process, Virginia Wilderness Committee and its members

 were able to raise alternative solutions and now the congestion issues are being addressed

 through alternative solutions that better address the problem and protect the natural beauty of the

 Shenandoah Valley.

        76.     For each of the above projects NEPA has been crucial in informing the Virginia

 Wilderness Committee and its members about the impacts of potential projects, and allowing the

 Virginia Wilderness Committee to participate in the decisionmaking process. Virginia

 Wilderness Committee has come to rely on the NEPA process to guide its involvement in Forest

 Service projects and planning and to pursue its organizational mission. NEPA has also been

 crucial in ensuring the government has access to information necessary to make considerations

 that take into account the natural and physical environment.




                                                 23
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 24 of 181 Pageid#: 24




        77.     Virginia Wilderness Committee, on behalf of itself and its members, has been a

 plaintiff in a challenge to the FERC certificate for the recently cancelled Atlantic Coast Pipeline.

 The Virginia Wilderness Committee opposed the Atlantic Coast Pipeline because its construction

 and operation would have degraded and damaged federal public lands in Virginia, including the

 George Washington National Forest, which Virginia Wilderness Committee has worked so hard

 to protect. Virginia Wilderness Committee also participated in litigation arguing that the Atlantic

 Coast Pipeline project failed to meet requirements for alternatives analysis under NEPA,

 amongst other issues. Atlantic Coast Pipeline, LLC et al. v. Federal Energy Regulatory

 Commission, USCA Case #18-1224 (D.C. Cir.).

        78.     Virginia Wilderness Committee, along with other environmental groups,

 challenged approvals issued by the Forest Service for the Atlantic Coast Pipeline to cross

 through the George Washington and Monongahela National Forests in February 2018.

 Petitioners argued that the Forest Service failed to take a hard look under NEPA at the effects of

 the Atlantic Coast Pipeline on landslides, erosion, and degradation of water quality on national

 forests and that the Forest Service failed to evaluate alternatives.

        79.     The Court found for the Petitioners on both grounds. Cowpasture River Pres.

 Ass’n v. Forest Service, 911 F.3d 150, 172, 283 (4th Cir. 2018). Prior to the cancellation of the

 pipeline project, the Forest Service had announced its intent to prepare a Supplemental EIS to

 address these shortcomings, 85 Fed. Reg. 35,634 (June 11, 2020). Under the Final Rule, the

 outcome of this case might well have been different because the scope of mandatory NEPA

 review would be narrower.




                                                   24
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 25 of 181 Pageid#: 25




        80.     Virginia Wilderness Committee’s ability to achieve its mission will be severely

 lessened under the Final Rule, limiting its effective use of the NEPA process to submit necessary

 information to federal agencies and influence their decisions.

        81.     Because the Final Rule significantly limits where NEPA applies, and where an

 EIS is required, the Virginia Wilderness Committee will be injured because they will no longer

 get information about key projects that affect them. Moreover, because the government will be

 less informed about projects and alternative solutions it is likely to make decisions that are

 adverse to the environmental resources Virginia Wilderness Committee cares about.

        82.     Aspects of the Final Rule that limit the types of environmental effects that need be

 considered and disclosed by federal agencies, as well as aspects that limit the range of

 alternatives federal agencies need to consider will injure Virginia Wilderness Committee. The

 organization will have less access to information necessary to inform its members and advocacy

 efforts. Virginia Wilderness Committee may be forced to expend resources to submit additional

 requests for information under FOIA or State Public Records statutes in lieu of NEPA.

        83.     For example, one member of Virginia Wilderness Committee notes that the

 change in the Final Rule that removes the consideration of climate change from NEPA analysis

 will negatively impact his ability to advocate for the brook trout and other species because

 analysis shows that brook trout will steadily disappear with increases in temperature.

        84.     Further, the proposed requirements surrounding the submission of comments

 would require Virginia Wilderness Committee to expend organizational resources on outside

 experts. This will affect the Virginia Wilderness Committee’s interest in fostering public

 involvement in governmental processes and its programs to educate the public about natural

 areas and values and to provide outdoor experiences.




                                                  25
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 26 of 181 Pageid#: 26




        85.     Virginia Wilderness Committee and its members are also concerned that with

 rollbacks to NEPA, the impacts of Virginia’s weaker environmental laws will be further

 exacerbated. Virginia Wilderness Committee and members believe the federal government to be

 the leader on broad environmental issues. NEPA is essential to the government’s ability to do

 that. The federal laws are stronger than the State’s and without the federal backstop, Virginia

 Wilderness Committee may be forced to expend resources pushing for stronger State laws.

        86.     Virginia Wilderness Committee is particularly concerned that weakening the

 minimum requirements of NEPA procedures or making them more vague and discretionary will

 immediately result in project reviews that are less useful and informative, because the Forest

 Service has been ordered to do only the minimum required by law—to “ensure environmental

 reviews focus on analysis that is required by law and regulation.” Secretarial Memorandum to

 the Chief of the Forest Service (June 12, 2020).

        87.     Virginia Wilderness Committee has also submitted comments, data, and analysis

 to the Forest Service in connection with a parallel administrative rulemaking to revise that

 agency’s separate NEPA procedures. Among other things, the Forest Service has proposed to

 create new CEs for proposals to harvest timber and construct associated roads for access. The

 proposed CEs are broad enough to cover every single National Forest timber sale in Virginia in

 the past decade, with impacts that are cumulatively significant. Virginia Wilderness

 Committee’s interest in improving National Forest projects would be adversely affected by

 CEQ’s Final Rule because it purports to allow the Forest Service to adopt CEs with cumulatively

 significant impacts for actions that “normally” do not have significant impacts, eliminating the

 procedural safeguards of notice and comment by which projects are improved or mitigated and

 by which significant impacts are avoided.




                                                    26
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 27 of 181 Pageid#: 27




         88.     Virginia Wilderness Committee and its members, therefore, will suffer concrete

 and particularized injuries to interests that are germane to Virginia Wilderness Committee’s

 organizational mission and are imminent now that the Final Rule has taken effect.

         89.     The injury to Virginia Wilderness Committee and its members would be

 redressed by an order from this Court vacating the Final Rule.

         Upstate Forever

         90.     Plaintiff Upstate Forever is a non-profit land conservation and advocacy

 organization. Its mission is to protect lands and water resources for recreation, agriculture,

 health, and quality of life in the Upstate of South Carolina.

         91.     Upstate Forever has offices in Greenville and Spartanburg, South Carolina and

 operates in the ten-county Upstate region with a focus on local, regional, and statewide issues.

 Upstate Forever has thousands of supporters and advocates from the ten counties who recognize

 that a transparent decisionmaking process is essential. Over the past two decades, Upstate

 Forever has worked to protect natural resources that are significant to the Upstate—the

 farmlands, forests, natural areas, rivers, and clean air. Upstate Forever and its members are

 committed to ensuring that the region’s communities are vibrant and retain their green spaces,

 outdoor heritage, and unique identities in the face of rapid development and significant sprawl.

         92.     Key among the areas protected by Upstate Forever are the Nantahala National

 Forest and the Chattooga River.

         93.      The Chattooga River, which forms part of the border between South Carolina and

 Georgia and is the only Wild and Scenic river in South Carolina and is an area Upstate forever

 strives to protect.




                                                  27
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 28 of 181 Pageid#: 28




        94.     The Nantahala National Forest in North Carolina contains the headwaters of the

 Chattooga River. Because of the high value Upstate Forever places on the pristine Chattooga

 River, Upstate Forever seeks to protect the Nantahala National Forest from any development that

 would impair the river. Any clear-cut logging and roadbuilding within the Nantahala National

 Forest can increase the amount of sediment runoff into the river, decreasing water quality and

 harming the river.

        95.     The National Forest also contains areas of old-growth forest. Protecting these

 old-growth forests is critical, because they are biodiversity hotspots and once lost they cannot be

 replaced. Loss of these areas would directly harm Upstate Forever’s members, as they would no

 longer be able to derive the same amount of enjoyment from experiencing the nature there.

        96.     The National Forest also protects the headwaters of multiple streams and rivers

 that flow south into South Carolina and serve as drinking water sources throughout the state.

 Any land management decision in these forests therefore can have a major impact on the quality

 of drinking water throughout South Carolina.

        97.     Upstate Forever and its members make frequent use of NEPA. Upstate Forever

 and its members rely on NEPA documents to learn about projects in the Upstate, including

 pipeline, transportation, and forestry management projects—all of which impact the health of the

 region’s waters, lands, and citizens.

        98.     Upstate Forever also frequently engages in the NEPA process, using the public

 comment opportunities as an avenue to submit information about environmental impacts and

 suggest alternatives for decisionmaking agencies to consider during project development.

        99.     For example, in 2016, after becoming aware of the project due to NEPA’s public

 notice requirements, Upstate Forever submitted comments on Dominion Carolina Gas




                                                 28
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 29 of 181 Pageid#: 29




 Transmission’s proposed Transco to Charleston Project raising concerns about deficiencies in

 FERC’s environmental assessment that reached a Finding of No Significant Impact (“FONSI”).

 Upstate Forever submitted comments noting that a FONSI was inappropriate because the project

 would involve 84 waterbody crossings, 10 wetland crossings, 700 acres of environmental

 disturbance during construction, nearly 300 acres permanently cleared for a right-of-way, and 88

 acres covered by 7 new roadways. Upstate Forever further noted that FERC’s alternatives

 analysis failed to consider all reasonable alternatives to the project. Following the submission of

 these comments, Upstate Forever was subsequently provided with evidence that FERC and

 Dominion had in fact completed a robust internal alternatives analysis for the project, which was

 not made clear in the FONSI. As a result of being involved in the NEPA process, Upstate

 Forever was able to get conditions added to the Clean Water Act Certification permit. If the

 Final Rule is not vacated this type of robust analysis will cease to take place which will force

 Upstate Forever to expend more resources to continue to challenge projects which lack

 consideration of reasonable alternatives, challenges which would be unnecessary if CEQ’s final

 rule is vacated.

        100.    Additionally, in 2019, Upstate Forever submitted comments related to the Forest

 Service’s June 13, 2019 proposed revisions to the agency’s regulations implementing NEPA,

 raising concerns that the changes would limit the scope of projects required to receive public

 input and environmental review. Upstate Forever also identified a number of environmental

 harms that would result from implementing the revisions, including the undermining of national

 forest and grassland management and the associated harms to ecosystems and water quality.

 Under CEQ’s Final Rule, the Forest Service would be unable to adopt Upstate Forever’s

 recommendations as needed to protect our forests to the fullest extent possible, including the




                                                  29
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 30 of 181 Pageid#: 30




 need to maintain a strong public process for projects authorized using EAs. Upstate Forever

 plans to submit further comments once the final rule is published. If CEQ’s Final Rule is not

 vacated it will be much more difficult for Upstate Forever to submit these comments due to the

 Final Rule’s requirements regarding specificity of comments.

        101.    Upstate Forever continues to rely on the NEPA process for its work. Specifically,

 Upstate Forever is concerned about the Nantahala and Pisgah Proposed Land Management Plan.

 In February 2020 the U.S. Department of Agriculture published a Draft EIS for the management

 plan. This DEIS contemplates the construction of multiple new roadways through the Nantahala

 and Pisgah National Forests. Upstate Forever submitted comments on this EIS in June 2020,

 noting that this proposed construction will lead to accelerated erosion and sedimentation which

 will harm the delicate Upper Chattooga Watershed. Upstate Forever intends to continue to

 participate in the NEPA process for this project and will submit further comments once the final

 project plan and final EIS are published. If the Final Rule is not vacated it will be significantly

 more difficult for Upstate Forever to submit these planned comments as Upstate Forever will

 likely be forced to retain outside experts in order to satisfy the Final Rule’s specificity

 requirements in order for its comments to be considered. In addition, Upstate Forever is

 concerned that the government will not have studied and disclosed a full range of environmental

 effects and alternatives, which will lead to poor government decisionmaking and bad

 environmental outcomes for the Forest and for the Upstate region.

        102.    Upstate Forever and its members submitted comments on the Advanced Notice of

 Proposed Rulemaking and the Notice of Proposed Rulemaking for the CEQ NEPA rule raising

 concerns about the rulemaking process and the contents of the proposed rule.




                                                   30
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 31 of 181 Pageid#: 31




        103.    Upstate Forever is concerned that the Final Rule will significantly impact its

 organizational mission, its interests, and the interests of its members.

        104.    Upstate Forever is concerned that the new rule will negatively impact renewable

 energy projects, particularly solar energy projects, in the Upstate region. Part of Upstate

 Forever’s work focuses on advocating for the development of clean energy in South Carolina,

 including solar power. Upstate Forever is concerned that the new rule will lead to delays and

 confusion for the developers of solar projects by limiting the federal resources devoted to

 complying with NEPA, slowing the development of South Carolina’s solar energy infrastructure

 and forcing the Upstate region and all of South Carolina to rely on dirtier fuel sources for longer.

        105.    Upstate Forever anticipates that under the Final Rule it will be required to shift

 organizational resources away from activities that are important to its mission. Currently,

 Upstate Forever uses the NEPA process to learn about transportation, pipeline, and forestry

 management projects affecting the region’s lands and natural resources. Under the Final Rule,

 Upstate Forever will be forced to hire experts and to submit requests for information at the local,

 state, and federal level to understand these impacts and educate its members.

        106.    Upstate Forever and its members, therefore, will suffer concrete and

 particularized injuries to interests that are germane to Upstate Forever’s organizational mission

 and are imminent now that the Final Rule has taken effect.

        107.    Upstate Forever and its members would be redressed by an order from this Court

 vacating the Final Rule.

 South Carolina Wildlife Federation

        108.    Plaintiff South Carolina Wildlife Federation is a not for profit corporation

 organized in 1931. The mission of South Carolina Wildlife Federation is to serve as the voice




                                                  31
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 32 of 181 Pageid#: 32




 for outdoor enthusiasts of every stripe. Representing hunters and birdwatchers, teachers and

 backpackers, boaters and farmers, gardeners and anglers, South Carolina Wildlife Federation

 builds partnerships to ensure everyone can enjoy South Carolina’s natural heritage and recreation

 opportunities for generations to come.

         109.   South Carolina Wildlife Federation is headquartered in Columbia, South Carolina

 and has 600 donor members and over 13,500 people on its email and social media lists.

         110.   South Carolina Wildlife Federation is active in promoting sound stewardship of

 South Carolina’s natural treasures. Through educational and public awareness programs along

 with unique partnerships, South Carolina Wildlife Federation works to establish policies that

 sustain, protect, and enhance the natural systems which give life to all those at home in South

 Carolina.

         111.   South Carolina Wildlife Federation’s conservation and education programs focus

 on protecting habitat for wildlife across the Palmetto State, from the mountains to the sea.

         112.   For example: as the state affiliate of the National Wildlife Federation, South

 Carolina Wildlife Federation participates in the Gardening for Wildlife Program and provides

 assistance to gardeners who desire to attract wildlife to backyards, parks, churches, libraries,

 schools, businesses, and other places throughout the community.

         113.   South Carolina Wildlife Federation has also developed the Wildlife and Industry

 Together program, which recognizes industries managing their land for wildlife.

         114.   South Carolina Wildlife Federation also works with legislators to protect precious

 wildlife habitat and ensure that sound scientific data is used to make decisions which affect

 wildlife.




                                                  32
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 33 of 181 Pageid#: 33




         115.       South Carolina Wildlife Federation provides opportunities for people of all ages

 to connect with nature and nurture a desire to protect South Carolina’s valuable natural

 resources.

         116.       For example: South Carolina Wildlife Federation’s school outreach programs

 teach children to appreciate nature, understand basic ecological concepts, become aware of their

 impact on the environment, and take action in their communities.

         117.       South Carolina Wildlife Federation trains volunteers to identify flora and fauna

 through its Naturalist Training Programs and the Palmetto Pro Birder program. These volunteers

 are equipped with the skills needed to participate in citizen science projects and gather critical

 scientific data.

         118.       The annual Women's Outdoor Retreat provides an opportunity for more than 200

 women from around the Southeast to learn outdoor skills such as kayaking, archery, fishing, and

 birding in a non-competitive environment.

         119.       To achieve the South Carolina Wildlife Federation’s mission, it is critical that the

 organization foster protection of South Carolina’s natural resources and raise awareness about

 the importance of those resources.

         120.       In furtherance of this mission and these efforts South Carolina Wildlife

 Federation has been and will continue to be an active participant in the NEPA process for a

 variety of projects.

         121.       For example, South Carolina Wildlife Federation was involved advocacy efforts

 regarding the Savanah Harbor Deepening Project (“SHEP”). This project sought to widen 39

 miles of the Savanah River and deepen the 18.5 mile outer harbor to accommodate future ship

 traffic. Under the U.S. Army Corps of Engineers’ original plans, salt water would have been




                                                     33
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 34 of 181 Pageid#: 34




 pushed upstream, threatening the vitality of the Savannah National Wildlife Refuge’s tidal

 freshwater wetlands and further endangering the shortnose sturgeon. Studies also showed the

 Corps’ plans would have negatively impacted local drinking water resources.

        122.    Thanks to the NEPA review process, these adverse effects were identified and

 Corps of Engineers’ final plans for SHEP included funding for wetlands protection, restoration

 efforts benefiting the Savannah River, established a water quality monitoring program for the

 Savannah River, and ensured long-term protections for the endangered shortnose sturgeon. The

 Corps of Engineers also installed two dissolved oxygen injection systems upstream of Plant

 McIntosh and downstream of Hutchinson Island to ensure that oxygen levels remain at pre-

 deepening levels and will not adversely impact fish or plant life. South Carolina Wildlife

 Federation fears that if the Final Rule is adopted future projects will not undergo the same robust

 NEPA analysis, and it will be more difficult for South Carolina Wildlife Federation and its

 members to be adequately informed and fully participate in the NEPA process. In addition,

 South Carolina Wildlife Federation is concerned that under the Final Rule, the government will

 no longer have the information it needs to make informed decisions. Consequently there is likely

 to be bad decisionmaking that results in environmental harm to the resources South Carolina

 Wildlife Federation cares about.

        123.    South Carolina Wildlife Federation is currently involved in the Charleston

 Peninsula Seawall project. The Corps of Engineers has proposed protecting the city of

 Charleston from flooding caused by storm surge by encircling the city’s historic peninsula with

 an eight-mile seawall and building a 4,000-foot wave attenuating structure in Charleston harbor.

 South Carolina Wildlife Federation submitted comments on this project in June 2020. These

 comments highlighted the Army Corps’ decision not to perform a full EIS that would require the




                                                 34
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 35 of 181 Pageid#: 35




 Corps to rigorously explore and objectively evaluate reasonable alternatives among numerous

 other concerns.

        124.    South Carolina Wildlife Federation fears that if the Final Rule is adopted, this

 project will not undergo a robust NEPA analysis, and it will be more difficult for South Carolina

 Wildlife Federation and its members to be adequately informed and fully participate in the

 NEPA process. South Carolina Wildlife Federation is concerned that when a full EIS is prepared

 for the project it will not include an analysis of all reasonable alternatives, and will not consider

 indirect and cumulative effects and South Carolina Wildlife Federation will thus lack

 information to inform its advocacy. In addition, South Carolina Wildlife Federation is concerned

 that because the government will not study the same range of alternatives and environmental

 impacts, and consequently there will uninformed decisionmaking that leads to environmental

 harm, and harm to the resources South Carolina Wildlife Federation cares about.

        125.    The South Carolina Wildlife Federation’s ability to achieve its mission will be

 harmed by the Final Rule, limiting its effective use of the NEPA process to submit necessary

 information to federal agencies and influence their decisions.

        126.    Because the Final Rule significantly limits where NEPA applies, and where an

 EIS is required, the South Carolina Wildlife Federation will be injured because they will no

 longer get information about key projects that affect them.

        127.    Aspects of the Final Rule that limit the types of environmental effects that need be

 considered and disclosed by federal agencies, as well as aspects that limit the range of

 alternatives federal agencies need to consider will injure South Carolina Wildlife Federation.

 The organization will have less access to information necessary to inform its members and

 advocacy efforts. South Carolina Wildlife Federation may be forced to expend resources to




                                                   35
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 36 of 181 Pageid#: 36




 submit additional requests for information under FOIA or State Public Records statutes in lieu of

 NEPA.

         128.   For example, at least one member of South Carolina Wildlife Federation worries

 that the cumulative impacts of large damaging projects, like highways, and their impacts on

 communities of color and low wealth neighborhoods, will go unaddressed by agencies if the

 proposed final rule is adopted.

         129.   South Carolina Wildlife Federation is also concerned that if the proposed rule is

 adopted that it will be unable to use the tools NEPA provides for assessing climate impacts of

 projects, cumulative impacts caused by multiple projects, and environmental justice concerns.

 Further South Carolina Wildlife Federation is concerned that if the agencies do not solicit public

 comments from a wide variety of stakeholders, then they will have no reason to be transparent in

 what they are doing, and the public will lose out on federal regulatory oversight. Agencies will

 also have less access to information and less ability to make decisions that take into account

 environmental consequences.

         130.   The proposed changes to NEPA would harm South Carolina Wildlife Federation’s

 interests in the tributaries, wetlands, rivers, lakes, and estuarine and marine ecosystems of South

 Carolina by excluding consideration of indirect, cumulative, and climate change impacts.

         131.   Further, the proposed requirements surrounding the submission of comments in a

 way that must be detailed and specific would require South Carolina Wildlife Federation to

 expend organizational resources on outside experts. This will affect the South Carolina Wildlife

 Federation’s interest in fostering public involvement in governmental processes and its programs

 to educate the public about natural areas and values and to provide outdoor experiences.




                                                 36
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 37 of 181 Pageid#: 37




        132.    South Carolina Wildlife Federation may also be forced to shift organizational

 resources because the Final Rule will make less information available and will require the

 organization to spend time submitting state and federal requests for information, and following

 up on those requests.

        133.    South Carolina Wildlife Federation and its members are also concerned that with

 rollbacks to NEPA, South Carolina’s weaker environmental laws will be further exacerbated.

 South Carolina Wildlife Federation and members believe the federal government to be the leader

 on broad environmental issues. NEPA is essential to the government’s ability to do that. The

 federal laws are stronger than the State’s, and they need to stay that way.

        134.    South Carolina Wildlife Federation and its members, therefore, will suffer

 concrete and particularized injuries to interests that are germane to South Carolina Wildlife

 Federation’s organizational mission and are imminent now that the Final Rule has taken effect.

        135.    The injury to the South Carolina Wildlife Federation and its members would be

 redressed by an order from this Court vacating the Final Rule

        North Carolina Wildlife Federation

        136.    Plaintiff North Carolina Wildlife Federation is North Carolina’s oldest and largest

 statewide non-profit conservation organization. Since 1945, North Carolina Wildlife Federation

 has worked with citizens, outdoor enthusiasts, hunters and anglers, government, and industry to

 safeguard North Carolina’s natural resources. North Carolina Wildlife Federation’s mission is to

 protect and promote natural areas throughout the state—not only as habitats for native wildlife

 but also as recreational, hunting, fishing, and wildlife observation areas for its dedicated and

 passionate members. North Carolina Wildlife Federation works collectively to preserve wild




                                                  37
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 38 of 181 Pageid#: 38




 places and species through policy and protection work, research, education, and direct, hands-on

 conservation projects.

        137.    North Carolina Wildlife Federation is headquartered in Raleigh, North Carolina,

 and works on wildlife and habitat issues throughout the state. North Carolina Wildlife

 Federation has over four dozen affiliates, thirteen chapters, and more than a quarter million

 hunters and anglers subscribed to its Camo Coalition.

        138.    North Carolina Wildlife Federation and its members make frequent use of NEPA.

 North Carolina Wildlife Federation relies on NEPA documents to learn about projects in North

 Carolina that threaten wildlife and habitat preservation. North Carolina Wildlife Federation

 actively participates in the NEPA process by submitting comments on draft documents and

 attending public hearings. North Carolina Wildlife Federation also relies on the NEPA process

 to guide informed decisionmaking that protects wildlife.

        139.    North Carolina Wildlife Federation and its members also frequently engage in the

 NEPA process, using the public comment opportunities as an avenue to submit information

 about environmental impacts and suggest alternatives for decisionmaking agencies to consider

 during project development.

        140.    For example, in 2005 North Carolina Wildlife Federation used the NEPA process

 to submit comments to raise concerns U.S. Navy’s decision to place an Outer Landing Field near

 Pocosin Lakes, North Carolina. The project would have significantly impacted migratory birds

 through airstrikes. Because the Navy did not properly comply with NEPA, North Carolina

 Wildlife Federation and others mounted a legal challenge, in which the groups were ultimately

 successful. The Court ordered that the Navy had to take a more careful look at the impact the

 facility would have on birds. In addition the court ordered the Navy not to make irretrievable




                                                 38
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 39 of 181 Pageid#: 39




 steps towards the project before fully complying with NEPA. Nat’l Audubon Soc’y v. Dep’t of

 Navy, 422 F.3d 174 (4th Cir. 2005). As a result of the court’s decision and the public process

 supplied by NEPA the project was ultimately abandoned.

        141.    North Carolina Wildlife Federation submitted comments on the draft and final

 EIS’s for the Monroe Bypass in 2009 urging the North Carolina Department of Transportation

 and the Federal Highway Administration to consider the indirect and cumulative effects for the

 project pursuant to NEPA. When NCDOT failed to do so, North Carolina Wildlife Federation

 and other groups took NCDOT and FHWA to court where they prevailed. The Court ordered a

 Supplemental EIS. There was subsequently greater engagement on the issue of indirect and

 cumulative effects and additional mitigation was acquired for the project.

        142.    In 2012, North Carolina Wildlife Federation submitted comments on the draft EIS

 for a shoreline management project at Figure Eight Island, North Carolina. North Carolina

 Wildlife Federation raised concerns that the proposed terminal groin would have significant

 potential for harm to wildlife, habitat destruction, decreased recreational opportunities, and

 exacerbation of the effects of future sea level rise. The comments resulted in the Army Corps

 updating the proposed location of the groin in the final EIS in 2016. Less than six months after

 the final EIS was released, Figure Eight Island homeowners, informed by the information in the

 NEPA documents, rejected a proposal for the terminal groin.

        143.    In 2016, North Carolina Wildlife Federation submitted comments requesting the

 FHWA and the NCDOT prepare a supplemental EIS for the Mid-Currituck Bridge, a proposed 7

 mile toll bridge that would connect mainland Aydlett with Corolla on North Carolina’s Outer

 Banks across the Currituck Sound. North Carolina Wildlife Federation noted concerns about the

 impacts to wildlife and habitat, including the indirect and cumulative effects that will result from




                                                  39
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 40 of 181 Pageid#: 40




 Bridge construction. North Carolina Wildlife Federation also specifically noted NCDOT’s

 failure to consider climate change and sea level rise in its analysis of the Bridge and alternative

 solutions. Through counsel, North Carolina Wildlife Federation hired an outside expert to look

 at alternatives to the Mid-Currituck Bridge, and presented a specific alternative solution as part

 of the NEPA process.

        144.    In early 2019 after FHWA and NCDOT issued a final Record of Decision

 announcing their intent to build the Bridge without addressing any of North Carolina Wildlife

 Federation’s concerns, North Carolina Wildlife Federation and another group filed suit in

 Federal Court challenging the adequacy of the NEPA documents, including the agencies’ failure

 to study indirect and cumulative effects, to analyze reasonable alternatives, and to study and

 disclose the impact of sea level rise. N.C. Wildlife Federation v. N.C. Dep’t of Transp., Compl.

 ECF No. 1, 2:19-CV-14-FL (E.D.N.C. Apr. 23, 2019). North Carolina Wildlife Federation is

 concerned that under the Final Rule the remedy available to it before the court may be

 diminished. If the court vacates the Record of Decision, FHWA may decide to proceed with new

 NEPA document that is less robust, in keeping with the more limited requirements of the Final

 Rule. Specifically, FHWA may decide that it no longer needs to consider indirect and

 cumulative effects. It may decide that it no longer needs to study all reasonable alternatives. It

 may decide that it no longer needs to consider impacts from climate change. It may decide that it

 no longer needs to use up-to-date information about sea level rise.

        145.    All of these changes would harm North Carolina Wildlife Federation. North

 Carolina Wildlife Federation will be harmed if the government does no engage in thoughtful

 decisionmaking and take a hard look at the wildlife impacts of the proposed Bridge and makes an

 uninformed harmful decision. Additionally, North Carolina Wildlife Federation will be harmed




                                                  40
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 41 of 181 Pageid#: 41




 if it does not get information through the NEPA process on these topics so that it can inform its

 members and engage in informed advocacy efforts.

        146.    In 2019, North Carolina Wildlife Federation submitted comments on the draft EIS

 for the Cape Fear Crossing project raising concerns about the environmental and community

 impacts on New Hanover and Brunswick Counties that would result from building a nearly

 billion-dollar bridge and highway across the two counties. North Carolina Wildlife Federation

 identified severe deficiencies in the assumptions underlying the draft EIS, including that

 NCDOT ignored the most up-to-date sea level rise projections and misrepresented the impacts of

 accelerating sea level rise in relation to the project. North Carolina Wildlife Federation raised a

 multiplicity of concerns with the draft EIS that informed the organization’s conclusion that

 NCDOT failed to take a hard look at the environmental impacts: it conducted only a cursory

 review of the project’s direct, indirect, and cumulative impacts; overlooked significant air and

 water quality impacts; failed to thoroughly evaluate impacts to endangered sturgeon species and

 the red cockaded woodpecker; and took no notice of impacts to the rare Venus flytrap. The

 project has currently been placed on hold. If it is reinitiated North Carolina Wildlife Federation

 will continue to engage in the NEPA process for the project. North Carolina Wildlife Federation

 is concerned that if the project is reinitiated a renewed NEPA process under the Final Rule will

 be even less robust and it will be more difficult for North Carolina Wildlife Federation to engage

 in the NEPA process.

        147.    In June 2020, North Carolina Wildlife Federation signed onto comments

 developed by a collaborative group known as the Nantahala-Pisgah Forest Partnership, which

 provided consensus recommendations from diverse stakeholders on the revised forest plan for

 the Nantahala and Pisgah National Forests. Building consensus for good management of these




                                                  41
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 42 of 181 Pageid#: 42




 National Forests is central to North Carolina Wildlife Federation’s mission, and North Carolina

 Wildlife Federation believes that strong collaborative processes would not be given the time and

 information to work appropriately without the structure provided by the prior NEPA regulations.

 Under the Final Rule, North Carolina Wildlife Federation’s efforts to build collaborative support

 for good forest management would be impaired because fewer impacts will be studied, a smaller

 range of alternatives will be considered, and it will be more difficult for groups to engage in the

 NEPA process.

        148.    North Carolina Wildlife Federation and its members submitted comments on the

 Advanced Notice of Proposed Rulemaking and the Notice of Proposed Rulemaking for the CEQ

 NEPA rule raising concerns about the rulemaking process and the contents of the proposed rule.

        149.    North Carolina Wildlife Federation is concerned the Final Rule will significantly

 impact its organizational mission, its interests, and the interests of its members.

        150.    North Carolina Wildlife Federation anticipates that under the Final Rule it will be

 required to shift organizational resources away from activities that are important to its mission.

 Currently, North Carolina Wildlife Federation uses the NEPA process to find out information

 about projects that impact North Carolina’s natural areas, especially the coast in light of North

 Carolina Wildlife Federation’s concerns about sea level rise. Under the Final Rule, North

 Carolina Wildlife Federation will be forced to hire experts and to submit requests for information

 at the local, state, an]d federal level to understand these impacts and educate its members.

        151.    Under the Final Rule, North Carolina Wildlife Federation may be forced to shift

 organizational resources to hire outside experts to assist with drafting of comments in order to

 meet the new specificity requirements.




                                                  42
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 43 of 181 Pageid#: 43




        152.    North Carolina Wildlife Federation relies on the NEPA process to engage in the

 decisionmaking process regarding the extent that large development projects like the Mid-

 Currituck Bridge adequately account for and consider future sea level rise. Under the Final Rule,

 North Carolina Wildlife Federation will no longer be able to use the NEPA process to raise

 concerns regarding inadequate consideration of sea level rise because the effects of climate

 change—such as sea level rise—may no longer be considered by federal agencies in their

 decisionmaking process. North Carolina Wildlife Federation, thus, will suffer injury via the lack

 of information and via the inability to inform its members and communicate with decisionmakers

 regarding the effects of sea level rise on North Carolina’s natural areas.

        153.    North Carolina Wildlife Federation and its members, therefore, will suffer

 concrete and particularized injuries to interests that are germane to North Carolina Wildlife

 Federation’s organizational mission and are imminent now that the Final Rule has taken effect.

        154.    North Carolina Wildlife Federation and its members would be redressed by an

 order from this Court vacating the Final Rule.

        National Trust for Historic Preservation

        155.      Plaintiff National Trust for Historic Preservation in the United States (“National

 Trust”) is a private, charitable, educational, non-profit corporation chartered by Congress in 1949

 to protect and defend America’s historic resources, to further the historic preservation policy of

 the United States, and to facilitate public participation in the preservation of our nation’s cultural

 heritage. See 54 U.S.C. § 312102.

        156.    The mission of the National Trust is to provide leadership, education, and

 advocacy to save America’s diverse historic places and revitalize our communities. The statutory

 powers of the National Trust include the power to bring suit in its corporate name. Id. §




                                                   43
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 44 of 181 Pageid#: 44




 312105(c). Consistent with its congressional charter and its statutory powers, the National Trust

 has participated in numerous actions to enforce federal laws that protect historic and cultural

 resources, including litigation under NEPA.

        157.    The National Trust is headquartered in Washington, D.C., has several field

 offices, and has twenty-seven Historic Sites that are open to the public around the United States.

 These Historic Sites include: Belle Grove Plantation, a part of the Cedar Creek and Belle Grove

 National Historical Park, a unit of the National Park Service in the Shenandoah Valley; Drayton

 Hall in Charleston, South Carolina; and Woodlawn & Frank Lloyd Wright’s Pope-Leighey

 House in Alexandria, Virginia. The National Trust has more than one million members and

 supporters around the country.

        158.    The National Trust frequently uses NEPA and relies on NEPA documents to learn

 about projects that would impact historic sites, districts, landmarks, and communities, including

 transportation projects, transmission line projects, pipelines, and other major infrastructure

 projects that impact historic places and contribute to the causes of climate change.

        159.    The National Trust also often participates in opportunities to submit public

 comments, and encourages its members to submit public comments, during the NEPA process by

 submitting information to federal agencies about the impacts proposals have on historic

 resources and suggesting alternatives for agencies to consider that would avoid or minimize such

 impacts. Among other projects, the National Trust has submitted comments related to the I-81

 expansion, the Mountain Valley Pipeline, the Atlantic Coast Pipeline, Surry-Skiffes Creek

 transmission line, and the James River Water Authority’s proposed pump station at Rassawek.

        160.    In 2006 and 2007, the National Trust submitted written comments and

 participated in a public meeting about the proposed I-81 expansion raising concerns about




                                                  44
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 45 of 181 Pageid#: 45




 impacts on the Shenandoah Valley Battlefields National Historic District and Cedar Creek &

 Belle Grove National Historical Park, which includes the National Trust-owned Historic Site

 Belle Grove Plantation. The National Trust was able to use information from the NEPA

 documents to develop these comments. Ultimately, the National Trust, along with several

 partner organizations, filed a lawsuit against the Federal Highway Administration for violations

 of NEPA. Shenandoah Valley Network v. Capka, 669 F.3d 194 (4th Cir. 2012). This is an

 example of the National Trust using NEPA to advocate for the protection of nationally

 significant historic resources, including the National Trust’s own Historic Sites.

        161.    On December 22, 2016, the National Trust submitted comments on the DEIS

 prepared for the Mountain Valley Pipeline pursuant to NEPA. The National Trust raised

 concerns about the purpose and need for the project, as well as the agency’s incomplete

 documentation of historic resources along the proposed pipeline route.

        162.    The National Trust carefully reviewed the DEIS prepared for the Atlantic Coast

 Pipeline pursuant to NEPA. The NEPA documents demonstrated that there were historic

 resources along the proposed pipeline route that were not considered in the DEIS. Most notably,

 the DEIS did not consider impacts to the Union Hill/Woods Corner Rural Historic District, a

 rural community that was established by Freedmen after Emancipation on former plantation

 land. On April 6, 2017, the National Trust submitted public comments urging better

 identification and avoidance of historic properties along the pipeline route.

        163.    After learning about the threat to the historic Union Hill African American

 community, the National Trust also awarded a grant to support local efforts to better identify,

 document, and archive information about the community’s history. Granting funds to support

 this type of community documentation work is one of the ways that the National Trust satisfies




                                                 45
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 46 of 181 Pageid#: 46




 its congressional mandate to engage the public in historic preservation, and the NEPA process

 helped the National Trust identify this preservation need.

        164.    The National Trust continues to rely on the NEPA process for its work.

 Specifically, the National Trust has members who are concerned about the Surry-Skiffes Creek

 transmission line project across the James River near Jamestown in Virginia. The transmission

 line crosses an approximately 4-mile stretch of the James River that is part of a historic district

 that has been determined eligible for the National Register of Historic Places. The transmission

 line is also visible from Jamestown Island and the scenic Colonial Parkway, a key feature of

 Colonial National Historical Park.

        165.    After years of advocacy stretching back to the area’s inclusion on the National

 Trust’s annual list of America’s 11 Most Endangered Historic Places in 2013, the National Trust

 filed suit against the Army Corps for failure to prepare an EIS when reviewing the project.

 Ultimately, the D.C. Circuit Court of Appeals ordered the Army Corps to prepare an EIS.

 National Parks Conservation Ass’n v. Semonite, 916 F.3d 1075 (D.C. Cir. 2019). That EIS

 process is currently ongoing. The National Trust submitted scoping comments on September 3,

 2019 and intends to review all upcoming NEPA documents to learn more about the impacts of

 alternatives and submit comments at every review opportunity. The National Trust and its

 members intend to use the public comment periods to influence the Army Corps’

 decisionmaking. The Final Rule allows agencies to begin applying its provisions to projects that

 are currently under review. If the Army Corps takes that approach for this project, the agency

 may refuse to consider the indirect and cumulative impacts of the transmission line, which would

 result in a lack of consideration of some of the project’s major impacts to the human

 environment. Additionally, one of the issues in the review of the project is whether there is




                                                  46
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 47 of 181 Pageid#: 47




 sufficient electrical demand growth to satisfy the project’s stated purpose and need, which is a

 highly technical issue. If the Final Rule is implemented to review this project, the National

 Trust’s comments and concerns may be disregarded if they are not sufficiently couched in

 scientific and technical language. This would directly harm the interests of the National Trust

 and its members in protecting the historic landscape of the James River at Jamestown. The

 National Trust is also concerned that if the Army Corps does not study or consider indirect and

 cumulative effects of the transmission line, it will lead to poor government decisionmaking that

 will harm the interests of the National Trust.

        166.    On May 7, 2020, the National Trust submitted scoping comments on a proposal

 by the James River Water Authority to build a new pump station in Fluvanna County on the site

 where the Monacan Indian Nation’s capital once stood. The site still contains physical evidence

 of previous habitation and its history is entwined with the living Monacan tribal community.

 The project requires a permit from the Army Corps, which requires compliance with NEPA. The

 National Trust intends to continue using the NEPA process to learn more information about

 alternatives that would avoid harm to Rassawek, while meeting the project’s purpose and need,

 and to express concerns about the impacts of this proposal on historic resources.

        167.    The National Trust and its members submitted comments on the Advanced Notice

 of Proposed Rulemaking on August 20, 2018, and on the Notice of Proposed Rulemaking for the

 CEQ NEPA rule on March 10, 2020, raising concerns about the rulemaking process and the

 contents of the proposed rule. The National Trust also testified in-person at the public hearing

 held by CEQ regarding the rulemaking in Washington, D.C., on February 25, 2020, emphasizing

 concerns about the rulemaking process and the removal of the language requiring agencies to

 consider cumulative impacts, including climate change impacts. The National Trust attended a




                                                  47
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 48 of 181 Pageid#: 48




 meeting with CEQ staff at the agency’s offices on March 10, 2020 to express concerns about the

 rulemaking. On June 11, 2020, the National Trust participated in a meeting with the Office of

 Information and Regulatory Affairs within the Office of Management and Budget regarding the

 rulemaking and again expressed concerns about flaws in the process of developing the rule, as

 well as the substance of the rule.

        168.    Other members of the National Trust frequently use NEPA. For example, the

 Chief Advocacy Officer of Historic Charleston Foundation, who is a National Trust member,

 uses NEPA to identify the impacts of other proposed projects that could cause negative impacts

 to historic resources in Charleston that she cares about, uses, and enjoys. By submitting

 comments, the member uses NEPA to influence government decisionmaking to help avoid harms

 and encourage the preservation of historic resources. For example, she is currently participating

 in the Army Corps’ review under NEPA of a proposal to build an 8-mile long flood wall,

 including associated pumps, around the Charleston peninsula to protect the city from increased

 flooding caused by climate change.

        169.    Significant time was spent by the Foundation gathering information, consulting

 with the community, and studying impacts of the increased flooding on historic resources and

 different ways to address those impacts. This information is now being used by the Army Corps

 in its review of the floodwall proposal. The information was included in the agency’s DEIS

 released in April 2020. Under the prior regulations, the Army Corps was required to consider a

 range of alternatives and disclose their various impacts to the public, including impacts to

 historic resources. This member intends to continue to participate in the NEPA process to learn

 more about the alternatives under consideration and their impacts to Charleston’s historic

 resources. The National Trust and its members are concerned that under the Final Rule the




                                                 48
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 49 of 181 Pageid#: 49




 Army Corps may maintain that it does not need to comply with NEPA at all, or if it does, will

 perform a less robust analysis that does not include a reasonable range of alternatives and does

 not study impacts related to climate change. If the Army Corps decides to take a lesser course of

 study for the project, the National Trust’s interests, and the interests of its member, will be

 harmed because the Army Corps may engage in decisionmaking that causes harm to the

 resources the National Trust cares about. Moreover, without access to the information NEPA

 provides, the National Trust will have less opportunity to advocate for more protective

 alternatives.

         170.    The Foundation has also spent years advocating for the protection of Charleston’s

 National Historic Landmark District from a proposal to build a new, larger cruise ship terminal.

 The existing cruise ships create traffic snarls that limit access to the historic downtown to non-

 cruise ship tourists which support local businesses, and they create pollution that harms the

 exteriors of historic buildings. This new terminal project would bring increased numbers of

 cruise ships to the area, which would also increase traffic and pollution, among other impacts.

         171.    The Army Corps must issue a permit before the terminal expansion can be

 constructed, which triggers the agency’s responsibilities under NEPA. Successful litigation has

 required the Army Corps to restart its NEPA review process for the terminal. Preservation Soc’y

 of Charleston v. U.S. Army Corps of Eng’rs, No. 2:12-cv-2942-RMG, 2013 WL 6488282

 (D.S.C. Sept. 18, 2013). The agency has not yet posted a notice of intent to prepare an EIS, or

 otherwise posted notice that review under NEPA has been reinitiated for the project, but once

 that occurs, the National Trust and its members intend to use the NEPA process to understand,

 evaluate, and comment on the impacts of the proposed new terminal on Charleston’s historic

 resources. Because this terminal project is anticipated to be pursued without federal funding,




                                                  49
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 50 of 181 Pageid#: 50




 under the Final Rule the Army Corps may decide that preparation of an EIS under NEPA is not

 required. This would directly harm the interests of the National Trust and its members in

 protecting Charleston’s National Historic Landmark District because they would have less access

 to information, and because the Army Corps will have less access to information to guide

 decisions that are protective to the resources that National Historic Trust cares about.

         172.    The Final Rule will significantly and irreparably harm the National Trust’s ability

 to protect its interests and satisfy its organizational mission, including its Congressional mandate

 to facilitate public participation, in preserving historic resources, and protect the interests of its

 members in the preservation of America’s historic places.

         173.    The National Trust anticipates that under the Final Rule it will be required to shift

 organizational resources away from existing activities that are important to its mission.

 Currently the National Trust relies on the NEPA process to disclose information about projects

 that impact historic resources and contribute to climate change. Under the Final Rule, the

 National Trust will be required to divert organizational resources to spend more time filing

 requests for information at the local, state, and federal level to understand these impacts and to

 educate its members. This may include the need to litigate the denial of information requests.

 The National Trust will also be forced to use organizational resources to retain experts to assist

 with drafting comments for projects that include complicated technical issues that are outside of

 the professional expertise of existing staff in order to satisfy the new specificity requirements.

         174.    The National Trust and its members, therefore, will suffer concrete and

 particularized injuries to interests that are germane to the National Trust’s organizational mission

 and are imminent now that the Final Rule has taken effect.




                                                    50
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 51 of 181 Pageid#: 51




         175.    The National Trust has members who reside, visit, and recreate in areas across the

 United States who will be harmed by the Final Rule in the ways specified above. The National

 Trust also owns properties across the United States that will be harmed by the final rule.

         176.    The injuries to the National Trust and its members would be redressed by an order

 from this Court vacating the Final Rule.

         MountainTrue

         177.    Plaintiff MountainTrue is a not-for-profit corporation founded in 1982.3

 MountainTrue has over 10,000 members and supporters, primarily in North Carolina. Its

 mission is to champion resilient forests, clean waters, and healthy communities across Western

 North Carolina and North Georgia. MountainTrue’s programs are designed to lead to a region

 with thriving communities that are connected to and help sustain a healthy natural environment.

 To achieve this, MountainTrue fosters and empowers advocates throughout the region to be

 engaged in policy and project advocacy, outreach and education, and on-the-ground projects.

         178.    MountainTrue is based in Asheville, North Carolina, and works on forest, water,

 land use/transportation, and energy issues throughout the mountain region through offices in

 Hendersonville, Boone, and Murphy, NC.

         179.    MountainTrue devotes significant resources to protection of the Pisgah and

 Nantahala National Forests in Western North Carolina through involvement in NEPA reviews,

 including NEPA processes for the forest plan revision, which is currently in development, along

 with every notable timber sale project and any other management proposals with potentially

 significant impacts on the forests and the natural resources therein. MountainTrue critiques the

 accuracy and completeness of the information being relied on by the Forest Service, submits


 3
   MountainTrue’s original name was the Western North Carolina Alliance. The name was changed to MountainTrue
 in 2015.


                                                     51
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 52 of 181 Pageid#: 52




 information from its own investigations and scientific analyses, shows where projects may have

 unacceptable or unlawful impacts, and mobilizes, recruits, and trains its own members and other

 citizens to participate in these processes.

           180.   Members of MountainTrue enjoy recreating in North Carolina’s forests, from

 kayaking and rafting in the rivers to hiking in the mountains. Its members enjoy fishing, birding,

 hiking, mountain biking, trail running, scenic driving, studying nature, and learning outdoor

 skills.

           181.   MountainTrue is currently participating extensively in the NEPA process for the

 Revised Forest Plan for the Nantahala-Pisgah National Forest. MountainTrue was part of two

 multi-interest collaborative groups—the Nantahala-Pisgah Forest Partnership and the

 Stakeholder’s Forum—and donated thousands of hours of staff time over more than 7 years to

 the combined efforts of both groups in which staff served as not only members, but also on the

 Leadership Team and Organizing Committee. Both collaborative groups were organized to

 submit information in the NEPA process about which kinds of management activities have the

 most and least support from community members, which is important for the Forest Service to

 know in order to meet its obligation to contribute to social sustainability.

           182.   In addition, MountainTrue submitted over five hundred comments from its

 members in both hard copy and digital formats as well as a sign-on letter from a group of

 respected scientists, land managers, and independent biologists on the importance of protecting

 rare and exemplary habitats delineated by the State of North Carolina. MountainTrue also

 submitted a detailed analysis of how timber harvest could be used to restore degraded

 ecosystems, improve the resilience of the land, meet the needs of young forest associated

 wildlife, and provide economic benefits. Finally, MountainTrue submitted information in very




                                                  52
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 53 of 181 Pageid#: 53




 thorough and detailed comments together with the Southern Environmental Law Center, The

 Wilderness Society, and Defenders of Wildlife, which included, among other things, original

 scientific analyses showing the recent effects of drought, fire, pests, and disease on national

 forests, which show that disturbances caused by climate change are cumulative with the effects

 of timber harvest on the balance between young and old forests.

        183.    In addition to participating in every notable project in the recent past,

 MountainTrue anticipates participating in many NEPA analyses for Forest Service projects in the

 coming years. Many of these projects have already commenced, including the Nantahala and

 Pisgah National Forest Plan Revision, the Buck Project, the White Grape Bend Project, the

 Crossover Project, the Lover's Branch Project, the Lickstone Ridge Project, the Turkeypen

 Project, and the Davidson River Hatchery Project. MountainTrue is concerned that the Final

 Rule would result in these projects subject to less scrutiny and accountability. Because the Final

 Rule will mean that these projects are either subject to a lower tier of NEPA review, or subject to

 more limited review under the same tier, the Final Rule will require MountainTrue to devote

 even more of its limited resources to learn about these projects’ effects and ensure that the

 relevant information is available to the decisionmaker and the public, when otherwise the Forest

 Service would be responsible for providing such information under NEPA.

        184.    In North Carolina’s National Forests, between 2009 and 2019, the Forest Service

 used Environmental Assessments and Findings of No Significant Impact to authorize 23

 vegetation management projects, which all together included 9,244 acres of commercial logging.

 Fifteen of those projects (65%) 7,375 acres, were reduced in size during the NEPA process, with

 a total decrease in commercial logging to 5,518.5 acres, or 25%. Projects changed for a variety of

 reasons, including to avoid impacts to unroaded areas that may be eligible for inclusion in the




                                                  53
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 54 of 181 Pageid#: 54




 National Wilderness Preservation System, old growth, rare species and habitats, and water and

 soil.

         185.   The majority of changes to logging projects occurred in response to public

 comments, and most often because of public input during the “scoping” process, which is

 required by current Forest Service regulations at 36 C.F.R. § 220.4(e). Based on the Forest

 Service’s sample of nationwide logging projects authorized using EAs, 63% of projects change

 substantively in response to public input. Of those, 86% change because of public input during

 the scoping process.

         186.   All logging projects in the North Carolina National Forests during the 2009-2019

 time period were authorized using CEs or EAs; none with EISs.

         187.   The Final Rule will cause harm to North Carolina’s National Forests and to

 MountainTrue’s interest in protecting their species and habitats, unroaded areas, recreational

 opportunities, and water and soil resources, because it eliminates the scoping process for projects

 authorized using an EA. Without notice and opportunity to comment early during project

 development, MountainTrue will lose a crucial opportunity to persuade the Forest Service to

 avoid unnecessary harms before the agency commits substantial time and resources to the

 project. MountainTrue is also concerned that without access to the information previously

 required by NEPA, the Forest Service will engage in uninformed decisionmaking that will harm

 the National Forest Resources MountainTrue cares about.

         188.   MountainTrue has also devoted significant resources to advocacy realted to

 transportation projects in Western North Carolina. Specifically, MountainTrue has been

 involved in NEPA reviews of the I-26 Connector in Asheville over the last 20 years, the I-26

 widenings north and south of Asheville, Corridor K in Graham County, and proposed




                                                 54
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 55 of 181 Pageid#: 55




 improvements to North Carolina Highways 105, 107, 143, and 191. During the NEPA processes

 for these projects, MountainTrue has worked with impacted communities, design experts, and

 the North Carolina Department of Transportation to develop less impactful alternatives that are

 more beneficial to local communities.

        189.    Members of MountainTrue live in the path planned highway projects and are

 concerned about how the development of transportation infrastructure will impact the history and

 culture of their communities as well as the wildlife and streams in the path of these highways.

        190.    One example is the I-26 Connector Project in Asheville, North Carolina.

 Following the first public hearing on the draft EIS in late 2008, members of MountainTrue

 organized to advocate that the city of Asheville and Buncombe County support the addition of

 Alternative 4B for consideration by NCDOT for I-26, which largely spared the historic African

 American Burton Street Community. NCDOT’s original plan for the I-26 Connector would have

 involved the removal of 25 homes and a church from the Burton Street Community as well as the

 removal of half of a mobile home park inhabited primarily by members of the Latinx community

 in nearby Emma.

        191.    Because of the history and makeup of these communities, NEPA required

 NCDOT to do an Environmental Justice analysis of the project that prompted them to reduce the

 impacts on the Burton Street Community and to eliminate the impacts on the Latinx community

 in Emma. NCDOT also hired a consultant to help members of MountainTrue develop a new

 Burton Street neighborhood plan that includes projects the city and NCDOT will pay for,

 including sidewalks, bus stops, a greenway connector, a neighborhood park, new parking

 facilities, etc. The reduction in impacts and the investment in the neighborhood plan and projects

 would not have been possible without NEPA, and would be unlikely outcomes under the Final




                                                 55
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 56 of 181 Pageid#: 56




 Rule, which is significantly less robust regarding the types of alternatives that must be

 considered.

        192.    A second example of MountainTrue engaging in the NEPA project for a highway

 project is the Highway 107 expansion in Sylva. This five lane highway connects Sylva, North

 Carolina to Cullowee, North Carolina. It has a high volume traffic due to the schools located

 along it, including Western Carolina University. The community pushed back on the original

 design because it encroached on too many businesses. Members of MountainTrue convened a

 community-wide conversation about the road and pushed NCDOT and FHWA to examine

 alternatives that would reduce takings and constrict the footprint while preserving the

 multimodal infrastructure. There was an Environmental Assessment, but the government has not

 yet reached a Record of Decision. The NEPA process brought all the stakeholders to the table

 early enough in the process that ADC was able to assist in facilitating a conversation between the

 impacted communities and NCDOT.

        193.    MountainTrue already has or anticipates participating in the NEPA process for

 other highway projects in the near future as well, including the I-26 Connector Project, Corridor

 K, the Highway 191 widening in Asheville, the Highway 105 widening in Boone, the NC 143

 Cherohala Skyway to Robbinsville, and the replacement bridge on SR 1326, Joe Brown

 Highway, over Hanging Dog Creek.

        194.    For example, MountainTrue plans to comment in the immediate future on

 “Corridor K.” The North Carolina Department of Transportation recently decided to improve the

 existing highways instead of building the long planned “Corridor K” in Graham County, North

 Carolina. This decision came after decades of environmental analysis, public meetings, and

 comment periods in which MountainTrue, and other non-profit organizations that are now part of




                                                  56
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 57 of 181 Pageid#: 57




 MountainTrue, participated, with the goal of limiting the impacts of the highway on residential

 communities and the National Forest. An Environmental Assessment for the highway

 improvements is expected this summer, and MountainTrue plans to advocate for wildlife

 crossings to connect sections of public land across the wider highway corridor. MountainTrue is

 concerned that under the Final Rule the Environmental Assessment will be less robust than it

 was otherwise, and the process for participating in notice and comment will be more onerous on

 MountainTrue and its members.

        195.    MountainTrue relies on the NEPA process to engage in the decisionmaking

 processes and to influence decisions that affect it and its members. MountainTrue is particularly

 concerned that weakening the minimum requirements of NEPA procedures or making them more

 vague and discretionary will immediately result in project reviews that are less useful and

 informative, because the Forest Service has been ordered to do only the minimum required by

 law—to “ensure environmental reviews focus on analysis that is required by law and regulation.”

 Secretarial Memorandum to the Chief of the Forest Service (June 12, 2020).

        196.    MountainTrue has also submitted comments, data, and analysis to the Forest

 Service in connection with a parallel administrative rulemaking to revise that agency’s separate

 NEPA procedures. Among other things, the Forest Service has proposed to create new CEs for

 proposals to harvest timber and construct associated roads for access. The proposed CEs are

 broad enough to cover every single National Forest timber sale in North Carolina in the past

 decade, with impacts that are cumulatively significant. MountainTrue’s interest in improving

 National Forest projects would be adversely affected by CEQ’s Final Rule because it purports to

 allow the Forest Service to adopt CEs with cumulatively significant impacts for actions that

 “normally” do not have significant impacts, eliminating the procedural safeguards of notice and




                                                 57
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 58 of 181 Pageid#: 58




 comment by which projects are improved or mitigated and by which significant impacts are

 avoided.

        197.    MountainTrue engages in the NEPA process extensively. Its ability to achieve its

 mission would be severely lessened under the Final Rule. The Final Rule will limit its effective

 use of the NEPA process to submit necessary information to federal agencies and influence their

 decisions. It will limit MountainTrue’s ability to champion resilient forests, clean waters, and

 healthy communities across Western North Carolina and North Georgia by limiting scientific

 study, disclosure of a full range of direct, indirect and cumulative environmental impacts and by

 requiring consideration of fewer alternatives. Moreover, MountainTrue is concerned that

 without the requirement for the government to take a detailed look at a range of alternatives, and

 without a requirement to study indirect and cumulative effects of a proposal, the government will

 engage in uniformed decisionmaking that will have negative impacts to the resources in Western

 North Carolina MountainTrue cares about.

        198.    MountainTrue is also concerned that the level of specificity required for public

 comment under the new rule will make it more difficult for it to participate in the NEPA process,

 and that it will have to divert more resources to hire expert help to write the comments.

 MountainTrue also realizes that by excluding actions from review and limiting the information

 developed about impacts and alternatives, less information will be available to decisionmakers

 and the public; MountainTrue will be forced to use more of its own resources and staff time to

 identify and analyze those impacts and share the information with the agency and the public.

        199.    MountainTrue is also concerned that it will have to divert organizational

 resources to fact-finding activities, including submitting requests for information under FOIA

 and the N.C. Public Records Act to make up for the fact that it will get less information through




                                                 58
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 59 of 181 Pageid#: 59




 the NEPA process. MountainTrue has already had to begin making these changes, and recently

 submitted a request under the FOIA for information related to specific Forest Service project in

 the Nantahala and Pisgah National Forests.

        200.    MountainTrue and its members, therefore, will suffer concrete and particularized

 injuries to interests that are imminent now that the Final Rule has taken effect.

        201.    The injury to MountainTrue and its members would be redressed by an order

 from this Court vacating the Final Rule.

        Haw River Assembly

        202.    Plaintiff Haw River Assembly is a § 501(c)(3) nonprofit citizens advocate

 organization founded in 1982 to restore and protect the Haw River and Jordan Lake, and to build

 a watershed community that shares this vision.

        203.    Haw River Assembly’s principal place of business is in Bynum, North Carolina.

 It has over 1,000 individual members, most of whom live, work, and/or recreate in the vicinity of

 the Haw River, Robeson Creek, and Jordan Lake.

        204.    Haw River Assembly’s mission is to promote environmental education,

 conservation and pollution prevention; to speak as a voice for the river in the public arena; and to

 put into peoples’ hands the tools and the knowledge they need to be effective guardians of the

 Haw River.

        205.    Haw River Assembly’s territory extends over the entire 110 miles of the Haw

 River, from its headwaters in the north-central Piedmont region of North Carolina down to where

 it joins the Cape Fear River in south Chatham County. There are almost one million people

 living in this fast-developing 1700 square mile watershed which includes Greensboro,




                                                  59
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 60 of 181 Pageid#: 60




 Burlington, Chapel Hill, and part of Durham, as well as smaller towns and rural areas. It is one of

 the fastest growing parts of the state.

          206.   Haw River Assembly is dedicated to protecting the water quality of the Haw

 River. Water quality is especially important to residents living on or near the Haw River because

 it is a source of drinking water. The Haw River watershed includes Jordan Lake, a 14,000 acre

 reservoir that provides drinking water for 300,000 residents, and recreation for 1 million visitors

 per years.

          207.   Recreation and tourism, hydropower generation, fishing, wineries, manufacturing

 and agricultural production constitute the backbone of the economy around the Haw River. Each

 is dependent on an ample supply of clean water. As such, Haw River Assembly has an interest in

 preventing contamination of the Haw River, and the creeks and reservoirs that flow into the Haw

 River.

          208.   The Haw River provides critical habitat for numerous plants and animals

 including threatened and endangered species of fish, mollusks, and wildflowers. It is one of only

 three remaining habitats left for the federally listed endangered fish, the Cape Fear Shiner.

 Jordan Lake has become an important nesting site for bald eagles and is a favorite place for

 birders.

          209.   Haw River Assembly has members who are avid fishermen, birders, hikers,

 gardeners, paddlers, cyclists, and naturalists. Its members raise crops and animals and families

 on the land surrounding the Haw River. They are concerned about the impact of the fast pace of

 development of this part of the state on the water quality in the region. Haw River Assembly and

 its members have participated in the NEPA process for many projects to express these concerns.




                                                 60
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 61 of 181 Pageid#: 61




        210.    Before the Clean Water Act was passed in 1972, the Haw River was unsafe for

 drinking, swimming, and fishing. As the South became increasingly industrial in the late 1800’s,

 textile mills used the Haw River to both provide hydro-power with larger dams, and to disposal

 of their waste. The Haw River became significantly cleaner due to the requirements of the Clean

 Water Act. Members of Haw River Assembly fear that their river will once again become

 polluted with the decimation of NEPA, another bedrock environmental law.

        211.    Haw River Assembly uses the NEPA process to inform its members and advocacy

 efforts, to create opportunities for political pressure, and to directly advocate to agencies to make

 decisions that are protective of the Haw River watershed.

        212.    For example, Haw River Assembly is actively opposing the MVP Southgate

 pipeline that was recently approved by FERC. This natural gas pipeline system would span

 approximately 75 miles from southern Virginia into central North Carolina. It would cut through

 Rockingham and Alamance counties, ending at a point just south and east of Graham, below I-

 85/I-4040, and would cross streams and tributaries that drain into the Haw River. In the

 construction process of pipelines, easements must be cleared of all trees and plants, exposing the

 disturbed land to erosion and causing sedimentation in streams. In-stream sedimentation not only

 carries nutrients and chemicals into the water, but the sediments themselves drown sensitive

 wildlife habitats in nearby streams. The impacts would hurt the interests of Haw River

 Assembly and its members who recreate and enjoy this area.

        213.    Members of Haw River Assembly attended public meetings and submitted public

 comments related water quality and wildlife as part of the NEPA process in an effort to mitigate

 the damage of MVP Southgate. Staff members of Haw River Assembly met with concerned




                                                  61
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 62 of 181 Pageid#: 62




 community members in the vicinity of the pipeline and helped educate them on the potential

 impacts, the FERC process, and how they could engage through NEPA review.

        214.    Haw River Assembly and its members intend to continue to engage in the NEPA

 process for this project and will comment on the Supplemental EIS that is currently being

 prepared. Haw River Assembly is concerned that because of the Final Rule the Supplemental

 EIS will not include an adequate consideration of indirect and cumulative environmental effects

 and will not consider a full range of reasonable alternatives.

        215.    Haw River Assembly is also concerned that under the Final Rule, agencies might

 engage in advanced acquisition of property and other preconstruction activities prior to the

 NEPA process being completed, which would result in environmental harm and biased

 government decisionmaking.

        216.    Haw River Assembly has been closely monitoring the Chatham Park development

 in Chatham County, North Carolina for years. This massive development is being built in

 Pittsboro’s extra-territorial jurisdiction adjacent to the Haw River and Jordan Lake. It will be the

 biggest master plan development ever built in North Carolina, with more than 7000 acres

 eventually being developed from existing forestland. Chatham Park Investors and North Carolina

 DOT have applied for a 404 permit from the Army Corps that would allow over one mile of

 streams, and over 2 acres of wetlands to be destroyed as they build North Village and Chatham

 Parkway. This permit would cover all of Chatham Park’s land between Pittsboro and the Haw

 River, as well as a new major roadway. This federal application is subject to NEPA, and HRA is

 actively engaged in this process and submitted written comments in May 2020.

        217.    Members of Haw River Assembly are concerned about the impact that the

 Chatham Park development is already having on the natural environment. Members have noticed




                                                  62
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 63 of 181 Pageid#: 63




 muddy runoff and the destruction of habitat, including the disappearance of freshwater mussels

 and crawfish from creeks, and are concerned about the nutrient loading that will accompany the

 increased sediment loads that the development will bring. Haw River Assembly and its members

 are concerned that the final NEPA rule will exacerbate these problems by limiting up to date

 scientific study, disclosure of a full range of direct, indirect and cumulative environmental

 impacts and by requiring consideration of fewer alternatives.

        218.    Haw River Assembly is concerned that under the Final Rule it will not get access

 to the information it needs to pursue informed advocacy for alternative solutions that will cause

 less environmental damage to the Haw River watershed. Haw River Assembly is also

 concerned that if the government has less access to information about impacts and alternatives it

 is likely to lead to poor decisionmaking that hurts the Haw River watershed.

        219.    Haw River Assembly is also concerned that under the Final Rule, agencies might

 engage in advanced acquisition of property and other preconstruction activities related to

 Chatham Park prior to the NEPA process being completed, which would result in environmental

 harm to the Haw River watershed and biased government decisionmaking that will injure Haw

 River Assembly and its members.

        220.    Haw River Assembly was recently involved in facilitating a community group

 that was concerned about a Dominion Energy gas pipeline that was to be routed along a popular

 greenway in Durham, North Carolina. Members of Haw River Assembly are concerned that

 construction of the pipeline would devastate the trail’s ecology and would require felling of trees

 that would take decades to regrow. Members are also concerned that the pipeline would damage

 to Northeast Creek, a tributary to Jordan Lake, which has been severely impacted by




                                                 63
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 64 of 181 Pageid#: 64




 development runoff and nutrient pollution as it has become a more important reservoir for

 drinking water for rapidly developing neighboring communities of Chatham, Apex and Cary.

        221.    Although the energy company has withdrawn this route from consideration for

 now, it intends to propose alternative routes for the project later this summer, which will trigger

 NEPA. When that occurs, Haw River Assembly and its members fully intend to engage in the

 NEPA process. Haw River Assembly is concerned that under the Final Rule the NEPA analysis

 will be less robust than under the previous regulations—particularly with regard to the types of

 alternatives that must be considered. It is important to Haw River Assembly and its members

 that all alternatives be on the table so that the organization can advocate for the pipeline route

 that results in the least amount of sediment disruption. In addition, it is important to Haw River

 Assembly that the agencies study all impacts and alternatives so that the government can make

 informed decisions that factor in environmental concerns such as sedimentation.

        222.    Haw River Assembly also concerned that under the Final Rule, agencies might

 engage in advanced acquisition of property and other preconstruction activities related to this

 pipeline prior to the NEPA process being completed, which would result in environmental harm

 to the Haw River Watershed and biased government decisionmaking that will injure Haw River

 Assembly and its members.

        223.    Haw River Assembly’s ability to achieve its mission will be depleted under the

 Final Rule. Haw River Assembly will have less ability to make effective use of the NEPA

 process to submit information to federal agencies and influence their decisions. It will also limit

 Haw River Assembly’s ability to provide its members with tools for protecting the river, such as

 information about environmental harms and alternative solutions and opportunities for

 meaningful public participation. To be an effective voice for the Haw River, Haw River




                                                  64
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 65 of 181 Pageid#: 65




 Assembly relies on review that considers a range of all reasonable alternatives, and that takes a

 hard look at cumulative impacts, climate change, and environmental justice impacts.

        224.    Haw River Assembly relies on the abundance studies and records made public in

 the NEPA process to fully understand the impact of projects on the Haw River, and is concerned

 that under the Final Rule it will receive less information about environmental impacts and

 alternatives for projects that effect this waterbody and surrounding areas. If Haw River Assembly

 cannot obtain information through NEPA, it will need to use other methods to learn about

 proposed projects and their environmental impacts and alternatives, such as filing numerous

 information requests with the agencies or hiring experts, which will require Haw River Assembly

 to divert resources away from other activities central to its organizational mission. Without the

 information Haw River Assembly normally obtains through NEPA, Haw River Assembly will

 not be able to fully carry out its mission to restore and protect the Haw River and Jordan Lake,

 and may resort to more frequent litigation to protect the watershed from harm. Because of the

 changes in the Final Rule, Haw River Assembly recently submitted a FOIA request concerning

 the Chatham Park development and a 404 Clean Water Act application to the Army Corps.

        225.    As an organization, Haw River Assembly is concerned that the Final NEPA rule

 removes consideration of climate change from the decisionmaking process. Climate change will

 directly impact the Haw River Watershed. Our Climate Action Campaign has researched local

 watershed impacts from climate change, and we expect to see increased flooding and storm

 events which will in turn increase wastewater and sewer overflows, more devastating and

 frequent droughts, and biodiversity and species extinction among other detrimental outcomes.

 Haw River Assembly considers the climate impact of every project in our watershed, and

 depends on the federal government to do the same through NEPA review. Haw River Assembly




                                                 65
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 66 of 181 Pageid#: 66




 will be harmed as an organization and as a watershed if climate change is not considered and

 disclosed by the government in its reviews of new projects.

        226.    Haw River Assembly is dedicated to the goal of environmental justice and

 equality for all people in our watershed. The organization is stronger and its work is more

 successful when the organization represents the full diversity of people living in the

 watershed. Haw River Assembly believes that no group of people should bear a disproportionate

 share of negative environmental consequences resulting from industrial activities or

 governmental policies that situate polluting activities in their community. Haw River Assembly

 believes all people should have access to enjoyment of the natural world and a voice in decisions

 that may affect their environment and their health. NEPA is a powerful tool for communities of

 color and low wealth communities to participate in the process and to have their voice heard.

 Haw River Assembly is concerned that the Final Rule will put up barriers to participation from

 these communities, such as requiring public comments to be highly technical and specific, and

 by allowing public hearings to be conducted electronically. Moreover, by limiting the scope of

 NEPA generally communities of color will have less opportunity to engage. Outcomes are better

 for environmental justice communities when they have a voice in the process.

        227.    Haw River Assembly is also concerned that the level of specificity required for

 public comment under the new rule will make it more difficult for Haw River Assembly to

 participate in the NEPA process, and that it will have to divert organizational resources to hire

 expert help to write the comments.

        228.    Haw River Assembly relies on the NEPA process to engage in the

 decisionmaking processes and to influence decisions that affect it and its members. Haw River

 Assembly and its members, therefore, will suffer concrete and particularized injuries to interests




                                                 66
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 67 of 181 Pageid#: 67




 that are germane to ASV’s organizational mission and are imminent now that the Final Rule has

 taken effect.

          229.   The injury to Haw River Assembly and its members would be redressed by an

 order from this Court vacating the Final Rule.

          Highlanders for Responsible Development

          230.   Highlanders for Responsible Development is a not-for-profit corporation

 organized in 2005. It is headquartered in Monterey, Virginia.

          231.   Highlanders for Responsible Development is a citizens’ group that promotes

 stewardship of the unspoiled landscape, natural resources, and exceptional quality of life of the

 Allegheny Highlands in Virginia. It supports policies and activities that are based upon informed

 community discourse, democratic decisionmaking, prudent land use, and sustainable economic

 development.

          232.   Highland County and the Allegheny Highlands region is a unique rural

 community with pristine ridgelines and open, rolling valleys. The headwater sources for both the

 James and Potomac Rivers are located in Highland County, and the county is home to bald and

 golden eagles, native brook trout, many rare species of birds, and high-elevation flora and fauna.

 The natural environment is an important aspect of Highland County’s economy. Highland is a

 favorite location in Virginia for bicycling, motorcycling, hiking, hunting and fishing. The

 County’s famed Maple Festival draws upwards of 50,000 visitors over two weekends each

 March.

          233.   While Highlanders for Responsible Development is not a membership

 organization, it is operated by a volunteer board of directors made up of members of the

 Highland County community, as well as the surrounding Allegheny Highlands area, dedicated to

 protecting Highland County’s unique natural environment. These board members function as


                                                  67
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 68 of 181 Pageid#: 68




 members of the organization. They elect the organization’s leadership, make decisions about the

 organization’s priorities and activities, and provide funding to the organization. Highlanders for

 Responsible Development regularly adds new board members to expand the organization’s

 capacity. Highlanders for Responsible Development is also open to anyone with an interest in

 Highland County and the surrounding Allegheny Highlands area, and to that end maintains a list

 of interested persons and holds regular meetings open to community members.

        234.    To achieve its mission, Highlanders for Responsible Development promotes

 stewardship of Highland County’s unspoiled landscape, natural resources—including water

 resources— and exceptional quality of life. The organization supports policies and activities that

 are based on informed community discourse, democratic decisionmaking, low-impact tourism

 that takes advantage of the county’s natural attributes, prudent land use, and environmentally

 sustainable economic development. When necessary to protect the resources of Highland

 County, the organization opposes projects that threaten the environment.

        235.    In furtherance of this mission, Highlanders for Responsible Development is an

 active participant in the NEPA process. Board members for Highlanders for Responsible

 Development attend public meetings and submit public comments on behalf of the organization,

 and they also analyze studies and plans required by NEPA to determine proposed projects’

 impacts on the natural resources in Highland County.

        236.    Highlanders for Responsible Development is currently monitoring and

 participating in the NEPA process for the proposed Underground Safety Research Program

 Facility in Mace, West Virginia. The Center for Disease Control proposes to construct a new

 underground research laboratory at the site. Highlanders for Responsible Development

 submitted comments on the project’s Draft Environmental Impact Statement and plans to submit




                                                 68
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 69 of 181 Pageid#: 69




 further comments once the Final Environmental Impact Statement is available. Highlanders for

 Responsible Development is concerned the Final Rule will make it significantly more difficult to

 submit these comments, forcing it to expend organizational resources to retain outside experts to

 meet the new specificity requirements. Moreover, Highlanders for Responsible Development is

 concerned that under the Final Rule the scope of what will be covered in the Final EIS will be

 much more limited, with no consideration given to indirect and cumulative effects. This will

 diminish Highlanders for Responsible Development access to information and opportunity for

 advocacy. It will also mean that the government has less information available to it, which is

 likely to lead to poor decisionmaking that will hurt the resources Highlanders for Responsible

 Development cares about.

        237.    Highlanders for Responsible Development is also engaged in the NEPA review

 process for a timbering project in the Monongahela National Forest. This spring, the Forest

 Service issued a draft Environmental Assessment for the Greenbrier Southeast project for public

 comment. Highlanders for Responsible Development took exception to the proposed

 Environmental Assessment because, among other things, the Forest Service failed to provide any

 information on the project’s potential impacts to the candy darter and other species, and without

 this information, the public cannot provide meaningful public comment on the proposed project.

 Highlanders for Responsible Development and several other organizations urged the Forest

 Service provide the requested information and additional opportunity to comment.

        238.    Highlanders for Responsible Development is concerned the Forest Service will

 proceed with the Greenbrier Southeast project under the Final Rule without taking a hard look at

 impacts to species. If the Final Rule enables the Forest Service to move forward without taking a

 hard look at impacts to species, including cumulative impacts, Highlanders for Responsible




                                                 69
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 70 of 181 Pageid#: 70




 Development will be harmed because protecting sensitive species is a critical component of its

 work protecting the larger ecosystems in the Allegheny Highlands area. Highlanders for

 Responsible Development will also be harmed because it relies on the studies and information

 made public during the NEPA process.

        239.    If this information is not produced by the Forest Service, Highlanders for

 Responsible Development will have to incur significant expenses hiring experts to develop this

 information itself. Highlanders for Responsible Development is a volunteer-run non-profit

 organization with limited resources, and it is concerned it will not have capacity to hire experts

 to perform the analyses needed to sufficiently evaluate the impacts of these projects on species

 like the candy darter.

        240.    If the Forest Service no longer assesses impacts to species under the Final Rule,

 Highlanders for Responsible Development will not be able to effectively comment on the

 Greenbrier Southeast project or other projects in furtherance of its mission to advocate for

 natural resources in the Allegheny Highlands.

        241.    In addition, Highlanders for Responsible Development is concerned that the

 Forest Service will not have all the information it needs to make informed decisions that factor in

 environmental issues, like the candy darter, and consequently the Forest Service will make

 decisions that result in environmental harm and injury to Highlanders for Responsible

 Development and its board members.

        242.    Because the Final Rule significantly limits where NEPA applies, and where an

 Environmental Impact Statement is required, Highlanders for Responsible Development will be

 injured because its will no longer get information about key projects that affect the natural

 resources it works to protect.




                                                  70
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 71 of 181 Pageid#: 71




        243.    Aspects of the Final Rule that limit the types of environmental effects that need

 by considered and disclosed by federal agencies, as well as aspects that limit the range of

 alternatives federal agencies need to consider will injure Highlanders for Responsible

 Development.

        244.    For example, one board member of Highlanders for Responsible Development

 has noted the change in the Final Rule that removes the consideration of climate change from

 NEPA analysis will negatively impact his ability to advocate for the brook trout, candy darter,

 and other endangered or sensitive species. Research has shown that brook trout and other

 species will steadily disappear with increases in temperature. Information on climate change and

 its potential to impact species it essential for Highlanders for Responsible Development and its

 members to advocate for solutions that are protective of these species and their interests.

        245.    Further, the new requirements in the Final Rule which require comments to be

 specific and technical in order to be considered, would require Highlanders for Responsible

 Development to expend organizational resources on outside experts. This will affect Highlanders

 for Responsible Development’s interest in fostering public involvement in governmental

 processes and its programs to educate the public about natural areas and values and to provide

 outdoor experiences.

        246.    Highlanders for Responsible Development anticipates that under the Final Rule it

 will be required to shift organizational resources away from activities that are important to its

 mission. Currently Highlanders for Responsible Development uses the NEPA process to find

 information about projects that impact natural resources in Highland County, Virginia. Under

 the Final Rule, Highlanders for Responsible Development will be forced to hire experts and to

 submit requests for information and documentation at the local, state, and federal level to




                                                  71
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 72 of 181 Pageid#: 72




 understand these impacts and pursue its advocacy work in furtherance of its mission to act as a

 steward of the environment for Highland County.

        247.    Highlanders for Responsible Development is also concerned that with rollbacks to

 NEPA encompassed in the Final Rule, Virginia’s weaker environmental laws will be further

 weakened, and natural resources in Virginia will suffer. Highlanders for Responsible

 Development believes the federal government bears responsibility to be the leader on broad

 environmental issues. NEPA is essential to the government’s ability to fulfill this responsibility.

        248.    Highlanders for Responsible Development, therefore, will suffer concrete and

 particularized injuries to interests that are germane to its organizational mission, and these

 injuries are imminent now that the Final Rule has taken effect.

        249.    The injuries to Highlanders for Responsible Development would be redressed by

 an order from this Court vacating the Final Rule.

        Defenders of Wildlife

        250.    Plaintiff Defenders of Wildlife is a national nonprofit organization. Founded in

 1947, Defenders of Wildlife is dedicated to the protection of all native animals and plants in their

 natural communities, including our country’s most imperiled wildlife and habitats. For over 70

 years, Defenders of Wildlife has protected and restored imperiled species throughout North

 America by securing and strengthening conservation policies, working on the ground, and

 upholding legal safeguards for wildlife and habitat in the courts.

        251.    Headquartered in Washington, D.C., Defenders of Wildlife has regional and field

 offices across the United States, including the Southeast Program regional office in Asheville,

 North Carolina. Defenders of Wildlife represents more than 345,000 members nationwide,

 including more than 37,100 members in the southeastern states of Alabama, Georgia, North




                                                  72
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 73 of 181 Pageid#: 73




 Carolina, South Carolina, Tennessee, and Virginia. Defenders of Wildlife’s program work in the

 Southeast includes working to protect a wide diversity of imperiled species from the charismatic

 red wolf, North Atlantic right whale, red knot, and loggerhead sea turtle to the lesser known but

 no less important blackside dace, birdwing pearlymussel, hellbender salamander, and Alabama

 beach mouse. Defenders of Wildlife also fights to protect the awe-inspiring variety of

 southeastern habitats from the Florida Everglades to the high mountain forests of North Carolina.

        252.    NEPA is fundamental to Defenders of Wildlife’s advocacy work throughout the

 United States. Defenders of Wildlife relies on a robust NEPA process to learn about the

 environmental impacts of agency actions affecting public lands such as forest or grazing

 management plans, proposed regulations such as Clean Water Act nationwide permits, and

 approvals and permits for major projects such as highways, pipelines, solar arrays and wind

 turbines. Defenders of Wildlife relies on the public comment opportunities afforded by the

 NEPA process to submit written comments and provide oral testimony on the impacts of such

 actions to ensure that federal decisionmakers consider the full array of environmental impacts

 and make informed decisions on a full range of reasonable alternatives.

        253.    In the Southeast, two recent examples of NEPA processes in which Defenders of

 Wildlife has submitted comments on projects include the U.S. Forest Service’s Draft

 Environmental Impact Statement for the Nantahala-Pisgah National Forests Management Plan

 and the Army Corps’ consideration of a Clean Water Act section 404 permit application from

 Twin Pine Minerals to mine near the Okefenokee National Wildlife Refuge in Georgia.

        254.    The Nantahala and Pisgah National Forests of Western North Carolina are truly

 remarkable, with a diversity of habitats ranging from cool mountain streams teeming with fish,

 mussels, and salamanders to deep forests providing habitat for black bears and nearly 270




                                                 73
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 74 of 181 Pageid#: 74




 species of migratory songbirds. Many of these songbird species, known as neotropical migrants,

 migrate to Central and South America for the winter and rely on Forest Service land during their

 residence in the U.S.; the U.S. Forest Service is the largest single landowner of neotropical

 migrant habitat in the eastern United States. Defenders of Wildlife’s involvement in the Forest

 Plan revision process has included over six years of collaboration among stakeholders.

 Defenders of Wildlife’s direct involvement in this effort has helped create broad support for a

 framework for protecting rare species, their habitats, and the overall ecological integrity of

 nearly 1.1 million acres of public lands. Defenders of Wildlife’s involvement in this process has

 also helped to forge lasting relationships with numerous partners and the U.S. Forest Service to

 better design projects guided by the best available science and broad public support. This

 successful process was given structure by the current NEPA rules, including the requirement that

 the Forest Service give appropriate attention to cumulative impacts, such as the impacts to rare

 species that would be caused by many successive logging projects and external stressors like

 droughts and temperature changes attributable to climate change.

        255.    Defenders of Wildlife is concerned that under the Final Rule, the second portion

 of this process will be less successful. Defenders of Wildlife is concerned that the Forest Service

 will employ the Final Rule when it conducts the Final EIS for the plan and will consider a

 significantly narrower range of impacts and there will be less opportunity for widespread public

 engagement.

        256.    The Okefenokee Swamp is a unique wetland home to thousands of species,

 including the imperiled gopher tortoise and wood stork, as well as over 10,000 American

 alligators. It is also part of the headwaters to the St. Marys River. Endangered shortnose

 sturgeons use freshwater rivers such as the St. Marys to spawn and as juvenile habitat. Twin




                                                  74
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 75 of 181 Pageid#: 75




 Pines Minerals’ most recent application for a Section 404 Clean Water Act permit would harm

 more than 475 acres of wetlands and 412 linear feet of streams. The company intends to submit

 additional applications to mine in this same area. With the Replacement Rule’s restrictions on

 wetland and stream protections, Defenders of Wildlife is concerned that even more wetlands and

 streams within the mine area may be at risk, thereby increasing the harms to the Okefenokee

 Swamp and the species that rely on it. Defenders of Wildlife’s engagement in the permitting

 process for Twin Pine Minerals has allowed the organization to weigh in on a project that could

 impact one of the most significant National Wildlife Refuges in the eastern United States.

        257.    Defenders of Wildlife’s involvement to date has provided a platform for public

 advocacy providing an opportunity for tens of thousands of concerned citizens to inform the

 Army Corps of the importance of the Okefenokee swamp to their values and interests ranging

 from ecological to the recreational. Defenders of Wildlife’s role in this process has also allowed

 the organization to push the Army Corps to utilize an EIS to substantively evaluate the potential

 impacts of mining on this treasured landscape.

        258.    Defenders of Wildlife is concerned that with the Final Rule in place, the Army

 Corps will decide that it does not, in fact, need to utilize an EIS to study the project. If the Army

 Corps does employ an EIS, Defenders of Wildlife is concerned that under the Final Rule it will

 examine a significantly smaller range of environmental impacts and alternatives. This will harm

 Defenders of Wildlife’s ability to get information and advocate for solutions that are the least

 harmful to wildlife. Defenders of Wildlife is also concerned that the less robust review will also

 lead to poor government decisionmaking and poor environmental outcomes.

        259.    Defenders of Wildlife has also been long engaged through the NEPA process in

 advocating for a safe, long-term solution to the ongoing erosion and shoreline migration




                                                  75
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 76 of 181 Pageid#: 76




 problems that plague Highway NC-12 where it runs through the Pea Island National Wildlife

 Refuge on Hatteras Island, a barrier island that forms part of North Carolina’s Outer Banks. The

 transportation corridor that extends from Bodie Island to the north to the village of Rodanthe on

 Hatteras Island, includes a crossing of Oregon Inlet and several high-erosion “hot spots” where

 the highway is falling into the Atlantic Ocean and must be continually repaired, turning the

 wildlife refuge into a perpetual construction zone.

        260.    In 2014 Defenders of Wildlife obtained a ruling from the Fourth Circuit Court of

 Appeals that the replacement of the Marc Basnight Bridge over Oregon Inlet is part of a single

 project to secure the entire transportation corridor, whose effects and alternatives must be fully

 evaluated together as part of the NEPA process. Defenders of Wildlife v. N.C. Dept. of Transp.,

 762 F.3d 374, 391–92 (4th Cir. 2014).

        261.     Defenders of Wildlife has continued to be involved with the implementation of

 each phase of this ongoing project. As a result of Defenders of Wildlife’s advocacy and public

 input through the NEPA process, the federal and state agencies involved revisited their earlier

 proposal and unanimously selected a new bridge route for a section of the highway in order to

 avoid one of the high-erosion areas at the south end of the wildlife refuge within the project

 corridor. When a group of rental property owners challenged this bridge, Defenders intervened

 to help the agencies defend their decision and NEPA process. Save Our Sound OBX v. N.C.

 Dept. of Transp., 914 F.3d 214 (4th Cir. 2019). Defenders of Wildlife will continue to

 participate in the NEPA process for the remaining phases of this project, including an upcoming

 decision about a long-term solution for another high-erosion area within the wildlife refuge that

 will be subject to an updated NEPA analysis.




                                                  76
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 77 of 181 Pageid#: 77




        262.    Defenders of Wildlife is concerned that under the Final Rule, the consideration of

 impacts related to this project will be severely diminished, and there will be less opportunity to

 advocate for alternatives that cause minimal harm to the species and habitat on the Outer Banks.

        263.    Defenders of Wildlife joined detailed technical coalition comment letters on the

 Advanced Notice of Proposed Rulemaking and the Notice of Proposed Rulemaking for the CEQ

 NEPA Rule. Defenders of Wildlife also submitted its own technical comment letter focusing in

 particular on the impacts that the Final Rule will have in undermining Defenders of Wildlife’s

 and the public’s capacity to use the NEPA process to ensure federal agencies recognize and

 address the twin crises of accelerating rates of extinction and biodiversity loss as well as climate

 change. Defenders of Wildlife also participated in a meeting with CEQ to discuss the Final Rule

 and to raise these concerns.

        264.    Defenders of Wildlife believes that that the Final Rule will significantly impede

 its organizational mission of protecting native species and their habitats and the interests of its

 members in protecting our nation’s rich biodiversity heritage.

        265.    Defenders of Wildlife believes that the Final Rule will require it to divert

 organizational resources away from mission-critical activities to fill in the informational gaps

 that the Final Rule will create by relieving federal agencies from the obligation to fully disclose

 the impacts, and to determine the significance of those impacts, of proposed projects on species

 and their habitats.

        266.    For example, by eliminating the “intensity” factors, the Final Rule will no longer

 require federal agencies to address explicitly the significance of impacts to park lands, wetlands,

 wild and scenic rivers, and ecologically critical areas or the degree to which the proposed action

 may adversely affect endangered or threatened species and designated critical habitats protected




                                                  77
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 78 of 181 Pageid#: 78




 by the Endangered Species Act, 16 U.S.C. §§ 1531–1544. See previous 40 C.F.R. §

 1508.27(b)(3), (9)(1978). To understand the potential impacts to habitats and to imperiled

 wildlife, Defenders of Wildlife will be forced to hire outside experts and to pursue open records

 requests to gather the types of information to inform itself and its members and to draft

 comprehensive comment letters and provide the information to decisionmakers and the public

 that the government would otherwise be obligated to disclose under the current rule.

        267.    Defenders of Wildlife is particularly concerned about the Final Rule’s elimination

 of the requirement to consider cumulative impacts. The vast majority of endangered and

 threatened species listed under the ESA are imperiled precisely because of the cumulative

 impacts of individually small, but cumulatively significant, human actions degrading and

 destroying habitats and overexploiting species directly or indirectly—the proverbial death by a

 thousand cuts. Excusing federal agencies from the responsibility for considering the cumulative

 impacts of federal projects on wildlife and the habitats wildlife species depend on will make it

 exponentially harder for Defenders of Wildlife to fulfill its mission of securing healthy and

 thriving wildlife species in diverse and resilient habitats.

        268.    Defenders of Wildlife is also harmed by the Final Rule’s elimination of the

 necessity of considering the contributions federal projects will have to global warming and

 climate change. Climate change is the single largest existential threat that species—including our

 own—currently faces. Climate change also exacerbates the independent threats of habitat loss

 and the direct and incidental take of species. Under the Final Rule, Defenders of Wildlife’s

 ability to understand the role that federal projects may play in contributing to climate change or

 the role that climate change may play in magnifying the damaging impacts of a proposed action




                                                   78
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 79 of 181 Pageid#: 79




 on vulnerable species, ecosystems, and human communities. In turn, this will impair Defenders

 of Wildlife’s ability to communicate such information to its members.

        269.    Defenders of Wildlife relies on the predictive role of NEPA analysis to avoid

 unlawful impacts to Endangered Species Act-protected threatened and endangered species and

 their designated critical habitats. The Endangered Species Act forbids government actions that

 would jeopardize the continued existence (i.e., survival and recovery) of species or destroy or

 adversely modify their designated critical habitats, 16 U.S.C. § 1536(a)(2)(2020), and directs

 federal agencies to use their existing authorities to advance the statute’s purpose to conserve

 listed species (i.e., recover them to the point where statutory protections are no longer

 necessary), id. § 1536(a)(1)(2020).

        270.    The former 1978 NEPA regulations specifically required federal agencies to

 analyze the significance of impacts to ESA-listed species and their designated critical habitats

 above and beyond those encompassed by the no-jeopardy standard of the ESA. This regulation

 specifically enabled Defenders of Wildlife to analyze and pinpoint those impacts to listed species

 and critical habitats that might not rise to the level of ESA-prohibited jeopardy or

 destruction/adverse modification of critical habitat in order to inform the public and the federal

 agency in question of those impacts that should be avoided or mitigated to protect and recover

 listed species. Under NEPA, agencies must predict the effects of their actions on species

 persistence in light of cumulative impacts, like the stressors caused by climate change. In a time

 of unprecedented stresses on rare species, even a small impact can nudge a species over the

 extinction cliff. Defenders of Wildlife believes the Final Rule’s choice to limit the scope of the

 effects analysis will deprive agency decisionmakers and the public of the information needed to

 know whether government actions are compatible with species’ persistence.




                                                  79
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 80 of 181 Pageid#: 80




        271.    Defenders of Wildlife has members who reside, visit, and recreate in areas across

 the United States who will be harmed by the Final Rule in the ways specified above.

        272.    The injury to Defenders of Wildlife and its members would be redressed by an

 order from the Court vacating the Final Rule.

        Congaree Riverkeeper

        273.    Plaintiff Congaree Riverkeeper is a not for profit organization founded in 2008.

        274.    Congaree Riverkeeper is headquartered in Columbia, South Carolina.

        275.    Congaree Riverkeeper’s advocacy efforts cover three rivers in the Midlands of

 South Carolina: the Broad River, the Lower Saluda River and the Congaree River. These efforts

 also extend to the attending tributaries of these rivers.

        276.    The Broad, Lower Saluda, and Congaree Rivers are a tremendous asset to the

 Midlands. They provide drinking water to the region, and serve as a highly valued recreational

 and aesthetic resource. Members of Congaree Riverkeeper recreate on the waterways protected

 by the organization in kayaks and other watercraft.

        277.    These rivers are threatened by pollution, poor planning, mismanagement, and

 urbanization. Such threats have degraded the water quality, harmed recreational usage, and

 destroyed natural habitats. Congaree Riverkeeper works to address the threats facing these

 important waterways.

        278.    In furtherance of this mission Congaree Riverkeeper has been and will continue to

 be an active participant in the NEPA process for a variety of projects.

        279.    For example, Congaree Riverkeeper was involved in the Carolina Crossroads

 project, which aimed to reduce traffic congestion at the intersection of I-20 and I-26. One of the

 proposed alternatives for that project was to build new bridges over the Lower Saluda River, and




                                                   80
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 81 of 181 Pageid#: 81




 a new highway along the river, which would have had severe impacts on the waterway. Through

 NEPA, Congaree Riverkeeper was able to submit public comments to the South Carolina

 Department of Transportation (“SCDOT”) and encourage public participation in the

 decisionmaking process. As a result, SCDOT selected a different alternative, which should both

 alleviate ongoing traffic concerns and prevent significant harm to the Lower Saluda River.

        280.     Congaree Riverkeeper currently has members involved in the Assembly Street

 Railroad Relocation project. This project will impact Rocky Branch creek as well as other

 surrounding tributaries of the Congaree River. It will also require disturbing the brownlands

 industrial sites that surround the area. Further, the project will impact the local water table.

 Members of Congaree Riverkeepers live along Rocky Branch creek, and fear that this project

 will negatively impact their ability to enjoy this natural resource.

        281.    Congaree Riverkeeper and its members have been involved in the project,

 providing feedback to SCDOT. Congaree Riverkeeper will continue to be an active participant in

 the NEPA process and intends to submit comments on the project’s Environmental Assessment.

        282.    The Final Rule makes it much more difficult for Congaree Riverkeeper to submit

 these comments. In order to meet the requirements of the Final Rule, Congaree Riverkeeper will

 likely be forced to retain an outside expert in order to submit comments which meet the

 requirements of the proposed rule. In addition, Conagree Riverkeeper is concerned that the

 scope of the environmental document will include significantly less information. As a result,

 Congaree Riverkeeper will be unable to adequately advocate for its interests and the interests of

 its members in protecting these waterways.

        283.    Congaree Riverkeeper is also currently involved in the NEPA process for the

 Nuclear Regulatory Commission relicensing of the Westinghouse nuclear fuel fabrication facility




                                                   81
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 82 of 181 Pageid#: 82




 near Columbia, South Carolina. The site manufactures fuel rods and pellets for nuclear power

 plants that involve extremely hazardous radioactive materials. The Nuclear Regulatory

 Commission initially issued a FONSI for the facility, proposing to renew its license and allow it

 to continue to operate. Through the NEPA process, Congaree Riverkeeper was able to submit

 comments on this project. It was partially as a result of comments from Congaree Riverkeeper

 and others that the Nuclear Regulatory Commission ultimately decided to conduct a full EIS

 review. The Nuclear Regulatory Commission is now preparing an EIS to determine if the

 facility should have its license to operate renewed.

        284.    The Westinghouse NEPA process is ongoing. Congaree Riverkeeper intends to

 continue to participate in this project and submit further comments on the EIS once it is released.

 As a result of the Final Rule, Congaree Riverkeeper is concerned that it will have to retain

 outside experts in order to submit these comments and continue its involvement in the process.

 Congaree Riverkeeper is also concerned that the Final Rule weakens the environmental review

 of such projects. Under the Final Rule it is likely that the EIS for this project will consider a

 smaller range of alternatives, and will not look at a wide range of environmental effects,

 including indirect and cumulative effects. As a result Congaree Riverkeeper will have less

 information to share with its members, and its ability to advocate for solutions that protect the

 river will be diminished. Not only that, but the less robust process will make the government

 decisionmaking less informed, and thus harm the interests of Congaree Riverkeeper and its

 members in preserving the health and safety of South Carolina waterways.

        285.    In light of such concerns, Congaree Riverkeeper submitted comments on the

 Notice of Proposed Rulemaking for the CEQ NEPA rule, raising concerns about the rulemaking

 process and the contents of the proposed rule.




                                                  82
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 83 of 181 Pageid#: 83




        286.    Congaree Riverkeeper relies on the NEPA process to engage in the

 decisionmaking processes and to influence decisions that affect it and its members.

        287.    Congaree Riverkeeper’s ability to achieve its mission will be severely harmed

 under the Final Rule, which limits its effective use of the NEPA process to submit necessary

 information to federal agencies and influence their decisions. This will affect Congaree

 Riverkeeper's interest in fostering public involvement in governmental processes, and it will

 negatively impact the organization’s programs to educate the public about natural areas and

 values and to provide outdoor experiences.

        288.    Currently, Congaree Riverkeeper relies on the NEPA process to find out

 information about projects that impact the natural resources that the organization exists to

 protect. As a result of the Final Rule, Congaree Riverkeeper will not be informed of many

 important projects, and will be required to hire experts and submit information requests to local,

 state, and federal bodies in order to receive the information it requires to perform its mission and

 educate its members.

        289.    Similarly, under the Final Rule, Congaree Riverkeeper will be forced shift

 organizational resources in order to hire outside experts to assist with drafting of NEPA

 comments in order to meet the new specificity requirements.

        290.    As a result of these changes, Congaree Riverkeeper will be required to shift

 organizational resources away from activities that are important to its mission. This will

 ultimately harm Congaree Riverkeeper’s ability to achieve its organization goals and inform its

 members and the public of projects impacting the watersheds it protects.




                                                  83
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 84 of 181 Pageid#: 84




        291.    Therefore, Congaree Riverkeeper will suffer concrete and particularized injuries

 to interests that are germane to its organization mission, and are imminent now that the Final

 Rule has taken effect.

        292.    The injury to Congaree Riverkeeper and its members would be redressed by an

 order from this Court vacating the Final Rule.

        The Clinch Coalition

        293.    Plaintiff The Clinch Coalition is a not-for-profit organization founded in 1998.

 The Clinch Coalition’s mission is to protect and preserve the forest, wildlife, and watersheds of

 the Jefferson National Forest and surrounding communities for present and future generations.

 The Clinch Coalition believes that appreciating, understanding, and protecting our environment

 is essential to improving our quality of life, health, and wellbeing.

        294.    The Clinch Coalition is a community-based organization with members and

 supporters throughout Virginia and the United States. Members of The Clinch Coalition are

 hikers, students, teachers, farmers, business people, birders, and lovers of the outdoors.

        295.    The Clinch Coalition is based in Wise, Virginia. Although The Clinch Coalition

 works on forest issues across southwestern Virginia and the Jefferson National Forest, The

 Clinch Coalition is particularly focused on protecting and preserving the natural heritage, unique

 ecosystems, and environmental integrity of the Clinch Ranger District, as well as other

 extraordinary areas in the region such as the Mount Rogers National Recreation Area.

        296.    Members of The Clinch Coalition enjoy recreating in Virginia’s forests and

 especially its federal public lands. For example, members enjoy hiking and observing wildlife on

 the Clinch Ranger District, which is world renowned for its biodiversity, especially its aquatic

 species and amphibians.




                                                  84
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 85 of 181 Pageid#: 85




        297.    The Clinch Coalition actively participates in the public process for making land

 management decisions on the Jefferson National Forest. The Clinch Coalition has been and will

 continue to be an active participant in the NEPA process for projects in its area.

        298.    For example, the Clinch Coalition was involved in the NEPA process for the

 Nettle Patch Vegetation Management Project (“Nettle Patch Project”). The Nettle Patch Project

 was a proposed major timber sale on the Clinch Ranger District. Although the likely impacts of

 the sale would have been unacceptable anywhere, they were particularly egregious because the

 project area and surrounding High Knob massif are part of an extremely valuable network of

 connected southern Appalachian forests that provide clean air, clean water, recreation, and

 critical habitat for an incredible diversity of wildlife. Of particular concern was the Forest

 Service proposal to conduct a virtual clearcutting in the rare northern hardwood forest on the

 High Knob massif, which would have been a tremendous loss of an important and rare

 ecosystem in this region. Through the NEPA process, The Clinch Coalition informed the Forest

 Service of the unacceptable impacts of the proposed action and the inadequate analysis

 supporting the agency’s proposals. Based on the information and critiques generated during the

 NEPA process, The Clinch Coalition persuaded the Forest Service to minimize the worst of these

 impacts and commit to continued monitoring through the implementation phase of the project.

        299.    The Clinch Coalition was also involved in the NEPA process for the High Knob

 Viewshed and Habitat Improvement Project, which proposed to expand pollinator habitat by

 clearing trees around the High Knob observation tower. In response to the Forest Service’s initial

 plan to categorically exclude the project from environmental analysis and documentation in an

 environmental assessment, The Clinch Coalition provided comments pointing out that the project

 did not qualify for that exclusion because it would involve the use of herbicides, among other




                                                  85
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 86 of 181 Pageid#: 86




 potential reasons. As a result, the Forest Service decided to prepare an Environmental

 Assessment, which disclosed impacts to a locally rare plant species that were not mentioned in

 the scoping notice and gave both The Clinch Coalition and the Virginia Department of

 Conservation and Recreation an opportunity to urge that the plant species be protected to the

 greatest extent possible.

        300.    The Clinch Coalition is involved in the Eastern Divide Insect and Disease Project

 Phase II project. The Clinch Coalition is monitoring this effort by the U.S. Forest Service to

 conduct an environmental analysis to address forest health concerns resulting from recent gypsy

 moth defoliation and anticipated future expansion of gypsy moth populations. The Clinch

 Coalition and its members used the NEPA process to learn more about the project. The Clinch

 Coalition submitted comments on the project’s draft environmental assessment. The Clinch

 Coalition intends to continue to be an active participant in the NEPA process as the project

 moves forward. The Clinch Coalition and its members are concerned that under the Final Rule

 the Forest Service will decide to perform a less robust NEPA analysis, and it will be more

 difficult for The Clinch Coalition and its members to be adequately informed and fully

 participate in the NEPA process. In addition, it is concerned that under the less robust analysis,

 the Forest Service will not have adequate information to make informed decisions about

 environmental resources and this will lead to harm to the resources that The Clinch Coalition and

 its members value.

        301.    The Clinch Coalition is involved in the proposed Clinch Ranger District Aquatic

 Habitat Improvement Project. The Clinch Coalition submitted comments on the scoping notice

 for the project and intends to continue to be an active participant in the NEPA process as the

 project moves forward. The Clinch Coalition and its members are concerned that under the Final




                                                 86
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 87 of 181 Pageid#: 87




 Rule the Forest Service will decide to perform a less robust NEPA analysis, and it will be more

 difficult for The Clinch Coalition and its members to be adequately informed and fully

 participate in the NEPA process. For example, The Clinch Coalition is concerned that the Forest

 Service my no longer consider and disclose indirect and cumulative effects. In addition, The

 Clinch Coalition is concerned that under the less robust analysis, the Forest Service will not have

 adequate information to make informed decisions about environmental resources and this will

 lead to harm to the resources that The Clinch Coalition and its members value.

        302.    The Clinch Coalition is involved in the proposed Ewing Mountain Vegetation

 Management Project, in which the USFS proposed to improve wildlife habitat and forest

 conditions in the Ewing Mountain area of the Mount Rogers National Recreation Area The

 Clinch Coalition submitted comments on the scoping notice for the project and intends to

 continue to be an active participant in the NEPA process as the project moves forward. The

 Clinch Coalition and its members are concerned that under the Final Rule the Forest Service will

 decide to perform a less robust NEPA analysis, and it will be more difficult for The Clinch

 Coalition and its members to be adequately informed and fully participate in the NEPA process.

 In addition, it is concerned that under the less robust analysis, the Forest Service will not have

 adequate information to make informed decisions about environmental resources and this will

 lead to harm to the resources that The Clinch Coalition and its members value.

        303.    The Clinch Coalition is involved in the JNF Crown Touching Release project.

 The Clinch Coalition is monitoring a plan by the U.S. Forest Service to remove “undesirable”

 trees from the project site to create increased growing space for 15-20 selected trees per acre.

 The Clinch Coalition used the NEPA process to learn more about the project, and submitted

 comments on the project’s scoping announcement and will continue to be an active participant in




                                                  87
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 88 of 181 Pageid#: 88




 the NEPA process as the project moves forward. The Clinch Coalition and its members are

 concerned that under the Final Rule the Forest Service will decide to perform a less robust NEPA

 analysis, and it will be more difficult for The Clinch Coalition and its members to be adequately

 informed and fully participate in the NEPA process. In addition, it is concerned that under the

 less robust analysis, the Forest Service will not have adequate information to make informed

 decisions about environmental resources and this will lead to harm to the resources that The

 Clinch Coalition and its members value.

        304.    For each of the above projects, NEPA is crucial in both informing The Clinch

 Coalition and its members about the impacts of potential and proposed projects, and allowing

 The Clinch Coalition to participate in the decisionmaking process.

        305.    The Clinch Coalition’s ability to achieve its mission may be severely lessened

 under the Final Rule, limiting its effective use of the NEPA process to submit necessary

 information to federal agencies and influence their decisions. The Clinch Coalition will also be

 hampered in its ability to inform its members about important projects, and to advocate for less

 damaging solutions. The Clinch Coalition has already had to begin making these changes, and

 recently submitted a request under the FOIA for information related to specific Forest Service

 project in the Nantahala and Pisgah National Forests.

        306.    Because the Final Rule significantly limits where NEPA applies, and where an

 EIS is required, The Clinch Coalition and its members will be injured because they will no

 longer get information about key projects that affect them.

        307.    Aspects of the Final Rule that limit the types of environmental effects that need

 by considered and disclosed by federal agencies, as well as aspects that limit the range of




                                                 88
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 89 of 181 Pageid#: 89




 alternatives federal agencies need to consider will injure The Clinch Coalition. The organization

 will have less access to information necessary to inform its members and advocacy efforts.

        308.    The Clinch Coalition and its members are concerned that the Final Rule will

 exacerbate gaps in public access to government decisionmaking in southwestern Virginia.

 Because the Final Rule allows agencies to hold hearings electronically, many citizens in

 southwestern Virginia, where internet service is limited, will be locked out of the NEPA process.

        309.    The Clinch Coalition and its members are also concerned that the Final Rule’s

 authorization for agencies to impose an expensive bond if a group or individual seeks to stay an

 activity like a timber sale pending judicial review of the agency’ compliance with NEPA will

 prove an insurmountable barrier to individuals, local organizations, and small towns in

 southwestern Virginia, including the Clinch Coalition.

        310.    The Clinch Coalition is particularly concerned that weakening the minimum

 requirements of NEPA procedures or making them more vague and discretionary will

 immediately result in project reviews that are less useful and informative, because the Forest

 Service has been ordered to do only the minimum required by law—to “ensure environmental

 reviews focus on analysis that is required by law and regulation.” Secretarial Memorandum to

 the Chief of the Forest Service (June 12, 2020).

        311.    The Clinch Coalition and its members, therefore, will suffer concrete and

 particularized injuries to interests that are germane to its organizational mission and are

 imminent now that the Final Rule has taken effect.

        312.    The injury to The Clinch Coalition and its members would be redressed by an

 order from this Court vacating the Final Rule.




                                                    89
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 90 of 181 Pageid#: 90




        Clean Air Carolina

        313.    Plaintiff Clean Air Carolina is a not-for-profit corporation founded in 2002. Clean

 Air Carolina has approximately 5,000 members in North Carolina. Its mission is to ensure

 cleaner air quality for all by educating the community about how air quality affects health,

 advocating for stronger clean air policies, and partnering with other organizations committed to

 cleaner air and sustainable practices. Its primary goal is to improve health by achieving the

 cleanest air possible. One way Clean Air Carolina aims to improve North Carolina air quality by

 reshaping the practice of relying almost exclusively on highways for transportation needs and

 supports a multi-modal system, including more passenger rail, bike and pedestrian options, and

 consequent development patterns that will lead to less single-occupant auto travel.

        314.    Clean Air Carolina is based in Charlotte, North Carolina and works on regional

 and statewide issues. Clean Air Carolina has members who live throughout North Carolina who

 care about and are impacted by poor air quality.

        315.    Clean Air Carolina makes frequent use of NEPA. Clean Air Carolina relies on

 NEPA documents to learn about projects in North Carolina, including transportation projects and

 other major projects that will affect air quality and climate change.

        316.    Clean Air Carolina also frequently engages in the NEPA process, using the public

 comment opportunities as an avenue to submit information about environmental impacts, and

 suggested alternatives to decisionmaking agencies to consider during project development.

        317.    For example, Clean Air Carolina has submitted comments related to the Monroe

 Bypass toll highway, the Garden Parkway toll highway, the I-77 High Occupancy Toll lane

 expansion, the Durham-Orange Light Rail Transit Program, the Complete 540 toll highway, and

 the Wilmington Port Expansion.




                                                  90
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 91 of 181 Pageid#: 91




        318.    In 2013, Clean Air Carolina submitted comments on the proposed I-77 Toll

 Highway raising concerns about air quality and induced development. The comments led to

 further discussions with NCDOT, and ultimately a commitment from the agency to use low

 diesel equipment during construction of the project and to provide vegetative barriers to alleviate

 air quality concerns.

        319.    In 2009 and 2011, Clean Air Carolina carefully reviewed the Environmental

 Impact Statements prepared for the Garden Parkway toll highway pursuant to NEPA. The

 documents demonstrated that the toll highway was not expected to improve congestion on

 existing roadways and would actually result in fewer jobs in North Carolina than if the toll

 highway was not constructed. The NEPA documents also demonstrated that other alternative

 solutions would provide more congestion relief on existing roadways for a lower cost. Clean Air

 Carolina was able to use the information in the NEPA documents to educate decisionmakers at

 local and state levels. As a result, ultimately legislation was passed eliminating a state earmark

 for the project and the project was abandoned by NCDOT. Recently, however, attempts have

 been made to revive the project. A feasibility study for a pared down version of the project

 under the name of Catawba Crossings was announced in July, 2020. Clean Air Carolina is

 concerned that if the project advances further it will not receive adequate study under the NEPA

 regulations set out in the Final Rule. As a result, Clean Air Carolina is concerned that the

 government will not have the information it needs to make informed decisions and will make

 choices that cause environmental harm. Clean Air Carolina is also concerned that under the

 Final Rule agencies will no longer study the indirect and cumulative effects of the project and

 will no longer be forced to consider “out of the box” alternatives. As a result, Clean Air




                                                 91
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 92 of 181 Pageid#: 92




 Carolina’s ability to advocate for solutions that are more protective of air quality will be

 diminished.

        320.    In 2015, Clean Air Carolina submitted comments on the proposed Durham-

 Orange Light Rail project. Clean Air Carolina noted the need for an additional station to service

 an area of Durham that is home to a lower-income African American community. As a result of

 the NEPA process the station was added to the project design.

        321.    In 2016 and 2018, Clean Air Carolina submitted comments on the proposed

 completion of the 540 loop around Raleigh. Clean Air Carolina raised concerns about a number

 of issues including the indirect and cumulative effects that would result from the toll highway

 and the consequent impacts on air quality and global climate change. When the state and federal

 agencies failed to address Clean Air Carolina’s concerns, the groups filed a lawsuit in the United

 States District Court for the Eastern District of North Carolina against NCDOT and the Federal

 Highway Administration. Ultimately, the parties settled the lawsuit, and in exchange for

 dismissing the case NCDOT agreed to perform a number of activities including set up funding

 agreements to encourage more mass transit; set targets to reduce Vehicle Miles Travelled

 (“VMT”); perform a study on how to reduce VMT in urban and rural areas; create a VMT

 reduction task force; and take concrete steps to transition DOT construction equipment to low

 diesel vehicles.

        322.    As part of the 540 settlement, NCDOT also agreed to include a quantitative

 analysis of Greenhouse Gas potential for all transportation projects where an EIS or EA is

 required. The Final Rule harms Clean Air Carolina because fewer projects will now require an

 EA or EIS and thus Clean Air Carolina will get access to less data on greenhouse gas emissions.




                                                  92
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 93 of 181 Pageid#: 93




        323.    Clean Air Carolina continues to rely on the NEPA process for its work.

 Specifically, Clean Air Carolina has members who are concerned about the Wilmington Port

 Expansion, forest planning in Western North Carolina, and concentrated animal feeding

 operations (“CAFOs”).

        324.    Clean Air Carolina is concerned about the ongoing efforts by the Army Corps and

 the North Carolina State Ports Authority to expand the port of Wilmington. This expansion

 would require the dredging of sediment from the Cape Fear River. Clean Air Carolina is

 particularly concerned about the impact that additional traffic, particularly truck traffic, will have

 on air quality and climate change. Clean Air Carolina intends to continue to participate in the

 NEPA process for this project and will submit comments on the EIS when one is published.

 Clean Air Carolina is concerned that under the Final Rule any NEPA process fr this project

 would be significantly less robust than it otherwise would have been because agencies are no

 longer required to consider: all reasonable project alternatives, indirect impacts, or cumulative

 impacts. Clean Air Carolina is concerned that by not considering the indirect and cumulative

 impact of traffic coming from the Port, the government will fail to consider and disclose

 important impacts to air quality. As a result, Clean Air Carolina will have less information to

 inform its advocacy and the government may engage in uninformed, poor decisionmaking.

        325.    Clean Air Carolina is also concerned that the Final Rule will lead to a

 proliferation of poorly planned Controlled Animal Feeding Operations (“CAFOs”). Under the

 Final Rule applications for federal loan guarantees for CAFOs will no longer require NEPA

 review. This is of significant concern to Clean Air Carolina because CAFOs can result in poor

 quality that is not otherwise assessed or regulated. Clean Air Carolina is concerned that if the

 Final Rule is not vacated new CAFOs will not be required to undergo NEPA review and will be




                                                  93
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 94 of 181 Pageid#: 94




 planned in less safe ways, with less opportunity for public review and advocacy. The result will

 significantly harm Clean Air Carolina and its members. Clean Air Carolina will have less

 information to pass on to its members and less opportunity to advocate for important

 environmental controls and protections at CAFOs related to air quality.

        326.    Clean Air Carolina and its members intend to learn more about these projects by

 reviewing NEPA documents prepared to analyze the projects to glean information. In addition,

 Clean Air Carolina and its members intend to use the public comment period to engage in the

 decisionmaking process.

        327.    Clean Air Carolina is concerned that under the Final Rule its ability to advocate

 for solutions protective of air quality will be significantly diminished.

        328.    Clean Air Carolina and its members submitted comments on the Advanced Notice

 of Proposed Rulemaking and the Notice of Proposed Rulemaking for the CEQ NEPA rule raising

 concerns about the rulemaking process and the contents of the proposed rule.

        329.    Clean Air Carolina is concerned that the Final Rule will significantly impact its

 organizational mission, its interests, and the interests of its members.

        330.    Clean Air Carolina anticipates that under the Final Rule it will be required to shift

 organizational resources away from activities that are important to its mission. Currently Clean

 Air Carolina uses the NEPA process to find out information about projects that impact air quality

 and climate change. Under the Final Rule, Clean Air Carolina will be forced to hire experts, and

 to submit requests for information at local, state and federal level to understand these impacts

 and educate its members.




                                                  94
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 95 of 181 Pageid#: 95




        331.    Under the Final Rule, Clean Air Carolina will be forced shift organizational

 resource in order to hire outside experts to assist with drafting of comments in order to meet the

 new specificity requirements included in the Final Rule.

        332.    Clean Air Carolina relies on the NEPA process to engage in the decisionmaking

 process regarding climate change. Under the Final Rule where climate change will no longer be

 considered by federal agencies in their decisionmaking process, Clean Air Carolina will suffer

 injury via the lack of information and a lack of ability to inform its members, which is a key part

 of its organizational mission.

        333.    The injury to Clean Air Carolina and its members would be redressed by an order

 from this Court vacating the Final Rule.

        Cowpasture River Preservation Association

        334.    Plaintiff Cowpasture River Preservation Association is a not for profit corporation

 formed in 1972.

        335.    Cowpasture River Preservation Association was formed as a result of concerned

 advocates who felt large government and corporate development projects in the local region

 posed an impending threat to the River.

        336.    Cowpasture River is a unique, precious, irreplaceable resource and is a vital

 resource in recreation, economic, and aesthetic terms. The Cowpasture River Preservation

 Association seeks to protect healthy water and soil in order to ensure healthy wildlife, livestock,

 and people.

        337.    Since 1972, Cowpasture River Preservation Association has grown to include not

 only advocacy initiatives, but also educational programs, water quality monitoring programs, and

 outreach activities.




                                                 95
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 96 of 181 Pageid#: 96




          338.   Today, Cowpasture River Preservation Association includes over 300 members

 who volunteer their time to keep the river clean, pristine, healthy, and brimming with flora and

 fauna.

          339.   To achieve Cowpasture River Preservation Association’s mission, it is critical the

 organization foster protection of water quality and prevent threats posed to water quality by

 industrial development projects in the region.

          340.   In furtherance of this mission and these efforts, Cowpasture River Preservation

 Association has been, and will continue to be, an active participant in the NEPA process for a

 variety of projects.

          341.   Cowpasture River Preservation Association was the named plaintiff in a challenge

 to the FERC certificate for the recently cancelled Atlantic Coast Pipeline. Cowpasture River

 Preservation Association opposed the Atlantic Coast Pipeline because construction and operation

 of the pipeline would have directly conflicted with Cowpasture River Preservation Association’s

 mission to protect and restore the Cowpasture River, and because FERC failed to meet

 requirements for alternatives analysis under NEPA, among other issues. Atlantic Coast Pipeline,

 LLC et al. v. Federal Energy Regulatory Commission, USCA Case #18-1224 (D.C. Cir.).

          342.   Cowpasture River Preservation Association, along with other environmental

 groups, challenged approvals issued by the Forest Service for the Atlantic Coast Pipeline to cross

 through the George Washington and Monongahela National Forests in February 2018.

 Petitioners argued that the Forest Service failed to take a hard look, under NEPA, at the effects

 of the Atlantic Coast Pipeline on landslides, erosion, and degradation of water quality on national

 forests and that the Forest Service failed to evaluate alternatives. The Court found for the

 Petitioners on both grounds. Cowpasture River Preservation Association v. Forest Service, 911




                                                  96
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 97 of 181 Pageid#: 97




 F.3d 150, 172, 283 (4th Cir. 2018). Prior to the cancellation of the pipeline project, the Forest

 Service announced its intent to prepare a Supplemental Environmental Impact Statement to

 address these shortcomings, 85 Fed. Reg. 35,634 (June 11, 2020).

        343.    Cowpasture River Preservation Association additionally expects to be involved in

 the impending NEPA process that will implement the new forest plan for the George Washington

 National Forest. The organization worked closely with District Ranger Elizabeth McNichols for

 years. Now that she has retired, a new District Ranger, Theresa Tanner, has filled her role and

 will be putting forward project proposals for stretches of the lower Cowpasture River and the

 George Washington National Forest, which may include activities that could harm water quality

 and wildlife, fish, and plants.

        344.    The Cowpasture River Preservation Association intends to be heavily involved in

 the NEPA reviews of these new projects, which will provide structure to allow for public

 engagement even with new staff with whom the organization lacks a long-term relationship. The

 Cowpasture River Preservation Association will rely on NEPA to stay informed and have the

 opportunity to provide input.

        345.    Cowpasture River Preservation Association also anticipates being involved in

 another upcoming NEPA process involving a project on the River. Cowpasture River

 Preservation Association is aware that a private riparian landowner intends to timber their entire

 property down to the water’s edge, with plans that may require a Clean Water Act Section 404

 permit. In the past, government review of such a permit application would trigger NEPA review

 by the Army Corps. Cowpasture River Preservation Association is committed to working

 through the NEPA process with the Virginia Department of Environmental Quality and the U.S.




                                                 97
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 98 of 181 Pageid#: 98




 Army Corps to ensure that their interests in the quality of the River are not harmed by this

 project.

        346.    Cowpasture River Preservation Association is concerned that under the Final

 Rule, the Army Corps may determine that the project no longer requires NEPA review, or

 requires a less robust NEPA review than it would have done in the past. Cowpasture River

 Preservation Association is concerned that the Army Corps will not analyze and disclose the

 indirect and cumulative effects associated with the project, and will not analyze a full range of

 alternative solutions. Cowpasture River Preservation Association is concerned that the

 diminished process will lessen its ability to advocate for solutions that are more protective of the

 river. Cowpasture River Preservation Association is also concerned that if the Army Corps does

 not conduct a robust analysis it will make uninformed decisions that are less protective of the

 environment.

        347.    Cowpasture River Preservation Association submitted comments on the Notice of

 Proposed Rulemaking for the CEQ NEPA rule raising concerns about the rulemaking process

 and the contents of the proposed rule.

        348.    Cowpasture River Preservation Association’s ability to achieve its mission may

 be severely lessened under the Final Rule, limiting its effective use of the NEPA process to

 submit necessary information to federal agencies and influence their decisions. Without NEPA,

 Cowpasture River Preservation Association would not be informed of many important projects.

 Further, the proposed requirements surrounding the submission of comments would require

 Cowpasture River Preservation Association to expend organizational resources on outside

 experts. This will affect the Cowpasture River Preservation Association’s interest in fostering




                                                  98
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 99 of 181 Pageid#: 99




 public involvement in governmental processes and its programs to educate the public about

 natural areas and values and to provide outdoor experiences.

        349.    The injury to Cowpasture River Preservation Association and its members would

 be redressed by an order from this Court vacating the Final Rule.

        Cape Fear River Watch

        350.    Plaintiff Cape Fear River Watch is a 501(c)(3) nonprofit public interest

 organization with over 1,100 members headquartered in Wilmington, North Carolina.

        351.    Cape Fear River Watch was founded in 1993 and is dedicated to the improvement

 and preservation of the health, beauty, cleanliness, and heritage of the Cape Fear River Basin.

 Cape Fear River Watch pursues this goal through education, advocacy, and action.

        352.    Working with its partners, Cape Fear River Watch has a history of proven success

 in protecting the Cape Fear watershed. It has been instrumental in requiring Duke Energy to

 clean up power plant coal ash. Cape Fear River Watch also dissuaded Titan America from

 building a potentially significant pollution source in the form of a cement plant along the banks

 of the Cape Fear River.

        353.    Cape Fear River Watch is the region’s go-to source for information, advocacy and

 legal action related to GenX and other per- and polyfluoroalkyl substances (“PFAS”) discharged

 into the environment from a DuPont/Chemours facility located in Fayetteville, NC. In February

 2019, Cape Fear River Watch’s lawsuits culminated in a signed Consent Order between Cape

 Fear River Watch, the NC Department of Environmental Quality and Chemours Company LLC

 which will drastically reduce the release of PFAS into the environment. Cape Fear River Watch

 v. Chemours Company FC, LLC, 7:18CV00159 (West 2020).

        354.    Cape Fear River Watch also plays a key role in coordinating the Cape Fear River

 Partnership, which focuses on fisheries restoration in the Cape Fear River.


                                                 99
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 100 of 181 Pageid#: 100




            355.   Cape Fear River Watch offers multiple opportunities for members of the

  community to learn about and protect the Cape Fear River. Cape Fear River Watch conducts a

  citizen science Creekwatchers program, monthly seminars, river paddles, and clean-ups. Cape

  Fear River Watch also provides education to both children and adults through eco-tours and

  summer camps. Cape Fear River Watch also manages the Greenfield Lake boathouse at a

  Wilmington city park, which gives the community access to the lake on paddle boats, kayaks and

  canoes.

            356.   Cape Fear River Watch and its members make frequent use of NEPA. Cape Fear

  River Watch and its members rely on NEPA documents to learn about projects in the Cape Fear

  River basin, including transportation and agricultural projects which impact the health of the

  Cape Fear River and the citizens who live along it.

            357.   Cape Fear River Watch also frequently engages in the NEPA process, using the

  public comment opportunities as an avenue to submit information about environmental impacts

  and suggest alternatives for decisionmaking agencies to consider during project development.

            358.   For example, after becoming aware of plans by Titan Cement to construct a large

  cement plant on the banks of the Cape Fear River, Cape Fear River Watch was able to utilize the

  NEPA comment process to submit comments onto which over 17,000 Wilmington residents

  signed on. These comments detailed the communities’ concerns regarding the proposed plant’s

  environmental impacts. Cape Fear River Watch also coordinated gathering comments from over

  400 medical professionals which detailed the likely health impacts the community would

  experience if the proposed plant was constructed. As a result of this community feedback, Titan

  Cement reevaluated its plans to construct the cement plant and abandoned the project.




                                                  100
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 101 of 181 Pageid#: 101




          359.    If the Final Rule is allowed to take effect Cape Fear River Watch is concerned

  that this type of citizen input on project design will no longer be possible. The Final Rule’s

  specificity requirements are likely to significantly restrict the ability of the average citizen to

  comment on NEPA projects. This restriction would harm the ability of the Cape Fear River

  Watch to preserve the health and beauty of the Cape Fear River and Cape Fear River Watch’s

  ability to foster citizen engagement in protecting the Cape Fear River.

          360.    Cape Fear River Watch continues to rely on the NEPA process for its work. For

  example, Cape Fear River Watch is concerned about the ongoing efforts by the Army Corps and

  the North Carolina State Ports Authority to expand the port of Wilmington. This expansion

  would require the dredging of sediment from the Cape Fear River. Dredging a harbor like this

  can result in a number of harmful impacts, including worsening sea level rise and storm surges

  for areas along the Cape Fear River, including the City of Wilmington, by allowing seawater to

  travel further upriver. It may also cause water from the harbor to infiltrate the aquifer,

  jeopardizing the drinking water supply for Wilmington. And there are a host of other problems,

  such as impacts to the ecosystem and the health effects of dredging up sediment contaminated

  with organic chemicals and heavy metals.

          361.    Cape Fear River Watch intends to continue to participate in the NEPA process for

  this project and will review and submit comments on the EIS when one is published. Cape Fear

  River Watch is also concerned that if the Final Rule is not vacated that it will be significantly

  more difficult to submit these planned comments as Cape Fear River Watch will likely be forced

  to retain outside experts in order to satisfy the Final Rule’s specificity requirements. In addition,

  Cape Fear River Watch is concerned that if the Final Rule is allowed to take effect any EIS for

  this project would be significantly less robust than it otherwise would have been. Under the Final




                                                    101
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 102 of 181 Pageid#: 102




  Rule agencies are no longer required to consider: all reasonable project alternatives, indirect

  impacts, or cumulative impacts. If these factors are not considered Cape Fear River Watch fears

  that the ecosystem surrounding the mouth of the Cape Fear River could be irreparably damaged

  due to uninformed decisionmaking.

         362.    Cape Fear River Watch is also concerned about the proposed Wilmington Rail

  Alignment project. This project would replace the existing freight rail line that runs through the

  City with a new line over the Cape Fear River and across Eagle Island. This project carries

  numerous potential harms, including the filling of the fragile wetlands ecosystem found

  throughout Eagle Island that supports aquatic, terrestrial, and bird species which the members of

  Cape Fear River Watch enjoy viewing. The new rail line would also be vulnerable to the

  flooding. Eagle Island already experiences flooding that will be exacerbated by the dredging of

  the Cape Fear River and sea-level rise driven by climate change. Locating city infrastructure in

  an area of such risk makes the project an economic and environmental gamble. Robust public

  input in the project is essential to protecting both Eagle Island and the economic wellbeing of the

  City of Wilmington, and harm to both Eagle Island and the City would injure Cape Fear River

  Watch and its members. Cape Fear River Watch plans to participate in the NEPA process for this

  project and intends to comment on the EIS once it is published. Cape Fear River Watch is

  concerned that if the Final Rule is not vacated the EIS and the NEPA process surrounding it will

  be significantly less robust than they otherwise would have been. This will mean that Cape Fear

  River Watch has less information and less opportunity to advocate. The less robust NEPA

  process is also likely to lead to poor, uninformed government decisionmaking and harmful

  environmental outcomes.




                                                  102
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 103 of 181 Pageid#: 103




         363.    Cape Fear River Watch is also concerned that the Final Rule will lead to a

  proliferation of poorly planned CAFOs. Under the Final Rule applications for federal loan

  guarantees for CAFOs will no longer require NEPA review. This is of significant concern to

  Cape Fear River Watch because CAFOs present many problems in the Cape Fear watershed in

  terms of both air quality and water quality. In 2018, during Hurricane Florence more than 110

  CAFOs experienced flooding which sent millions of gallons of fecal waste from industrial hog

  operations into the Cape Fear River. Members of Cape Fear River Watch who depend upon the

  river for their livelihoods were forced out of work as the river was unsafe to traverse for over a

  month after the incident. In June 2020 a lagoon breach at B&L Farms released over 3 million

  gallons of hog waste, some of which entered Starlins Swamp, part of the Cape Fear River Basin.

         364.    Cape Fear River Watch is concerned that if the Final Rule is not vacated new

  CAFOs will not be required to undergo NEPA review and will be planned in less safe ways, with

  less opportunity for public review and advocacy. The result will significantly harm Cape Fear

  River Watch and its members. Cape Fear River Watch will have less information to pass on to

  its members and less opportunity to advocate for important environmental controls and

  protections at CAFOs. Releases of hog fecal waste result in die offs of plant and animal species

  which Cape Fear River Watch seeks to protect. Large releases into the Cape Fear River result in

  health impacts which force Cape Fear River Watch’s members to avoid the river, resulting in

  both a loss of enjoyment and income.

         365.    Cape Fear River Watch and its members submitted comments on the Advanced

  Notice of Proposed Rulemaking and the Notice of Proposed Rulemaking for the CEQ NEPA rule

  raising concerns about the rulemaking process and the contents of the proposed rule.




                                                  103
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 104 of 181 Pageid#: 104




         366.    Cape Fear River Watch is concerned that the Final Rule will significantly impact

  its organizational mission, its interests, and the interests of its members.

         367.    Cape Fear River Watch anticipates that under the Final Rule it will be required to

  shift organizational resources away from activities that are important to its mission. Currently,

  Cape Fear River Watch uses the NEPA process to learn about transportation, CAFO, and

  industry projects affecting the Cape Fear River basin. Under the Final Rule, Cape Fear River

  Watch will be forced to hire experts and to submit requests for information at the local, state, and

  federal level to understand these impacts and educate its members.

         368.    Already, Cape Fear River Watch has been forced to file a request under FOIA or

  state public records acts to gain access to information about upcoming CAFOs because it will no

  longer get notice through the NEPA process.

         369.    Under the Final Rule, Cape Fear River Watch will be injured by being forced to

  shift organizational resources to hire outside experts to assist with drafting of comments in order

  to meet the new specificity requirements. For example, Cape Fear River Watch currently

  conducts water quality monitoring efforts throughout the Wilmington area and posts the results

  of this monitoring for public viewing, informing the public which lakes, rivers, and other water

  bodies are safe to recreate in. If the Final Rule is not vacated and Cape Fear River Watch is

  forced to shift organizational resources to hiring outside experts Cape Fear River Watch will no

  longer have the ability to conduct these water quality monitoring efforts.

         370.    Cape Fear River Watch and its members, therefore, will suffer concrete and

  particularized injuries to interests that are germane to Cape Fear River Watch’s organizational

  mission and are imminent.




                                                   104
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 105 of 181 Pageid#: 105




         371.    The injury to Cape Fear River Watch and its members would be redressed by an

  order from this Court vacating the Final Rule.

         Alliance for the Shenandoah Valley

         372.     Plaintiff Alliance for the Shenandoah Valley is a not-for-profit corporation

  founded in 2018 by four conservation organizations: The Consumer Alliance for Preservation,

  Augusta County Alliance, Shenandoah Forum, and Shenandoah Valley Network. It gained

  another partner—Scenic 340—in 2019. Alliance for the Shenandoah Valley’s mission is to

  maintain healthy and productive rural landscapes and communities, protect and restore natural

  resources, and strengthen and sustain the Shenandoah Valley region’s agricultural economy.

         373.    Alliance for the Shenandoah Valley is headquartered in New Market, Virginia,

  and it works to ensure the Shenandoah Valley’s rural character, scenic beauty, clean water, and

  vibrant communities are protected by providing accurate and timely information to community

  members and decisionmakers. Alliance for the Shenandoah Valley has members throughout the

  region who are interested in a Shenandoah Valley that is sustained by rural landscapes, clean

  streams and rivers, and thriving communities.

         374.    Alliance for the Shenandoah Valley makes frequent use of NEPA. Alliance for

  the Shenandoah Valley relies on NEPA documents to learn about projects in the Shenandoah

  Valley, including pipeline, transportation, and forestry management projects that threaten the

  region’s land, water, and quality of life.

         375.    Alliance for the Shenandoah Valley also frequently engages in the NEPA process,

  using the public comment opportunities as an avenue to submit information about environmental

  impacts and suggested alternatives for decisionmaking agencies to consider during project

  development.




                                                   105
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 106 of 181 Pageid#: 106




         376.    For example, Alliance for the Shenandoah Valley has submitted comments related

  to the Atlantic Coast Pipeline, Mountain Valley Pipeline, and Mt. Storm to Valley Electric

  Transmission Line Replacement—all of which concern projects that would cross the George

  Washington National Forest.

         377.    In 2016, Alliance for the Shenandoah Valley—through the Shenandoah Valley

  Network—submitted comments on the proposed Mountain Valley Pipeline and was one of

  several environmental organizations to call for public hearings for the pipeline. Shenandoah

  Valley Network and these organizations subsequently intervened in the case to challenge the

  Forest Service’s right of way approvals for the project.The Fourth Circuit, in Sierra Club, Inc. v.

  Forest Service, 897 F.3d 582, 605–06 (4th Cir. 2018), rejected the approvals. The Forest Service

  will now have to produce a supplemental EIS that addresses the issues raised by the Fourth

  Circuit. Alliance for the Shenandoah Valley has been and will remain an active participant in the

  EIS process for the Mountain Valley Pipeline.

         378.    Alliance for the Shenandoah Valley is concerned that under the Final Rule the

  NEPA process for the Mountain Valley Pipeline will be significantly less rigorous going forward

  and the Forest Service may feel that it is not required to study a full range of alternatives and

  impacts, including indirect and cumulative effects. As a result Alliance for the Shenandoah

  Valley will have less access to information to share with its members and less opportunity to

  advocate. In addition, Alliance for the Shenandoah Valley is concerned that the stringent public

  comment requirements will make it more difficult to participate in the process.

         379.    Alliance for the Shenandoah Valley is also concerned that pursuant to the Final

  Rule the company pursuing the Mountain Valley Pipeline will start to pursue right of way

  acquisition prior to the completion of the NEPA process. This will lead to direct environmental




                                                   106
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 107 of 181 Pageid#: 107




  harm, and to biased government decisionmaking in favor of the pipeline, all of which will injure

  Alliance for the Shenandoah Valley and its members.

         380.    In 2020, Alliance for the Shenandoah Valley submitted scoping comments on the

  proposed Mt. Storm to Valley Electric Transmission Line Replacement on the George

  Washington National Forest. Alliance for the Shenandoah Valley’s comments concerned the

  potential sedimentation and erosion impacts from the proposed ground clearing, as well the

  potential to affect rare bees discovered in the project area and the Cow Knob Salamander in the

  Shenandoah Mountain Crest management area. Alliance for the Shenandoah Valley also

  asserted that a categorical exclusion was inappropriate and that the Forest Service needed to

  complete an Environmental Assessment with public input for two reasons: the project proposed

  permanent changes that cumulatively, at the very least, would have significant effects on the

  environment and could directly cause “take” of—or even jeopardy to the continued existence

  of—a critically endangered bee species. Alliance for the Shenandoah Valley, moreover, will

  review and comment on a draft Environmental Assessment when it is issued.

         381.    Alliance for the Shenandoah Valley is concerned that under the Final Rule, the

  NEPA process for the Transmission Line Replacement will be significantly less rigorous, and the

  Forest Service may feel that it is not required to study a full range of alternatives and impacts,

  including indirect and cumulative effects. As a result Alliance for the Shenandoah Valley will

  have less access to information to share with its members and less opportunity to advocate. In

  addition, Alliance for the Shenandoah Valley is concerned that the stringent public comment

  requirements will make it more difficult to participate in the process.

         382.    Alliance for the Shenandoah Valley relies on the NEPA process to engage in the

  decisionmaking process regarding the indirect and cumulative impacts of transportation projects




                                                  107
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 108 of 181 Pageid#: 108




  like the upcoming I-81 improvements. Particularly, Alliance for the Shenandoah Valley and its

  members rely on a full examination of the indirect and cumulative effects of highway projects to

  see not just the direct impact of placing pavement on the ground, but the larger issue of induced

  travel, induced traffic, and induced land use resulting from additional highway capacity in a

  larger system. But under the Final Rule that eliminates cumulative effects and removes the

  express language requiring consideration of indirect effects, Alliance for the Shenandoah Valley

  will suffer injury via the lack of information and inability to inform community members and

  decisionmakers, harming interests that are germane to Alliance for the Shenandoah Valley’s

  organizational mission. Alliance for the Shenandoah Valley is also concerned that the changes

  will lead to uninformed government decisionmaking, particularly from the Forest Service, which

  will ultimately lead to harm to the resources Alliance for the Shenandoah Valley cares about.

         383.    Alliance for the Shenandoah Valley also relies on the NEPA process to engage in

  the decisionmaking process regarding alternatives to a variety of projects including the Atlantic

  Coast and Mountain Valley Pipeline projects. Under the Final Rule that unlawfully erodes the

  requirements for reviewing alternatives by removing the mandates that all reasonable

  alternatives be objectively evaluated and that substantial treatment be devoted to each

  alternative, Alliance for the Shenandoah Valley will suffer injury via the lack of information and

  inability to inform community members and decisionmakers. Such injuries would be the direct

  result of the Final Rule’s changes, which permit agencies to prepare an inadequate EIS that does

  not examine viable alternatives to a project threatening the land, water, or quality of life of the

  Shenandoah Valley region.

         384.    Alliance for the Shenandoah Valley is concerned that the Final Rule will

  significantly impact is organizational mission, its interests, and the interests of its members.




                                                   108
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 109 of 181 Pageid#: 109




         385.    Alliance for the Shenandoah Valley anticipates that under the Final Rule it will be

  required to shift organizational resources away from activities that are important to its mission.

  Currently, Alliance for the Shenandoah Valley uses the NEPA process to find out information

  about projects that impact the land, water, and quality of life of the Shenandoah Valley. Under

  the Final Rule, Alliance for the Shenandoah Valley will be forced to hire experts and to submit

  requests for information at the local, state, and federal level to understand these impacts and

  educate its members.

         386.    Under the Final Rule, Alliance for the Shenandoah Valley will be forced to shift

  organizational resources to hire outside experts to assist with drafting of comments in order to

  meet the new specificity requirements.

         387.    Alliance for the Shenandoah Valley and its members, therefore, will suffer

  concrete and particularized injuries to interests that are germane to Alliance for the Shenandoah

  Valley’s organizational mission and are imminent when the Final Rule takes effect.

         388.    Alliance for the Shenandoah Valley and its members’ injuries would be redressed

  by an order from this Court vacating the Final Rule.

         Alabama Rivers Alliance

         389.    Plaintiff Alabama Rivers Alliance is a nonprofit corporation founded in 1997.

  Alabama Rivers Alliance works to protect and restore all of Alabama’s water resources through

  building partnerships, empowering citizens, and advocating for sound water policy and its

  enforcement. Its membership includes over 600 individuals and more than 50 watershed and

  community-based partner organizations throughout the state.

         390.    Based in Birmingham, Alabama, Alabama Rivers Alliance’s work touches every

  watershed in the state through its individual members and partner network. Alabama Rivers




                                                  109
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 110 of 181 Pageid#: 110




  Alliance has a statewide interest in protecting all of Alabama’s 132,000 miles of rivers and

  streams, which are some of the most biodiverse waterways in the nation.

         391.    Alabama Rivers Alliance’s members are impacted by water pollution and the

  harmful effects of dams on waterways in the state. Members care about and take active steps

  towards reducing water pollution and increasing water quality, protecting and restoring riverine

  ecosystems by advocating for dam removal and improved environmental performance of

  hydroelectric dams, and increasing recreation opportunities on Alabama’s waterways.

         392.    As part of Alabama Rivers Alliance’s mission to protect Alabama’s rivers and

  watersheds, it actively supports effective implementation of environmental laws, including

  NEPA. To ensure that Alabama’s rivers are protected, Alabama Rivers Alliance supports the

  enforcement of environmental regulations, advocates for comprehensive water planning, and

  seeks the mitigation of the harmful effects of dams.

         393.    In order to accomplish these goals of the organization, Alabama Rivers Alliance

  regularly participates in the NEPA process in the context of dam relicensing. Alabama Rivers

  Alliance uses the NEPA process to engage in stakeholder meetings, publicly comment on dam

  operations and mitigation measures, and suggest alternatives to consider during the relicensing

  process.

         394.    For example, Alabama Rivers Alliance is currently participating in the public

  NEPA process as the Federal Energy Regulatory Commission (“FERC”) relicenses Harris Dam

  on the Tallapoosa River. Alabama Rivers Alliance staff and members have attended public

  meetings and submitted multiple comment letters as part of the Harris Dam relicensing process.

  Alabama Rivers Alliance has raised concerns about low flows, low water temperatures, erosion

  and sedimentation, and ecological harm caused by operations at Harris Dam. Alabama Rivers




                                                 110
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 111 of 181 Pageid#: 111




  Alliance continues to engage in the relicensing of Harris Dam and intends to comment upon the

  NEPA documents produced by FERC.

         395.    Some of Alabama Rivers Alliance’s members live and recreate on the Tallapoosa

  River downstream from Harris Dam. Some have watched the banks of their riverfront properties

  wash away over the years as voluminous releases from the dam surge through their back yards.

  Through the NEPA process, Alabama Rivers Alliance is able to represent the interests of its

  members by recommending operational alternatives and infrastructure upgrades. Such measures

  lessen the impacts of hydropeaking and improve ecological health downstream of the dam,

  protecting the interests and values of the organization.

         396.    Alabama Rivers Alliance and its members continue to rely on the NEPA process

  to express their concerns about the relicensing of Harris Dam and to advocate for improvements

  to dam operations that benefit the Tallapoosa River and, in turn, members’ use and enjoyment of

  their property and the riverine environment. Going forward, Alabama Rivers Alliance and its

  members intend to use the NEPA process to learn more about Harris Dam and the opportunities

  to lessen its impacts on the interests of Alabama Rivers Alliance’s members. Alabama Rivers

  Alliance staff intend to review and comment upon the Environmental Assessment produced by

  FERC, using NEPA’s public comment process to substantively affect federal decisionmaking by

  ensuring that the interests of Alabama Rivers Alliance members are adequately considered.

         397.    Alabama Rivers Alliance is concerned that under the Final Rule, FERC will

  conduct a much less rigorous NEPA process for the Harris Dam that fails to consider a full range

  of environmental impacts and alternative solutions. Alabama Rivers Alliance is concerned that it

  will have less information to share with its members and less opportunity to advocate for

  environmentally friendly outcomes than if the Final Rule was vacated and the 1978 regulations




                                                  111
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 112 of 181 Pageid#: 112




  restated. Alabama Rivers Alliance is also concerned that the government will have less

  information before it under the new rule and will engage in uninformed decisionmaking that will

  have negative environmental consequences that will hurt Alabama Rivers Alliance and its

  members.

         398.    Alabama Rivers Alliance also participated in the NEPA process in FERC’s Coosa

  River dam relicensing. When the construction of hydroelectric dams converted the Coosa River

  into a series of reservoirs, the river experienced the largest mass extinction event in North

  American modern history. As part of the NEPA process, FERC wrote an Environmental

  Assessment to consider the impacts of these dams, concluding that the project would not have

  significant impacts upon the environment. Alabama Rivers Alliance participated in the NEPA

  process by submitting comments on FERC’s Environmental Assessment and calling for FERC to

  prepare a more comprehensive Environmental Impact Statement.

         399.    In 2013, FERC issued a 30-year license that controlled the operation of seven

  dams on the Coosa River. This license did not prescribe minimum flows at many of the dams or

  require fish passage structures, and it allowed the dissolved oxygen in the water to drop below

  levels needed to support many aquatic organisms.

         400.    Many of Alabama Rivers Alliance’s groups and individuals regularly boat, fish,

  swim, and recreate on the Coosa River. As a direct result of FERC’s decision to issue a license

  that did not fully comprehend and mitigate the serious impacts of poor water quality on wildlife

  and recreation opportunities, Alabama Rivers Alliance’s members’ use and enjoyment of the

  Coosa River was directly and negatively impacted.

         401.    Because FERC’s license relied on faulty studies and did not require adequate

  measures to protect water quality, Alabama Rivers Alliance challenged the issuance of that




                                                  112
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 113 of 181 Pageid#: 113




  license as violating the Endangered Species Act and NEPA. As a result of Alabama Rivers

  Alliance’s challenge, in 2018 the U.S. Court of Appeals for the D.C. Circuit voided the license

  and decided that an Environmental Impact Statement must be prepared. This was because FERC

  failed to reasonably consider aspects of the project that could have a significant impact on the

  environment and would normally compel the preparation of an EIS, including the lack of fish

  passage and low dissolved oxygen levels.

          402.    Alabama Rivers Alliance is concerned that as a consequence of the Final Rule and

  its application to ongoing projects, FERC will decide that it is only required to study cumulative

  impacts under the Endangered Species Act, and not in an EIS. This would result in less

  opportunity for Alabama Rivers Alliance and its members to review the cumulative impacts and

  to advocate for solutions that lessen the effects of those impacts. Unlike NEPA, the ESA

  analysis does not involve an opportunity for public review and comment.

          403.    Alabama Rivers Alliance remains active in the ongoing Coosa River dam

  relicensing and intends to comment upon the EIS produced by FERC. Alabama Rivers Alliance

  also intends to continue its involvement in the environmental review process for ongoing and

  future project proposals that implicate its interests.

          404.    Because of Alabama Rivers Alliance’s concerns of how restricting the NEPA

  process would harm their organizational interests, Alabama Rivers Alliance submitted comments

  on CEQ’s Notice of Proposed Rulemaking to update the regulations for implementing NEPA.

          405.    Alabama Rivers Alliance believes that the Final Rule would hamper its ability to

  execute its mission of protecting the health and vitality of Alabama’s water resources, thereby

  harming its interests and the interests of its members.




                                                    113
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 114 of 181 Pageid#: 114




         406.    Alabama Rivers Alliance is concerned that the Final Rule will limit the

  information about the environmental impacts of projects that affect Alabama’s waterways.

  Without this information, Alabama Rivers Alliance is concerned that its interests and the

  interests of its members will not receive adequate consideration by decisionmakers in the

  environmental review process.

         407.    The Final Rule’s weakening of the NEPA process will require Alabama Rivers

  Alliance to expend more organizational resources to discover information about projects that

  threaten and harm Alabama’s waters. Alabama Rivers Alliance will be forced to hire outside

  experts and to submit requests for information at the local, state, and federal levels to understand

  project impacts and to educate it members.

         408.    Under the Final Rule, Alabama Rivers Alliance will also be forced to hire experts

  to assist in drafting comments to meet the new rule’s specificity requirements, which will be a

  significant financial burden to the organization.

         409.    Ultimately, Alabama Rivers Alliance relies on the NEPA process to meaningfully

  engage in the decisionmaking process for projects that impact Alabama’s waterways. Alabama

  Rivers Alliance uses the information gained and the platform provided by the statute to

  effectively advocate for its interest and the interest of its members in securing clean, healthy,

  safe, and available water resources for the state. As a result of the Final Rule, Alabama Rivers

  Alliance and its members will suffer concrete and particularized injuries to interests that are

  germane to Alabama Rivers Alliance’s organizational mission. Especially in light of Alabama

  Rivers Alliance’s continued involvement in the Coosa River Dam and Harris Dam relicensing

  processes, these injuries are now imminent as a result of the Final Rule’s promulgation.




                                                  114
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 115 of 181 Pageid#: 115




         410.    The injury to Alabama Rivers Alliance and its members would be redressed by an

  order from this Court vacating the Final Rule.

                                              Defendants

         411.    Defendant Council on Environmental Quality is the federal agency responsible for

  overseeing the implementation of the National Environmental Policy Act. CEQ was established

  by NEPA as an agency within the Executive Office of the President, with the duty to “develop . .

  . national policies to foster and promote the improvement of environmental quality to meet the

  conservation, social, economic, health, and other requirements and goals of the Nation.” 42

  U.S.C. § 4344(4). CEQ was first made responsible for promulgating NEPA regulations in 1977

  by President Carter’s Executive Order 11991, and the agency promulgated the first NEPA

  regulations in 1978 following a highly responsive and transparent process. Now, CEQ has

  rewritten these regulations, promulgating the Final Rule that plaintiffs challenge in this action.

         412.    Defendant Mary Neumayr, Chairman of CEQ, is the highest-ranking official in

  CEQ. Chairman Neumayr signed the Final Rule on July 9, 2020. Plaintiffs sue Chairman

  Neumayr in her official capacity.

                                           BACKGROUND

                     History of NEPA and CEQ’s Implementing Regulations

         413.    In the 1950s and 1960s, the public became increasingly concerned about the

  health of the nation’s environment. Congress responded by creating “action-forcing procedures”

  that “directs all agencies to assure consideration of the environmental impact of their actions in

  decision-making.” 115 Cong. Rec. 40,416 (1969).

         414.    Congress passed NEPA with the explicit purpose of “promot[ing] efforts which

  will prevent or eliminate damage to the environment and biosphere and stimulate the health and



                                                   115
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 116 of 181 Pageid#: 116




  welfare of man. . . .” 42 U.S.C. § 4321. At the time of its passage, NEPA was hailed as “the

  most important and far reaching environmental and conservation measure enacted by the

  Congress.” 115 Cong. Rec. 17,451 (1969). Then, as now, NEPA represents a commitment by

  the federal government that it “will not intentionally initiate actions which will do irreparable

  damage to the air, land, and water which support life on earth.” Id.

          415.   NEPA effectuates this action-forcing purpose and commitment through

  procedural requirements that ensure fully informed federal decisions and provide transparency to

  the public regarding the federal decisionmaking process. See 42 U.S.C. § 4332. It is an

  information-based approach. Thus, any action seeking to curtail these procedural requirements

  or reduce the information they provide guts NEPA’s purpose and requires heightened judicial

  attention.

          416.   In 1978, CEQ promulgated regulations that implemented NEPA’s provisions and

  were binding on other agencies. Final Regulations, Implementation of Procedural Provisions, 43

  Fed. Reg. 55,978, 55,978 (Nov. 29, 1978). This was done in response to the “inconsistent

  agency practices and interpretations of the law” that had sprung up with the “lack of a uniform,

  government-wide approach to implementing NEPA.” Id. There was a “broad consensus” and

  great “degree of unanimity” that the NEPA process needed reform. Id. at 55,980. CEQ was

  tasked with the development of regulations to make the NEPA process “more useful to

  decisionmakers and the public” and to require that impact statements be “supported by evidence

  that agencies have made the necessary environmental analyses.” Executive Order 11991 (May

  24, 1977).

          417.   Even with this “broad consensus,” CEQ still recognized the importance of

  stakeholder involvement and the democratic necessity of public awareness. CEQ sought the




                                                  116
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 117 of 181 Pageid#: 117




  views of nearly 12,000 stakeholders and invited testimony from a broad range of interested

  parties, “affirmatively involving NEPA’s critics as well as its friends.” Id. CEQ’s engagement

  with stakeholders was more than just protection from litigation but a true public process. Indeed,

  CEQ “changed 74 of the 92 sections, making a total of 340 amendments” as a result of the

  comments received after the proposed rule. Id. at 55,990.

         418.    Prior to the rulemaking at issue in this case, CEQ had only made one narrow

  amendment to the 1978 regulations to eliminate the requirement for a worst case scenario

  analysis. National Environmental Policy Act Regulations; Incomplete or Unavailable

  Information, 51 Fed. Reg. 15,618, 15,619 (April 25, 1986). As with the initial NEPA

  regulations, CEQ’s minor amendment addressing “incomplete or unavailable information” in the

  EIS process was heavily influenced by public engagement. Id. The need for the amendment was

  first identified by private parties and government agencies. Id. Related draft guidance was

  withdrawn “[d]ue to suggestions received during the public comment period.” Withdrawal of

  Proposed Guidance Memorandum, 49 Fed. Reg. 4803, 4803 (Feb. 8, 1984). In the rulemaking

  process for this single amendment, CEQ held two public meetings and made specific changes to

  the new section in response to the comments it received. National Environmental Policy Act

  Regulations; Incomplete or Unavailable Information, 51 Fed. Reg. at 15,620–25.

         419.    CEQ’s open, accessible, and responsive process created long-lasting stability. In

  making the single narrow change in 1986, CEQ noted that there was “no broad support for

  [further] amendment to the regulations.” Id. at 15,619. Indeed, it was recommended that the

  regulations “receive full support” from the federal government, and CEQ further noted that “the

  regulations appear to be generally working well.” Id.




                                                 117
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 118 of 181 Pageid#: 118




          420.     As CEQ describes in its preamble to this Final Rule, CEQ produced reports on

  NEPA’s implementation in 1997 and 2003.

          421.     In its 1997 Effectiveness Study, CEQ declared that “NEPA is a success” (at iii)

  and advocated for starting NEPA earlier in the review process (at ix), giving greater

  consideration to “the full range of cumulative impacts” via a place-based approach (at x), and

  working to facilitate greater public involvement (at x).4 CEQ also noted that “[p]erhaps the most

  significant environmental impacts result from the combination of existing stresses on the

  environment with the individually minor, but cumulatively major, effects of multiple actions

  over time,” and that “when agencies forgo the alternatives analysis — making decisions first and

  then beginning the NEPA process — they rob NEPA of its strategic planning value.”5

          422.     In the 2003 report, a NEPA task force convened by CEQ examined the “nuts and

  bolts” of NEPA implementation and recommended that CEQ “[l]ead a review by the agencies of

  their quality control and assurance standards for NEPA analyses and documentation to ensure

  conformance with CEQ regulatory requirements”.6

          423.     The task force also recommended that CEQ provide guidance to agencies to

  ensure their alternatives analysis “conform[s] to the CEQ regulations requiring the rigorous and

  objective evaluation of all reasonable alternatives.”7 The task force also noted that “[i]nvolving

  the public and other stakeholders in the NEPA analyses and the development of NEPA

  documents increases the value of citizens’ experience and produces better results.”8




  4
    CEQ, The National Environmental Policy Act: A Study of Its Effectiveness after Twenty-five Years (Jan. 1997)
  available at https://ceq.doe.gov/docs/ceq-publications/nepa25fn.pdf. [hereinafter Effectiveness Study].
  5
    Id. at 11, 29.
  6
    NEPA Task Force: Modernizing NEPA Implementation viii, 2 (Sept. 2003) (emphasis added).
  7
    Id. at xvii (emphasis added).
  8
    Id. at xvii.


                                                        118
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 119 of 181 Pageid#: 119




          424.     Neither of these reports proposed changes to CEQ’s regulations. Instead, they

  made recommendations for better implementing the existing requirements.

          425.     CEQ’s regulations implementing NEPA were therefore stable for 40 years.

  Federal and state agencies, private actors, public interest advocacy groups, and courts came to

  develop heavy reliance interests on these widely-accepted provisions.

          426.     Large bodies of caselaw were built around CEQ’s regulations, and the analysis

  frequently treated the existing regulatory requirements and the statutory requirements as

  intertwined. See, e.g., Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 351 (1989)

  (“The requirement that an EIS contain a detailed discussion of possible mitigation measures

  flows both from the language of the Act and, more expressly, from CEQ's implementing

  regulations.”); Sierra Club v. Marsh, 976 F.2d 763, 768 (1st Cir. 1992) (discussing CEQ

  regulations, but citing Kleppe v. Sierra Club, 427 U.S. 390 (1976), which predated the relevant

  regulations); Hall v. Norton, 266 F.3d 969, 978 (9th Cir. 2001) (“NEPA requires that an agency

  consider cumulative impacts of an action and of foreseeable related actions. See 40 C.F.R. §§

  1508.7, 1508.27(b)(7).”).

          427.     As observed by long-serving General Counsel of CEQ, Dinah Bear,9 NEPA

  caselaw has remained predictable since the 1970s, and “[f]ew new points of NEPA law have

  come out of recent NEPA cases.”10 Ms. Bear also noted that as a result of this legal stability, the

  number of NEPA lawsuits had “dropped considerably,” and continues to do so.11




  9
    Ms. Bear served as General Counsel from 1983–1993 and from 1995–2007. She served in this role during the
  administrations of Presidents Ronald Reagan, George H.W. Bush, William J. Clinton, and George W. Bush.
  10
     Dinah Bear, The National Environmental Policy Act: Its Origins and Evolutions, 10 NATURAL RES. & ENVT. 3, 71
  (Fall 1995)
  11
     Id.


                                                       119
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 120 of 181 Pageid#: 120




           428.   The regulations governing NEPA thus stood largely unchanged for over 40 years.

  A body of case law developed around the country, and practices became increasingly solidified

  and consistent across different agencies.

           429.   Other federal agencies have developed their own NEPA regulations but they must

  be consistent with the CEQ regulations. Courts have held that the CEQ regulations are the

  ultimate and definitive interpretation.

           430.   The Fourth Circuit has developed a robust body of case law interpreting CEQ’s

  NEPA regulations and clarifying the statutory obligation for agencies to take “a hard look” at a

  project’s environmental impacts. Hughes River Watershed Conservancy v. Glickman, 81 F.3d

  437, 443 (4th Cir. 1996). Since “[w]hat constitutes a ‘hard look’ cannot be outlined with rule-like

  precision,” litigation was naturally required to create predictable standards. Nat'l Audubon Soc'y

  v. Dep't of Navy, 422 F.3d 174, 197 (4th Cir. 2005). Over time, this body of case law has created

  a reliable and consistent framework to resolve common NEPA concerns, including: cumulative

  impact requirements, see id. at 196–98, whether a project’s impacts are significant, see Roanoke

  River Basin Ass’n v. Hudson, 940 F.2d 58, 62-65 (4th Cir. 1991), illegal project segmentation,

  see Defenders of Wildlife v. N. Carolina Dep't of Transp., 762 F.3d 374, 396–98 (4th Cir. 2014),

  supplemental EIS preparation, see Hughes River Watershed Conservancy, 81 F.3d at 443, and

  the consideration of alternatives, see Webster v. U.S. Dep't of Agric., 685 F.3d 411, 427 (4th Cir.

  2012).

                               Procedural History of the Rulemaking

  Advanced Notice of Proposed Rulemaking

           431.   Despite the statute’s importance and acceptance as a key safeguard for “good

  government” decisionmaking, when the Trump Administration came into office it began to call




                                                  120
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 121 of 181 Pageid#: 121




  for major cuts to the budgets of agencies that oversee and implement NEPA. The Administration

  has taken no steps to increase funding for NEPA oversight and implementation but has

  implemented multiple steps to dismantle the statute, including, most significantly, the Final Rule.

         432.    On June 20, 2018, CEQ issued an Advance Notice of Proposed Rulemaking,

  signaling its intent to completely rewrite the NEPA regulations. Advance Notice of Proposed

  Rulemaking: Update to the Regulations for Implementing the Procedural Provisions of the

  National Environmental Policy Act, 83 Fed. Reg. 28,591, (June 20, 2018) (“ANPRM”).

         433.    The ANPRM solicited comment on 20 questions, many of which were framed so

  broadly that they could have encompassed nearly any possible change and were therefore too

  broad for meaningful public engagement. E.g., id. at 28,592 (“17. Are there additional ways

  CEQ’s NEPA regulations should be revised to improve the efficiency and effectiveness of the

  implementation of NEPA, and if so, how?”). Other questions were framed in such a way as to

  indicate that CEQ had much more specific intentions to change the regulations, but which it was

  not then willing to reveal. E.g., id. at 28,591 (“1. Should CEQ’s NEPA regulations be revised to

  ensure that environmental reviews and authorization decisions involving multiple agencies are

  conducted in a manner that is concurrent, synchronized, timely, and efficient, and if so, how?”).

  As justification for this regulatory overhaul, CEQ did not cite changed circumstances, new

  research, or new facts, nor did it rely on engagement with the public. Instead, the sole

  justification was Executive Order 13807, described below. Id.

         434.    CEQ initially gave the public a mere 30 days to answer the vague questions

  presented in the ANPRM. Id. After a vocal and widespread public request for a longer comment

  period, CEQ acquiesced to a 31-day extension. Extension of Comment Period: Update to the

  Regulations for Implementing the Procedural Provisions of the National Environmental Policy




                                                  121
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 122 of 181 Pageid#: 122




  Act, 83 Fed. Reg. 32,071(July 11, 2018). Despite the brief window available for public

  comment, CEQ still received over 12,500 comments in response to the ANPRM—the majority

  of which supported leaving the existing regulations largely intact. Notice of Proposed

  Rulemaking: Update to the Regulations for Implementing the Procedural Provisions of the

  National Environmental Policy Act, 85 Fed. Reg. 1,684, 1,691 (Jan. 10, 2020) (“NPRM”).

         435.    The Conservation Groups and their counsel submitted substantial comments in

  response to this ANPRM. These comments addressed a range of concerns and engaged with

  CEQ’s questions (to the extent feasible, given the faulty premises and broad nature of the

  questions and the inadequate window for public response). First and foremost, the comments

  noted the efficacy—but ultimate underutilization—of the existing framework and emphasized

  the unnecessary harms that would result from a complete rewrite of the NEPA regulations. The

  comments noted that CEQ already had the necessary mechanisms to bring about its desired

  outcomes without changing the regulations—namely by following through on the agency’s own

  recommendations such as strengthening cumulative impacts analysis and involving the public

  earlier in the process. In light of the viable and more effective alternative of refocusing CEQ

  oversight on the existing NEPA process, Plaintiffs and their counsel insisted that CEQ provide

  data and analysis to justify any changes to the regulations.

         436.    On July 19, 2018 counsel for the Conservation Groups, Southern Environmental

  Law Center, submitted a request for information about the ANPRM, which it clarified and

  expanded on September 5, 2018. After CEQ failed to fulfill the request, the Southern

  Environmental Law Center filed suit. S. Envtl. Law Ctr. v. Council on Envtl. Quality, No.

  3:18CV00113, 2019 WL 4417486 (W.D. Va. Sept. 16, 2019).




                                                  122
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 123 of 181 Pageid#: 123




  Notice of Proposed Rulemaking

         437.    On January 10, 2020, CEQ issued a Notice of Proposed Rulemaking for the new

  NEPA regulations. 85 Fed. Reg. at 1,684. In the NPRM, CEQ unveiled its proposal to rewrite

  the long-standing NEPA regulations. Id. at 1,712–30.

         438.    Because CEQ had still failed to provide documents related to the ANPRM at this

  juncture, the Southern Environmental Law Center filed a motion for preliminary injunction

  asking that either all records be produced before the close of the comment period or for an

  extension of the comment period. The Court denied this request but ordered CEQ to produce all

  documents by May 5, 2020. When CEQ produced the documents, more than half of them were

  entirely black pages, having been completely redacted. The Southern Environmental Law Center

  subsequently filed a motion for summary judgment asking that the Court order CEQ to produce a

  detailed Vaughn index outlining the reasons for withholding and redacting documents and

  disclose all public documents improperly withheld or redacted by the Agency.

         439.    CEQ asked for an extension of 45 days to respond to the motion and create the

  Vaughn index, which is now due on Aug. 24, 2010

         440.    In the preamble to the draft regulations, CEQ failed to meaningfully address the

  comments that it received in response to the ANPRM. While CEQ repeatedly referenced

  comments that supported the agency’s deregulatory agenda, the agency did not justify its

  proposal in light of the substantive comments submitted in opposition to a regulatory overhaul,

  such as those submitted by the Conservation Groups and their counsel. For example, CEQ did

  not respond to commenters’ contention that drastic regulatory changes would cause delay and

  increase costs by unsettling decades worth of law and practice. Instead, the agency selectively




                                                 123
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 124 of 181 Pageid#: 124




  responded to the comments that supported its position and failed to address the serious concerns

  raised.

            441.   CEQ later admitted that it did not respond to comments on the ANPRM stating

  that it was “under no obligation to do so.”12

            442.   As with the ANPRM, the NPRM provided for inadequate public involvement in

  the next steps of the rulemaking process. CEQ granted the public just 60 days to comment on

  the radically re-written draft regulations. NPRM, 85 Fed. Reg. at 1,684. CEQ failed to respond

  to comments from the public interest community seeking an extension. The day after the NPRM

  was published, 169 members of Congress asked for additional time to comment. CEQ waited

  until less than a week before the close of the comment period—almost two months later—to

  deny this request.

            443.   CEQ also provided for just two public hearings regarding the NPRM, one in

  Denver, Colorado, and one in Washington, DC—the same number of hearings as when the

  agency made a comparatively inconsequential amendment to just one provision of the existing

  regulations in 1986. See NPRM, 85 Fed. Reg. at 1684. These public hearings required attendees

  to register in advance. Id. The interest in these hearings was so strong that the online

  registration filled within 15 minutes of opening, and speakers were given just 3 minutes to voice

  their concerns. Counsel for the Conservation Groups gave testimony at the meetings, as did

  members of Plaintiffs Defenders of Wildlife, which has offices in Denver and Washington, DC

  and the National Trust for Historic Preservation, which has an office in Washington, DC.




  12
    CEQ Responses to Comments on the NPRM at 27, available at https://www.whitehouse.gov/wp-
  content/uploads/2020/01/CEQ-NEPA-Regulations-Final-Rule_Response-to-Comments_Final.pdf (last visited July
  28, 2020).


                                                     124
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 125 of 181 Pageid#: 125




          444.     Other Conservation Groups are all based in the Southeast and with limited

  budgets for travel were unable to deliver testimony in person. The groups requested that a

  hearing be held in the Southeast to afford them an opportunity to comment, but CEQ did not

  respond to this request.

  Public Comments

          445.     Once again, the public responded with an overwhelming show of interest and

  concern, despite CEQ’s limited allowances for public participation. In the two-month comment

  window, CEQ received more than 1.1 million responses from the public. In addition to the

  request from 169 members of Congress for additional time to comment, 14 U.S. senators sent a

  letter to CEQ commenting on the substance of the NPRM. These senators raised concerns that

  the proposal would severely undercut NEPA’s bipartisan aims—ultimately harming the

  environment, human health, and the economy. The senators also voiced the common sentiment

  that undertaking this regulatory overhaul would be counterproductive as it would unsettle and

  ignore 40 years of case law.

          446.     In general, of the 1.1 million comments submitted, far more were in opposition to

  the Proposed Rule than supportive of it. 13

          447.     Among the public commenters on the NPRM were the Conservation Groups and

  their counsel who submitted two extensively detailed letters with numerous attachments. One

  comment letter was written by counsel for the Conservation Groups on behalf of almost 100

  environmental organizations; another letter was written on behalf of 328 environmental groups




  13
    All comments can be found at: Update to the Regulations Implementing the Procedural Provision of the National
  Environmental Policy Act: Comments, Dkt. No. CEQ-2019-0003,
  https://www.regulations.gov/docketBrowser?rpp=25&po=0&dct=PS&D=CEQ-2019-0003&refD=CEQ-2019-0003-
  0001 (last visited July 27, 2020).



                                                       125
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 126 of 181 Pageid#: 126




  from across the country. Members of the Conservation Groups and their counsel signed both

  letters, which extensively detailed the flaws of the proposed rule, provided examples of where

  NEPA has been working well, discussed the ways that NEPA is currently relied upon, and

  proposed alternative, less extreme pathways to modernization. Other Plaintiff groups including

  Defenders of Wildlife and the National Trust for Historic Preservation also submitted their own

  comments.

         448.    These comment letters all began by emphasizing the specific importance of

  NEPA implementation and the unique harms that would accompany the proposed rewrite of the

  NEPA regulations. The comments pointed out the many flaws with the proposed rulemaking—

  both procedural and substantive. Regarding the procedural flaws, the comments specifically

  drew attention to the lack of public participation, especially when compared to the original

  consensus-building approach used by CEQ in promulgating the initial regulations. Specifically of

  concern were the vague questions presented by the ANPRM, the inadequate length of the

  comment periods, failure to respond in a timely manner to public requests for an extension of the

  NPRM public comment period, and ineffectual public hearings.

         449.    Counsel for the Conservation Groups, the Southern Environmental Law Center,

  also noted that it had been made more difficult for them to comment on the proposed rule

  because they had not yet been provided with documents they had requested from CEQ about the

  rulemaking through FOIA.

         450.    Further, the comments made substantive critiques, pointing to the lack of

  legitimate justification for the proposed rules. As the comments explained, the proffered

  reasoning for the regulations—minimizing delays and improving efficiency—did not support the

  proposed rules: which look set to create chaos and more project delay, not less.




                                                 126
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 127 of 181 Pageid#: 127




          451.    The comments pointed to specific reports from the Congressional Research

  Service, which concluded that NEPA is not a primary or major cause of project delay. Further,

  the comments provided extensive details on specific projects, establishing that the NEPA process

  worked well in those cases and any delays were not due to NEPA. The comments explained that

  efficiency and timeliness would actually be hindered by the proposed rules, due in large part to

  the uncertainty that would inevitably follow from unsettling such a long-established legal

  framework.

          452.    The comments further provided examples and evidence showing that the existing

  NEPA regulations have led to measurable environmental, economic and societal improvements,

  where the information produced or informed public comments received during the NEPA

  process have persuaded the decisionmaker to modify or abandon harmful proposals, or pick

  better, more resilient alternatives.

          453.    Concerned about the effects that a wholesale repeal and replacement would have

  on the stability and efficiency of the NEPA process, the comments suggested a series of less

  drastic, yet more effective, alternatives. Specifically, commenters suggested that CEQ should

  review and effectively implement the wealth of guidance documents it had issued in the

  preceding decades. These existing guidance documents directly address all the concerns

  motivating CEQ’s rulemaking. Thus, instead of promulgating entirely new regulations,

  commenters urged CEQ to utilize its oversight of the NEPA process by taking advantage of the

  existing framework.

          454.    Similarly, commenters suggested that CEQ provide more updated guidance to

  agencies, again pointing out that updating the guidance while leaving the regulations in place

  would result in a more efficient and effective system.




                                                 127
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 128 of 181 Pageid#: 128




         455.    Indeed, either of these options—increasing oversight and funding to implement

  the existing framework and/or issuing new guidance documents—would have been entirely

  consistent with CEQ’s justification for the rulemaking, Executive Order 13807. All that

  Executive Order 13807 called for was “an initial list of actions” to “enhance and modernize”

  environmental review, including “issuing such regulations, guidance, and directives as CEQ may

  deem necessary. . . .” 82 Fed. Reg. 40,467 (Aug. 24, 2017) (emphasis added). Thus, the

  Executive Order does not sufficiently justify CEQ’s dismissal of non-regulatory options, and it

  left ample room for CEQ to adopt the more efficient and effective alternatives suggested in the

  comments. Similarly, recommending that funding for NEPA staff be increased would have been

  consistent with CEQ’s responsibility to make policy recommendations to the President. 42

  U.S.C. § 4344. CEQ, however, failed to address these suggested alternatives in any form.

         456.    The comments also critiqued specific sections of the proposed rules, noting both

  their illegality and negative practical effects. The comments specified how the proposed rules

  were inconsistent with both the plain language and intent of the underlying statute. The

  comments noted that the proposal attempted to limit or eliminate judicial review under the

  APA’s judicial review provisions by advancing interpretations of those provisions—a statute that

  CEQ lacks authority to interpret in a manner that would bind other federal agencies or the federal

  judiciary.

         457.    The comments noted where certain segments of the rule were vague, unclear and

  inconsistent. For example, the commenters noted that for the past several decades, it has been

  important to analyze indirect and cumulative effects together for projects such as highways in an

  “Indirect and Cumulative Effects” or “ICE” analysis. Such analysis allows highway departments

  and affected communities to see not just the direct impact of placing pavement on the ground,




                                                 128
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 129 of 181 Pageid#: 129




  but the larger issue of induced travel, induced traffic, and induced land use that result from

  additional highway capacity in a larger system. The commenters noted that the more direct

  effects of a highway cannot be meaningfully considered in isolation—to have any meaning at all,

  they must be considered in combination with additional transportation infrastructure investments

  and expected land use changes. The same is true for pipeline construction.

         458.    Commenters cited myriad other instances where the consideration of indirect and

  cumulative effects is essential to getting a thorough look at the full impact of a proposed project:

  such as the effects of multiple logging projects in a forest, multiple water pollutions sources

  degrading streams, acres of impervious surfaces contributing to flooding, the destruction of

  habitat and wildlife corridors on federal lands and more. For example, Defenders of Wildlife

  submitted detailed comments on the detrimental effects to ESA-listed species from eliminating

  the necessity to consider direct, indirect, and cumulative effects, in light of the fact that many if

  not most imperiled species face the “death by a thousand cuts” of individually small but

  cumulatively significant population losses and habitat destruction and fragmentation. To prevent

  extinctions and recover imperiled species, these impacts must be fully accounted for, prevented

  wherever possible, and mitigated where impossible to avoid.

         459.    In addition, the comments noted the significant harm that would be caused by

  ignoring the impact that federal decisionmaking has on climate change. The record is replete

  with evidence of such costs and burdens. Climate change poses a severe threat to our national

  security, and climate events have already cost the U.S. hundreds of billions of dollars in recent

  years. Climate-related flooding, drought, desertification, wildfires, and extreme weather events

  all have a tremendous impact on the human environment. Coastal communities across the nation

  are facing major challenges due to sea level rise. All of this has a disproportionately severe




                                                   129
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 130 of 181 Pageid#: 130




  effect on marginalized communities who lack the resources to adequately prepare for and adapt

  to these harsher environmental conditions. Commenters noted that the proposal to eliminate

  consideration of effects that are remote in time or geography likely means that agencies will feel

  they no longer need to consider climate change. Commenters noted that this does the opposite of

  modernizing NEPA—it takes NEPA backwards.

         460.    Commenters highlighted how the proposed regulations would do significant harm

  to the vulnerable communities who rely on NEPA to ensure government considers their

  disproportionate environmental burden and have an outsized effect on low-income communities

  and communities of color. For example, heightened requirements for public comments would

  have especially disadvantageous effects on marginalized groups. These communities often lack

  the resources to develop the type of technical hyper-specific comments required by the new

  regulations. By elevating these specific, technical concerns, commenters noted, CEQ diminished

  the invaluable lived experience, common sense, and intimate local knowledge of the

  environmental impacts a project would have on a community so often provided by the

  community members themselves. The proposed barriers set in place to limit judicial review

  would also hamper such groups’ ability to participate in ensuring that NEPA is properly

  implemented.

         461.    In addition, the proposal to replace all guidance documents would particularly

  harm vulnerable communities, which rely on existing CEQ guidance documents directly related

  to environmental justice to ensure that their concerns are considered in NEPA reviews. These

  guidance documents require federal agencies to engage in extensive outreach in marginalized

  communities, enhancing public participation and ensuring community involvement in the

  decisionmaking process.




                                                 130
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 131 of 181 Pageid#: 131




          462.    Commenters noted that CEQ’s proposal to eliminate of Federal Loan guarantees

  as a trigger for NEPA review of CAFOs would also greatly harm low-income communities and

  communities of color. These communities disproportionately border such facilities and are

  subjected to severe environmental degradation and health impacts as a result. As NEPA is

  usually the only source of environmental review applicable to these facilities, bordering

  communities relied on its availability to make their voices heard. By removing the possibility of

  NEPA review, CEQ removes the only consistent environmental review process that these

  facilities are subject to.

          463.    Commenters discussed at length how changes to the alternatives analysis would

  result in less informed, less thoughtful decisionmaking. The commenters provided examples of

  where a robust review and disclosure of different alternative options had allowed the public to

  advocate at different levels of government for alternatives that were less environmentally

  harmful. Such alternatives were generally also less expensive and thus saved significant

  taxpayer money.

          464.    Commenters raised concerns about provisions in the proposed rule that would

  essentially “put the fox in charge of the henhouse.” By allowing the project applicant to define

  the purpose and need of a project, limit the scope of alternatives to be studied, and draft EAs and

  EISs, NEPA will become nothing more than a self-fulfilling prophecy to complete whatever the

  project applicant wants to do. Commenters noted that the changes would eliminate the important

  task long set out in NEPA, which requires agencies to think carefully about the true underlying

  purpose of a project, and how that purpose might be achieved in creative different ways.

          465.    The Conservation Groups also specifically refuted some of the stated rationales

  for the proposed rulemaking. When the rulemaking was announced, President Trump cited




                                                 131
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 132 of 181 Pageid#: 132




  North Carolina’s Marc Basnight Bridge replacement as an example of a delayed project that

  would benefit from the rule change. The Conservation Groups pointed out that, in fact, the Marc

  Basnight Bridge replacement was delayed because of lack of funding and political disputes. The

  NEPA process actually worked to achieve consensus around the project, and ensured that a

  solution was chosen that could be legally permitted by other agencies and achieve the consensus

  needs of local communities and advocates.

         466.    Public comments also came in from a wide variety of other groups. Hundreds of

  thousands of comments were received from groups and members of the public who rely on

  NEPA to ensure sound government decisionmaking and were opposed to the proposed changes.

         467.    A group of State legislators from across the country, including both Republicans

  and Democrats from the Southeast, noted that the Proposed Rule would make it “difficult for

  states to participate effectively in NEPA processes, as it could take multiple years of data

  collection to understand long term impacts.” The legislators noted that, based on their

  experience, “the overwhelming barrier to project completion is not NEPA but adequate funding

  and technical support from the federal government.” The legislators suggested that “CEQ should

  focus its efforts on better enforcement of existing regulations and improving training for agency

  staff and NEPA practitioners who are unaware of available tools and expediting procedures in

  existing NEPA regulations.” They noted that “[w]eakening the regulations is likely to make . . .

  cooperation and coordination [between the Federal and State governments] less effective and less

  meaningful and increase the potential for conflict between state and federal agencies.”

         468.     By contrast, the most supportive comments came from the resource extraction

  industry. The American Gas Association noted that it was “pleased many of suggestions offered

  in [its] comments on the ANPRM were incorporated, at least in part, into the Proposed Rule.”




                                                  132
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 133 of 181 Pageid#: 133




         469.    But while the extraction industry and a few others that don’t stand to benefit from

  any type of government regulation offered support for the Proposed Rule, the vast majority of

  other commenters were much less enthusiastic. Even groups that generally supported expediting

  project delivery noted concerns about the proposal and explained how many aspects would do

  more harm than good. These groups noted that the Proposed Rule would, in many ways, add to

  project delays by creating more paperwork, injecting confusion in a longstanding legal

  framework, and inviting litigation. There was also broad consensus that the elimination of the

  study of cumulative effects and less direct effects would lead to poor government

  decisionmaking.

         470.    For example, the American Association of State Highway and Transportation

  Officials (“AASHTO”), noted that while it supports the goal of faster project, it could not

  support many aspects of the Proposed Rule. For example, AASHTO noted that requiring special

  approval to exceed page and time limits would just add an “unnecessary administrative burden

  and will cause project delay.” AASHTO also noted that the Rule should allow discretion for

  substantive comments to be submitted after the formal public comment period because “late”

  information may be relevant or helpful to agency decision-making” and because “State DOTs

  maintain important, ongoing relationships with diverse stakeholders, including local, Tribal,

  State, and Federal agencies, non-governmental institutions, and others.”

         471.    AASHTO likewise urged that “early acquisition in land and early action utility

  relocations should include appropriate limitations to ensure the integrity of the NEPA process.”

  For example, AASHTO stressed that limitations should include allowing early actions to occur

  “only after a preferred alternative has been identified and prohibiting an early action to be




                                                  133
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 134 of 181 Pageid#: 134




  considered as a factor in approving an alternative,” and that this would streamline project

  delivery.

         472.    In addition, AASHTO reminded CEQ that other factors besides NEPA contribute

  to project delays including “lack of consistent funding, public controversy, and other approvals.”

  Similarly, AASHTO noted that “regulatory agencies are commonly challenged by limited

  resources to the extent the state DOT’s sometimes fund positions at these agencies to assist in

  getting a timely response.”

         473.    The American Society of Civil Engineers (“ASCE”) also voiced concerns about

  the Proposed Rule, despite the group’s overall desire to advance faster project delivery. For

  example, ASCE noted that the time limits and deadlines proposed “are arbitrary and can weaken

  an EIS or EA.” To illustrate this point, ACSE noted that the collection of certain biological data

  can only be completed at specific times of year, which may be made impossible with tight

  deadlines. ASCE stressed that despite wanting faster project delivery, it does not believe that

  analysis of climate change should be removed from the NEPA process. ASCE stressed that other

  environmental tools, like the environmental rating tool Envision, could be used to help assist

  with the NEPA process and the stated goals of the rulemaking.

         474.    The Permitting and Infrastructure Coalition, which also generally prefers faster

  project delivery, noted that for certain projects “a greenhouse gas (GHG) analysis will remain a

  consideration that is appropriate to include to ensure well-informed decision-making and to

  allow agencies and stakeholders to appropriately consider reasonable alternatives.” The group

  also warned that “simply eliminating consideration of climate impacts will lead to prolonged

  litigation, as well as financing and investor uncertainty—all of which leads to further project




                                                  134
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 135 of 181 Pageid#: 135




  delays and costs,” and urged CEQ instead to “undertake a regulatory process to clearly define

  how GHG emissions can be reasonably considered in the NEPA process.”

         475.    The American Waterworks Association, which also generally supports faster

  project delivery, nonetheless raised concerns about the proposal to eliminate consideration of

  cumulative effects. The group noted a number of examples where the removal of this analysis

  would be problematic—such as where multiple federal actions were planned in a watershed that

  serves as drinking water supply. The group also noted that “infrastructure is potentially

  vulnerable to extreme events, climate change, and other environmental considerations that the

  NEPA process can help identify. Looking at too narrow of a view (non-cumulative or short

  duration only) would miss . . . opportunities for improvement of the project during the design

  and deployment phases when it is most cost effective to make changes and leads to the least

  delay in project execution.”

         476.    The Capital Trail Vehicle Association, which was otherwise largely supportive of

  the Proposed Rule, also criticized the elimination of the study of cumulative effects – noting that

  instead of eliminating consideration of cumulative effects there should be more consideration

  given to the cumulative impact of closing areas to motorized recreation.

         477.    The National Ski Areas Association stated that it did “not agree with eliminating

  cumulative effects analysis all together.” In particular, the Association noted its support for “an

  analysis of climate change impacts where the project at issue results in increased carbon

  emissions.”

         478.    The American Sustainable Business Council noted that eliminating climate

  change risks from consideration “sets our economy and our businesses up for failure.”

  Specifically, the Business Council noted that the National Climate Assessment forecasts that




                                                  135
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 136 of 181 Pageid#: 136




  climate-related risks will cost the U.S. economy $500 billion a year and that NEPA is needed to

  ensure we don’t “heedlessly” make things worse.

         479.    The Business Council also noted that weakening review and limiting public input,

  including input from businesses, will undermine accountability and encourage irresponsible

  development. The group stressed that NEPA is needed to “ensure businesses and consumers are

  informed and have a say in projects that impact their communities and their livelihoods.”

  Echoing other commenters, the Business Council noted that, by creating “controversy,

  uncertainty and delay,” the Proposed Rule would make it hard for businesses to plan and will

  increase compliance costs. The group noted that the complete rewrite of NEPA “will impede

  new projects for years as stakeholders are forced to navigate a new and uncertain terrain. NEPA

  efficiency is not improved by a complete upending of the NEPA process.” Further, the Business

  Council explained that the Proposed Rule “not only increase[s] risks but . . . fail[s] to address the

  key drivers of project delay including the capacity crisis within the government for conducting

  NEPA.” The Business Council suggested that, “[r]ather than undermining economic and

  environmental protections, the administration should tackle the lack of agency personnel,

  training, and other resources needed for effective and efficient NEPA review.”

         480.    The American Wind Energy Association (“AWEA”) noted an interest in a more

  streamlined NEPA process, but noted its belief that “robust climate considerations in NEPA

  analyses are important.” AWEA referred to CEQ’s own recognition that “climate change is a

  fundamental environmental issue, and its effects fall squarely within NEPA’s purview.” AWEA

  also noted a number of ambiguities in the Proposed Rule, which it stressed might actually result

  in project delays.




                                                  136
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 137 of 181 Pageid#: 137




         481.    The Solar Energy Industries Association (“SEIA”) also expressed concerns about

  the elimination of climate change effects from NEPA review. SEIA noted that the changes to

  effects required for environmental review as written in the Proposed Rule are inconsistent with

  the NEPA statute. SEIA warned that the changes would create a litigation risk, which could

  delay important solar power projects. As an alternative to the revision SEIA suggested that CEQ

  promulgate additional guidance, stating: “The problem is not the concept of cumulative impacts

  itself; the NEPA statute requires consideration of such impacts. The problem is the lack of

  definition in the CEQ NEPA regulations as to what constitutes a reasonably foreseeable impact.”

         482.    Like other industry commenters, SEIA noted concerns about increased delays

  caused by the Proposed Rule. Noting that delay is one of the principal concerns for solar

  development, SEIA stressed that “[d]elays caused by insufficient federal staff and resources are

  likely to increase with the proposed revisions to the NEPA regulations . . . .”

         483.    The Campaign for Family Farms and the Environment noted concern about the

  change that would mean Farm Service Agency (“FSA”) and Small Business Administration

  (“SBA”) loan guarantees would no longer be considered “major federal actions” and thus exempt

  from NEPA review. The Campaign noted that these types of loans are frequently used to finance

  CAFOs which have “environmental and economic consequences for the community where that

  CAFO is located, as well as other farmers who must bear the economic consequences of

  increased production by new and expanding CAFOs.”

         484.    Family Farm Alliance noted its belief that, “in some circumstances, analysis and

  consideration of cumulative effects are necessary to make an informed decision” and that in

  some cases the Proposed Rule “could have a negative effect on water users.” For example, “a




                                                  137
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 138 of 181 Pageid#: 138




  project that would affect streamflow, and when added to existing uses, results in significantly

  reduced water availability to existing / downstream users.”

  Final Rule

         485.    Despite the mountain of detailed comments and concerns offered by a wide range

  of groups, CEQ rushed ahead and finalized the Rule less than four months after the close of the

  comment period on July 15, 2020.

         486.    President Trump announced the Final Rule in Atlanta which he announced as a

  “dramatic” “top-to-bottom overhaul.” The President stated that he was “reclaiming America’s

  proud heritage as a nation of builders and a nation that can get things done” and getting rid of

  “horrible roadblocks.” Without any factual support, the President announced that the changes

  would cut the federal permitting timeline from “twenty years” to “two,” with an ultimate aim of

  “one year.”

         487.    The Final Rule included very few changes from the proposed rule, and it was

  clear from both the Rule, CEQ’s Regulatory Impact Analysis and CEQ’s response to comments,

  that CEQ had failed to address, or even thoughtfully consider, the concerns raised.

         488.    For example, CEQ brushed aside all concerns noting that the changes will have

  negative environmental effects by noting that the rule does not include changes to “substantive

  environmental laws, such as the Clean Air Act, Clean Water Act, or ESA” thus asserting that

  NEPA has no role in setting up processes and procedures that will lead government to less

  environmentally harmful decisions.

         489.    CEQ’s most frequent response to comments raising concerns about rollbacks to

  the scope of NEPA review was to note that NEPA is subject to a “rule of reason” and cite Pub.

  Citizen, Inc. v. F.A.A., 988 F.2d 186 (D.C. Cir. 1993). This response misstates what was meant




                                                  138
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 139 of 181 Pageid#: 139




  by “rule of reason” in Public Citizen. Moreover, it fails to address and respond to the

  highlighted substantive concerns.

         490.    In response to concerns that more limited NEPA application will result in less

  opportunity for public comment, as well as concerns that the rule will make commenting more

  onerous, CEQ simply stated without justification that “[t]he Final Rule substantially expands

  opportunities for public participation.”

         491.    In response to many detailed objections that the Rule will cause confusion, chaos,

  more litigation, and likely project delays, CEQ made only the conclusory assertion that the

  “Final Rule will modernize the CEQ regulations to facilitate more efficient, effective, and timely

  NEPA reviews by simplifying and clarifying regulatory requirements.” CEQ took no steps to

  address the detailed comments showing that, in fact, the reverse is true.

         492.    Moreover, CEQ failed entirely to respond to comments noting, with reference to

  extensive studies, that NEPA is not the primary cause of project delay. Rather than addressing

  the comments and considering the true causes of project delay, CEQ simply noted that some

  NEPA review takes a long time, and explains that the Final Rule requires adherence to a

  schedule. CEQ did not address how the mere imposition of a schedule will allow agencies

  conducting NEPA reviews to work faster with the same level of resources.

         493.    On this topic more specifically, CEQ fails to respond to comments from the

  Conservation Groups that urged the agency to look at North Carolina’s “Merger process,” which

  combines agency reviews in a way that is similar to the Final Rule. In North Carolina the

  process has not led to faster reviews.

         494.    CEQ failed to respond substantively to concerns raised about limiting what will

  be considered a “major federal action” for purposes of NEPA. CEQ made no attempt




                                                  139
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 140 of 181 Pageid#: 140




  whatsoever to consider the environmental harms associated with the elimination of detailed

  review for projects that will no longer qualify.

            495.   CEQ provided no response to detailed concerns about changes to the longstanding

  context and intensity factors that were established to assist agencies in determining when an EIS

  is required; instead CEQ just made the conclusory statement that the revision provides “greater

  clarity.” CEQ irrelevantly invoked Chevron U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S.

  837, 842-43 (1984) and stated that changes will “inherently build in a consideration of the impact

  of current trends” without explaining what those trends are. None of these explanations address

  the implications of the changes to environmental resources, or to the confusion they are likely to

  create.

            496.   CEQ completely dodged all comments relating to changes that appear aimed at

  eliminating consideration of climate change. The impact of these changes on the people and the

  environment of the United States is completely disregarded.

            497.   CEQ brushed away comments about the concerns regarding the expansion of

  CEs—categories of projects that require minimal NEPA analysis provide no opportunity for

  public notice and comment—by irrelevantly noting that the public can provide comment on the

  establishment of CE categories when promulgated. This response fails to address the lack of

  opportunity to comment on the application of individual CEs in specific circumstances.

            498.   CEQ failed to respond to numerous concerns that the addition of page limits and

  time limits with an extra layer of bureaucracy added will lead to additional delays and poor

  analysis. CEQ only noted, without explanation or support, that the changes will reduce delays.

            499.   CEQ completely ignored concerns about allowing private project sponsors to

  define the purpose and need of the project, as well as underlying objectives and the range of




                                                     140
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 141 of 181 Pageid#: 141




  alternatives. CEQ failed to grapple with any of the conflicts of interest or improper narrowing of

  the NEPA process that may result. CEQ’s response includes circular reasoning that fails to

  account for the close connection between the “statement of purpose and need” and the “range of

  reasonable alternatives” and the changes that have been made to both provisions that serve to

  significantly limit what needs to be considered.

         500.    CEQ failed to meaningfully consider concerns about its removal of the clear

  requirement to consider indirect and cumulative effects by noting that the removal will

  “streamline[] the NEPA process” and “avoid[] overextending causation analysis in a fashion

  inconsistent with proximate cause considerations.” CEQ then offered the conclusory statement

  that “it is not practicable and useful to agency decisionmaking to analyze effects that are not

  reasonably foreseeable and do not have a reasonably close causal relationship to the proposed

  action.” The agency did not address any of the substantive comments detailing why these

  analyses are important and are relied upon by many types of stakeholders.

         501.    CEQ failed to address concerns about changes that would limit when agencies

  conduct research and study to determine environmental impacts of alternatives. Despite lengthy

  comments from the Conservation Groups and others supported by detailed examples of where

  additional study has been important to the NEPA process, CEQ brushed aside the concerns by

  merely restating the language of the Final Rule and noting only that “nothing in th[e] section is

  intended to prohibit agencies from complying with the requirements of other statutes pertaining

  to scientific and technical research.”

         502.    In addition, CEQ failed to take a hard look at much of the data and analysis

  suggested by the Conservation Groups and others.




                                                  141
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 142 of 181 Pageid#: 142




         503.    CEQ also failed to consider alternative, less drastic solutions suggested by the

  Conservation Groups and others, such as increased guidance to agencies, better agency funding,

  increased coordination between agencies, modernization efforts to account for pressing issues

  like climate change proactively, and more.

         504.    With comments disregarded, the Final Rule then was largely unchanged from the

  proposed rule and just as illegal. The Rule will remove key NEPA protections and undercut the

  statutory goal of providing for informed federal decisionmakers and engaged citizens.

         505.    To begin, the Final Rule exempts a whole host of activities previously covered by

  NEPA from review, in a way that is at odds with the statute.

         506.    The Final Rule expressly exempts some categories of activities from NEPA

  review including projects where the trigger for NEPA compliance is federal loan and loan

  guarantees. 40 C.F.R. § 1508.1(q)(1)(vii)(2020). This would exempt Controlled Animal Feeding

  Operations (“CAFOs”) from NEPA review as generally speaking, NEPA review for such

  facilities is the FSA and SBA loan guarantees they receive.

         507.    The Final Rule also expressly exempts from NEPA review projects that receive

  “forms of financial assistance where the Federal agency does not exercise sufficient control and

  responsibility over the effects of such assistance.” Id. This could potentially cover a range of

  federally funded grant programs, such as the Community Development Block Grant (“CDBG”)

  program managed by the U.S. Department of Housing and Urban Development (“HUD”).

         508.    The Final Rule also raises the bar more generally for which projects shall be

  subject to NEPA review. The Final Rule categorically excludes from NEPA “non-discretionary”

  decisions, Id. § 1507.3(d)(5)(2020) “activities or decisions that do not result in final agency

  action,” Id. § 1508.1(q)(1)(iii)(2020) and actions where there is “minimal Federal funding or




                                                  142
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 143 of 181 Pageid#: 143




  minimal Federal involvement where the agency does not exercise sufficient control and

  responsibility over the outcome of the project.” Id. § 1508.1(q)(1)(vi)(2020). This change is

  likely to result in a large number of projects, previously subject to NEPA review, proceeding

  without study and transparency.

         509.    The Final Rule also changes the threshold for what is considered a major federal

  action requiring preparation of an EIS. The Final Rule reverses CEQ’s long-standing position

  that if a proposed federal action significantly impacts the human environment, then it is a major

  federal action subject to NEPA review. The Final Rule separates the finding of significance

  from the finding of a major federal action. Thus, under the Final Rule, a federal action could

  have a significant impact on the human environment, but not be subject to NEPA because it is

  not a “major federal action.” Id. § 1508.1(q)(2020); see also 85 Fed. Reg. 43,304, 43,315.

         510.    In addition, the Final Rule states that the cumulative effects of a project need not

  be considered when determining whether an action is “significant.” Id. § 1508.1(g)(3)(2020).

         511.    The Final Rule makes significant changes to the way that agencies consider

  environmental effects. Id. § 1508.1(g)(2020).

         512.    The Final Rule eliminates entirely any requirement to consider the cumulative

  effects of an action. Previously id. § 1508.1(g)(3)(2020); see also 85 Fed. Reg. 43,304, 43,343.

         513.    The Final Rule eliminates the distinction between “direct” and “indirect” effects.

  85 Fed. Reg. 43,304, 43,343.

         514.    Relatedly, the Final Rule creates strict causation requirements for limiting which

  environmental effects may be considered, stating that: “A ‘but for’ causal relationship is

  insufficient to make an agency responsible for a particular effect under NEPA. Effects should

  not be considered significant if they are remote in time, geographically remote, or the product of




                                                  143
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 144 of 181 Pageid#: 144




  a lengthy causal chain. Effects do not include effects that the agency has no ability to prevent

  due to its limited statutory authority or would occur regardless of the proposed action.” 85 Fed.

  Reg. at 43,375; 40 C.F.R. § 1508.1(g)(2)(2020).

         515.    To justify this heightened causation requirement, CEQ points to caselaw

  interpreting the prior regulations—and states that CEQ is merely “clarifying” the prior

  regulations. However, the new definition goes beyond the caselaw, not merely clarifying but

  adding substantive new requirements. For example, an effect must now meet arbitrary time and

  place requirements in order to be considered significant. This is not part of a proximate cause

  analysis in tort law, to which CEQ explicitly analogizes the standard, nor is the requirement

  present in caselaw. See Restatement (Third) of Torts: Phys. & Emot. Harm § 29 (2010) (“An

  actor’s tortious conduct need not be close in space or time to the plaintiff’s harm to be a

  proximate cause.”).

         516.    The Final Rule alters the requirements for reviewing alternatives in a number of

  ways, including by: 1) Removing the requirement that agencies “rigorously explore and

  objectively” evaluate “all” reasonable alternatives; 2) Removing the requirements that agencies

  “sharply defin[e] the issues and provid[e] a clear basis for choice among options by the

  decisionmaker and the public;” 3) Removing the requirement that agencies “devote substantial

  treatment to” each alternative considered; 4) Removing the requirement that environmental

  impact statements “include reasonable alternatives not within the jurisdiction of the lead

  agency;” and 5) Adding a new definition of “reasonable alternatives” that prioritizes the goals of

  the applicant over the public interest. CEQ also expressly removed language that called the

  alternatives analysis “the heart” of the NEPA process. 40 C.F.R. § 1508.1(z)(2020); see also 85

  Fed. Reg. 43304, 43330.




                                                  144
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 145 of 181 Pageid#: 145




         517.     The Final Rule also allows applicants to expend resources before beginning the

  NEPA process, despite the well-documented evidence that the NEPA process is significantly

  more effective the earlier it begins. Id. § 1506.1(b)(2020).

         518.     In addition, the Final Rule places demanding requirements on the specificity of

  comments from the public. Id. § 1503.3(2020). All comments, including those coming from the

  public, must “be as specific as possible” and “provide as much detail as necessary to

  meaningfully participate and fully inform the agency of the commenter’s position.” Id. §

  1503.3(a)(2020). In order to meet this vague bar, comments “should [, among other things,]

  propose specific changes to [specific] parts of the [DEIS], where possible, and include or

  describe the data sources and methodologies supporting the proposed changes.” Id. Regarding

  alternatives, comments “should identify any additional alternatives, information, or analyses not

  included in the draft environmental impact statement, and shall be as specific as possible.” Id. §

  1503.3(b)(2020). Finally, the regulations place an exhaustion requirement on comments, stating

  that “comments or objections of any kind not submitted . . . shall be deemed forfeited as

  unexhausted,” id. § 1500.3(b)(3)(2020), and comments on alternatives “not provided within the

  comment period shall be considered unexhausted and forfeited. . . .” Id. § 1503.3(b)(2020).

         519.     The Final Rule imposes arbitrary time and page limits that agencies must meet to

  comply with NEPA. The Federal government does not provide any additional agency funding to

  help meet these requirements, and CEQ has not provided any guidance as to how agency staff

  should complete their reviews faster and in fewer pages while continuing to comply with legal

  requirements.




                                                  145
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 146 of 181 Pageid#: 146




           520.     The Final Rule states expressly that agencies are not required to undertake new

  scientific and technical research to inform their analyses but may rely on old existing documents.

  Id. § 1502.23(2020).

           521.     CEQ provided a Regulatory Impact Analysis (“RIA”) alongside the Final Rule.14

  The RIA echoes CEQ’s justification for the Final Rule, stating that it “facilitate[s] more efficient,

  effective, and timely NEPA reviews. . . .” but notes explicitly that CEQ has no actual

  justification for the Final Rule from a cost-benefit perspective. RIA at 2 (recognizing that “little

  quantifiable information exists on the costs and benefits of completing NEPA analyses”).

           522.     Throughout the RIA, CEQ notes that the purpose and justification for the Final

  Rule is to reduce the amount of time spent in NEPA review, and loosely connects the length of

  time spent on NEPA review to the overall cost of infrastructure projects. To support this

  justification, CEQ relies on an inaccurate and unsupported claim about infrastructure costs15 and

  a missing report from a conservative think tank.16

           523.     The analyses include a number of speculative, conclusory, and internally

  contradictory statements. Regarding the cost savings to the Federal Government, CEQ states that

  “[i]f CEQ’s new regulations shorten the time to complete an EIS, as expected, Federal agencies

  should incur substantial savings.” RIA at 8. Yet, in the very same paragraph, CEQ acknowledges




  14
     Council on Environmental Quality, Regulatory Impact Analysis for the Final Rule, Update to the Regulations
  Implementing the Procedural Provisions of the National Environmental Policy Act (June 30, 2020), available at
  https://www.whitehouse.gov/wp-content/uploads/2020/01/CEQ-NEPA-Regulations-RIA_Final.pdf
  15
     CEQ cites a report from the American Society of Civil Engineers for the proposition that “it will cost a total of
  $4.6 trillion through 2025 to modernize infrastructure nationwide.” RIA at 3, n.4. However, this estimate was for the
  investment needed between 2016–2025. See American Society of Civil Engineers, Infrastructure Report Card: A
  Comprehensive Assessment of America’s Infrastructure 8 (2017), https://www.infrastructurereportcard.org/wp-
  content/uploads/2016/10/2017-InfrastructureReport-Card.pdf. CEQ provides no support for its implicit claim that
  the total $4.59 trillion is still required and that no investment has been made in the past 4 years (almost half of the
  time window projected).
  16
     CEQ cites a report from Common Good. The report cited appears to no longer exist—certainly not at the web
  address provided in CEQ’s citation. RIA at 3 n.5.


                                                           146
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 147 of 181 Pageid#: 147




  that “[t]he amount of time required to prepare an EIS does not necessarily correlate with the total

  cost.” RIA at 9.

          524.    To support an assertion that the Final Rule will provide indirect benefits to the

  economy CEQ relies solely on “anecdotal[]” estimates for the cost of infrastructure delay. Id.

  The analysis does not explain how the new rule will eliminate such delay. Moreover, the

  analysis notes “the effect of uncertainly on investment,” without addressing the fact that CEQ is

  adding uncertainty by rewriting 40 years of established precedent and procedure. RIA at 9–10.

          525.    CEQ’s only analysis of the environmental impact of the proposed rule is simply to

  state in conclusory fashion that it has determined that, using a baseline of the statutory

  requirements of NEPA and Supreme Court case law, there are no adverse environmental impacts

  (see Appendix). RIA at 10. The referenced Appendix is equally unhelpful, as it simply repeats

  that “CEQ does not anticipate the changes to result in . . . environmental impacts.” RIA at 12–32.

          526.    To the extent CEQ addresses specific provisions in the RIA, it does so

  incompletely and with a number of mischaracterizations. For example, in evaluating the impact

  of removing CAFOs from NEPA review, CEQ only discusses the conversion of wetlands and

  thus ignores the fact that the conversion of wetlands is not the primary environmental impact of a

  CAFO—the primary environmental harm is the massive amounts of air and water pollution

  created at these facilities.

          527.    Despite the significant harm that will arise for parties that have long relied on the

  previous NEPA regulations, CEQ failed to acknowledge or consider them. CEQ likewise failed

  to consider a range of less harmful alternative solutions, or to balance the benefit that will arise

  from the Final Rule against the negative impacts to those who have long relied upon the 1978

  regulations.




                                                   147
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 148 of 181 Pageid#: 148




         528.       Many parties rely on the vast and largely consistent body of case law that

  developed around the prior regulations. Federal agencies and private applicants relied on the

  stable interpretations created in order to confidently plan and undertake projects. Moreover,

  federal agencies tasked with assembling NEPA documents developed effective practices for

  reviewing environmental impacts based on the prior regulations. Vulnerable and concerned

  citizens, including members of the Conservation Groups, relied on the prior regulations to

  provide government transparency, a wealth of data, and an opportunity to make their voices

  heard. States relied on the prior regulations in crafting their own state environmental policy acts.

  Without the federal backstop, these state laws may be impaired and incomplete. Related analyses

  under other federal laws that depend on the information gathered and disclosed via NEPA will

  also be disrupted. CEQ did not study or consider these reliance interests.

         529.       CEQ failed to consider an alternative approach to regulation that would

  adequately protect the climate. Instead, CEQ remained almost silent on what has been described

  as the defining environmental issue of our time, noting only that climate change could be

  considered in the baseline condition. In other words, the fact that our climate is changing can be

  acknowledged, but the federal government will no longer study or disclose how it is contributing

  to that change.

         530.       CEQ also failed to consider recommending increased budgets for NEPA

  compliance, which could speed project delivery without doing so at the expense of gathering and

  considering relevant information about environmental harms.

         531.       CEQ failed to address in any meaningful way the significant weight of evidence

  which confirms that the longstanding NEPA regulations were working well, including both

  information submitted as part of the public comment process, as well as previous reports from




                                                    148
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 149 of 181 Pageid#: 149




  CEQ itself, and others.17 For example, reports from the Congressional Research Service

  (“CRS”) concluded that lack of funding, securing community consensus, and accommodating

  affected stakeholders—not NEPA—account for the vast majority of project delays.18 As CRS

  pointed out, time spent on environmental review does not directly equate to project delay. Id. at

  11–12 (“[W]hile environmental review of a project can take a long time, delays are often due to

  non-environmental factors. In many cases, the cause of delay in the environmental review

  process is a factor external to the process.”).

         532.    According to CRS, “there is little data available to demonstrate that NEPA

  currently plays a significant role in delaying federal actions,” and “when environmental

  requirements have caused project delays, requirements established under laws other than NEPA

  have generally been the source.”19

         533.    CEQ also disregarded its own prior studies that demonstrate how a robust

  alternatives analysis started early in the planning process ultimately saves money and time. In

  cases where an agency engages in limited NEPA review, CEQ has previously stated that

  “potential cost savings are . . . lost because a full range of alternatives has not adequately been

  examined.”20 In addition, limits on public involvement ultimately “add costs and time as projects

  are delayed by ensuing controversy and legal challenges.”21

         534.    CEQ disregarded these findings as well as information submitted by the

  Conservation Groups and others which demonstrate that the prior regulations’ alternatives



  17
     See, e.g., 51 Fed. Reg. at 15,619; 1997 EFFECTIVENESS STUDY at iii
  18
     E.g. CONG. RESEARCH SERV., ACCELERATING HIGHWAY AND TRANSIT PROJECT DELIVERY: ISSUES AND OPTIONS
  FOR CONGRESS 1 (Aug. 3, 2011)
  19
     CONG. RESEARCH SERV., THE NATIONAL ENVIRONMENTAL POLICY ACT: BACKGROUND AND IMPLEMENTATION
  25, 26 (Jan. 10, 2011); CONG. RESEARCH SERV., THE ROLE OF THE ENVIRONMENTAL REVIEW PROCESS IN
  FEDERALLY FUNDED HIGHWAY PROJECTS: BACKGROUND AND ISSUES FOR CONGRESS (April 11, 2012).
  20
     1997 EFFECTIVENESS STUDY at iii.
  21
     Id. at 19.


                                                    149
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 150 of 181 Pageid#: 150




  analysis fostered efficiency by promoting innovation, forcing a second look at outdated

  proposals, providing for community input, utilizing the longstanding methods agencies have

  developed over the decades, ensure that projects are actually needed in the first place, and thus

  make decisionmaking more efficient.

         535.    CEQ announced that the Final Rule would officially go into effect two months

  after publication with an effective date of September 14, 2020. The Final Rule also states

  explicitly, however, that it may be applied to ongoing activities and environmental documents

  that were begun before the regulations became effective. 40 C.F.R. § 1506.13(2020). Thus, per

  the language of the Final Rule, it is operative and affecting the interests of the Conservation

  Groups and the public today.

                                       LEGAL BACKGROUND

                                   Administrative Procedure Act

         536.    Congress enacted the APA to ensure stability in agency action by mandating

  reasoned decisionmaking and to guard against agencies’ pursuit of a political agenda without

  adherence to legal process. See N. C. Growers' Ass'n, Inc. v. United Farm Workers, 702 F.3d

  755, 772 (4th Cir. 2012) (Wilkinson, J., concurring) (noting the APA prohibits policy change

  based on “political winds and currents” without adherence to “law and legal process”); U.S. v.

  Morton Salt Co., 338 U.S. 632, 644 (1950) (describing the APA as “a check upon administrators

  whose zeal might otherwise have carried them to excesses not contemplated in legislation

  creating their offices,” which “create[s] safeguards even narrower than the constitutional ones []

  against arbitrary” agency action).

         537.    An agency’s rationale for its new policy must be clearly stated in the

  administrative record. Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891,

  1909 (2020) (“An agency must defend its actions based on the reasons it gave when it acted.”).


                                                  150
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 151 of 181 Pageid#: 151




  The rationale must also be genuine: an agency cannot rely on a pretextual or contrived

  explanation in order to avoid legal or political accountability for its actions. Dep't of Commerce

  v. New York, 139 S. Ct. 2551, 2575–76 (2019) (“The reasoned explanation requirement of

  administrative law, after all, is meant to ensure that agencies offer genuine justifications for

  important decisions, reasons that can be scrutinized by courts and the interested public.”).

            538.   By requiring courts to review challenged agency actions, the APA embraces the

  duty of the judiciary “to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177

  (1803).

            539.   Judicial scrutiny of agency action thus protects the people by preventing the

  executive branch from subverting the rule of law to meet its political whims. See N. C. Growers’

  Ass’n, 702 F.3d at 772 (Wilkinson, J., concurring) (“The [APA] requires that the pivot from one

  administration’s priorities to those of the next be accomplished with at least some fidelity to law

  and legal process. Otherwise, government becomes a matter of the whim and caprice of the

  bureaucracy . . . .”); S.C. Coastal Conservation League v. Pruitt, 318 F. Supp. 3d 959, 963

  (D.S.C. 2018) (same) (quoting id.).

            540.   Consistent with our government’s checks and balances, the APA requires a court

  to “hold unlawful and set aside agency action, findings, and conclusions found to be . . .

  arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; contrary to

  constitutional right, power, privilege, or immunity; in excess of statutory jurisdiction, authority,

  or limitations, or short of statutory right; [or] without observance of procedure required by law.”

  5 U.S.C. § 706(2)(A)-(D).

            541.   Agency action is arbitrary and capricious, and must be set aside, where, among

  other things: the agency “entirely failed to consider an important aspect of the problem, offered




                                                   151
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 152 of 181 Pageid#: 152




  an explanation for its decision that runs counter to the evidence before the agency, or is so

  implausible that it could not be ascribed to a difference in view or the product of agency

  expertise,” Motor Vehicle Mfrs. Ass'n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

  (1983); or where the agency’s action is not based on a “reasoned analysis,” id. at 42–43.

         542.    The APA ensures that agencies do not change course based on the “whim and

  caprice of the bureaucracy,” N.C. Growers’ Ass’n, 702 F.3d at 772 (Wilkinson, J., concurring),

  and prevents agencies from subverting the rule of law by making policy based on shifting

  “political winds and currents.” Id.

         543.    When reversing a prior policy that “has engendered serious reliance interests,” the

  agency must “provide a more detailed justification than what would suffice for a new policy

  created on a blank slate.” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). This

  requires a “reasoned explanation . . . for disregarding the facts and circumstances that underlay

  or were engendered by the prior policy.” Id. Agencies are “required to assess whether there were

  reliance interests, determine whether they were significant, and weigh any such interests against

  competing policy interests.” Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct.

  1891, 1915 (2020) (citations omitted).

         544.    “[W]hen an agency rescinds a prior policy its reasoned analysis must consider the

  ‘alternative[s]’ that are ‘within the ambit of the existing [policy].’” Id. at 1913; Nat'l Shooting

  Sports Found., Inc. v. Jones, 716 F.3d 200, 215 (D.C. Cir. 2013) (“[A]n agency must consider

  and explain its rejection of ‘reasonably obvious alternatives.’” (quoting NRDC v. SEC, 606 F.2d

  1031, 1053 (D.C. Cir. 1979))).




                                                   152
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 153 of 181 Pageid#: 153




          545.    The APA requires that agencies give interested persons a meaningful opportunity

  to participate in the rulemaking. 5 U.S.C. § 553(c). “The important purposes of this notice and

  comment procedure cannot be overstated.” N.C. Growers’ Ass’n, 702 F.3d at 763.

          546.    When, as here, a proposed regulation is aimed at eliminating protections that were

  previously adopted by an agency, notice and comment also “ensures that … [the] agency will not

  undo all that it accomplished through its rulemaking without giving all parties an opportunity to

  comment on the wisdom of [the removal of protections].” Consumer Energy Council of Am. v.

  FERC, 673 F.2d 425, 446 (D.C. Cir. 1982), aff’d sub nom. Process Gas Consumers Grp. v.

  Consumer Energy Council of Am., 463 U.S. 1216 (1983).

          547.    The APA requires that an agency publish in its notice of proposed rulemaking

  “either the terms of substance of the proposed rule or a description of the subjects and issues

  involved.” 5 U.S.C. § 553(b)(3). “The object, in short, is one of fair notice.” Long Island Care at

  Home, Ltd. v. Coke, 551 U.S. 158, 174 (2007). See also Chocolate Mfrs. Ass'n v. Block, 755 F.2d

  1098, 1102 (4th Cir. 1985) (“The requirement of notice and a fair opportunity to be heard is

  basic to administrative law.”).

          548.    The APA defines a “rule” as “the whole or a part of an agency statement of

  general or particular applicability and future effect designed to implement, interpret, or prescribe

  law and policy[.]” 5 U.S.C. § 551(4) (emphasis added). “Retroactivity is not favored in the law.

  Thus, congressional enactments and administrative rules will not be construed to have

  retroactive effect unless their language requires this result. . . . By the same principle, a statutory

  grant of legislative rulemaking authority will not, as a general matter, be understood to

  encompass the power to promulgate retroactive rules unless that power is conveyed by Congress

  in express terms.” Bowen v. Georgetown University Hosp., 488 U.S. 204, 208 (1988); see also




                                                    153
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 154 of 181 Pageid#: 154




  id. at 216 (Scalia, J., concurring) (“The only plausible reading” of the future effect language of 5

  U.S.C. § 551(4) is that rules have legal consequences only for the future.”).

         549.    The APA defines a “rule” as “the whole or a part of an agency statement of

  general or particular applicability and future effect designed to implement, interpret, or prescribe

  law and policy[.]” 5 U.S.C. § 551(4) (emphasis added). An agency may not promulgate a

  retroactive rule absent express congressional authorization. Bowen v. Georgetown University

  Hosp., 488 U.S. 204, 208 (1988); see also id. at 216 (Scalia, J., concurring) (“The only plausible

  reading” of the future effect language of 5 U.S.C. § 551(4) is that rules have legal consequences

  only for the future.”); Georgetown Univ. Hosp. v. Bowen, 821 F.2d 750, 757 (D.C. Cir.1987)

  (retroactive application of legislative rules “is foreclosed by the express terms of the APA”).

  The rule against retroactive rulemaking applies just as much to amendments to rules as to the

  original rules themselves. Northeast Hosp. Corp. v. Sebelius, 657 F. 3d 1, 13 (D.C. Cir. 2011).

                                 National Environmental Policy Act

         550.    NEPA requires that all agencies of the federal government “utilize a systematic,

  interdisciplinary approach” in planning and decisionmaking in order to ensure “the integrated use

  of the natural and social sciences and the environmental design arts. . . .” 42 U.S.C. §

  4332(2)(A).

         551.    For any “major Federal actions significantly affecting the quality of the human

  environment,” the responsible agency official must make a “detailed statement” on: “(i) the

  environmental impact of the proposed action; (ii) any adverse environmental effects which

  cannot be avoided should the proposal be implemented; (iii) alternatives to the proposed action;

  (iv) the relationship between local short-term uses of man's environment and the maintenance

  and enhancement of long-term productivity; and (v) any irreversible and irretrievable




                                                  154
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 155 of 181 Pageid#: 155




  commitments of resources which would be involved in the proposed action should it be

  implemented.” Id. § 4332(2)(C).

         552.    While NEPA’s action-forcing commands are “essentially procedural,” Vt. Yankee

  Nuclear Power Corp. v. NRDC, 435 U.S. 519, 558 (1978), they must be applied in light of the

  statute’s purpose of providing quality and timely information so that environmental

  considerations are actually taken into account rather than being considered as a mere check-box

  exercise. 42 U.S.C. § 4331 (defining substantive goals of NEPA). Thus, as the current rule

  explains, the purpose of NEPA is to “foster excellent action,” not “excellent paperwork.” 40

  C.F.R. § 1500.1(c) (1978).

         553.    Courts have interpreted NEPA’s statutory commands as requiring that agencies

  take a “hard look” at environmental consequences before undertaking a potentially harmful

  action. Kleppe, 427 U.S. at 410 n.21 (1976); Robertson v. Methow Valley Citizens Council, 490

  U.S. 332, 350 (1989). “The hallmarks of a ‘hard look’ are thorough investigation into

  environmental impacts and forthright acknowledgements of potential environmental harms.”

  Nat’l Audubon Soc’y v. Dep't of Navy, 422 F.3d 174, 187 (4th Cir. 2005).

         554.    This “hard look” requirement is inherent in the statute, and includes a

  responsibility for agencies to consider a broad range of environmental impacts in their planning

  processes. 42 U.S.C. § 4332(2)(C).

         555.    As a result, the Supreme Court has held that NEPA requires consideration of

  cumulative effects: “[W]hen several proposals for [] actions that will have cumulative or

  synergistic environmental impact upon a region are pending concurrently before an agency, their

  environmental consequences must be considered together. Only through comprehensive




                                                 155
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 156 of 181 Pageid#: 156




  consideration of pending proposals can the agency evaluate different courses of action.” Kleppe,

  427 U.S. at 409–10.

          556.    Judicial decisions requiring agencies to analyze cumulative impacts predate

  CEQ’s initial NEPA regulations. In 1975, the Court of Appeals for the Second Circuit found an

  environmental review inadequate based in part on its failure to consider cumulative impacts.

  NRDC v. Callaway, 524 F.2d 79, 90 (2d Cir. 1975). The court relied entirely on the statute and

  its legislative history to find that “an agency . . . may not treat[] a project as an isolated ‘single-

  shot’ venture in the face of persuasive evidence that it is but one of several substantially similar

  operations . . . . To ignore the prospective cumulative harm under such circumstances could be to

  risk ecological disaster.” Id. at 88.

          557.    NEPA also requires a robust analysis of potential alternatives to the proposed

  action. 42 U.S.C. §§ 4332(2)(C)(iii), (E). This requirement to consider reasonable alternatives is

  not limited to the measures that fall within the lead agency’s or official’s scope of authority.

  NRDC v. Morton, 458 F.2d 827, 834–36 (D.C. Cir. 1972). Even alternatives requiring legislative

  implementation may fall within the statutorily required scope of analysis. Id. at 837.

          558.    In placing these procedural requirements on federal decisionmakers, NEPA

  explicitly protects the public interest by: “assur[ing] for all Americans safe, healthful,

  productive, and aesthetically and culturally pleasing surrounding;” “attain[ing] the widest range

  of beneficial uses of the environment without degradation, risk to health or safety, or other

  undesirable and unintended consequences;” and “recogniz[ing] that each person should enjoy a

  healthful environment. . . .” 42 U.S.C. §§ 4331(b)(2)–(3), (c).

          559.    In recognition of NEPA’s clear preference for public health and environmental

  quality over private gain, courts have held that the NEPA process cannot be directed by the




                                                    156
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 157 of 181 Pageid#: 157




  applicant. See Van Abbema v. Fornell, 807 F.2d 633, 638 (7th Cir. 1986) (“[T]he evaluation of

  ‘alternatives’ mandated by NEPA is to be an evaluation of alternative means to accomplish the

  general goal of an action; it is not an evaluation of the alternative means by which a particular

  applicant can reach his goals.”).

                                        CLAIMS FOR RELIEF

                                      FIRST CLAIM FOR RELIEF

   Violation of the Administrative Procedure Act—Arbitrary and Capricious Policy Reversal

           560.   The allegations of the preceding paragraphs are incorporated here by reference.

           561.   CEQ has reversed course by promulgating the new regulations without providing

  a reasoned explanation for the policy reversal in light of the facts and circumstances apparent in

  the administrative record. Encino Motorcars, LLC v. Navarro, ––– U.S. –––, 136 S. Ct. 2117,

  2126, 195 L.Ed.2d 382 (2016) (While “[a]gencies are free to change their existing policies,” they

  must “provide a reasoned explanation for the change.”); N.C. Growers’ Ass’n, 702 F.3d at 772

  (Wilkinson, J., concurring) (“[T]he [Administrative Procedure Act] contemplates what is

  essentially a hybrid of politics and law—change yes, but only with a measure of deliberation

  and, hopefully, some fair grounding in statutory text and evidence.”).

           562.   An agency cannot jettison procedural safeguards it previously found to be

  important without offering reasoned consideration of the benefits of keeping those safeguards.

  United Keetoowah Band of Cherokee Indians in Okla. v. FCC, 933 F.3d 728, 744 (D.C. Cir.

  2019).

           563.   An agency must ensure that the new policy is itself supported by substantial

  record evidence, “based upon a consideration of the relevant factors,” and supported with

  “rational connection[s] between the facts found and the choice made,” State Farm, 463 U.S. at

  43–44 (citations and quotations omitted).


                                                  157
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 158 of 181 Pageid#: 158




         564.    To try to justify its policy reversal, CEQ relies on the vague, unsupported

  assertions that its new regulations are needed to “facilitate more efficient” NEPA reviews and

  “reduce . . . delays.” The record, however, demonstrates that NEPA is not a major source of

  project delay, and that there are other factors—unexamined by CEQ—that would better speed

  project delivery.

         565.    CEQ similarly failed to address plentiful comments addressing concerns that the

  rule would result in more delay, not less, and would cause significant chaos. Instead CEQ just

  summarily pointed to its new goal of faster EIS’s with no explanation as to how they might be

  achieved. CEQ provided no record evidence that the changes it sought would speed project

  delivery or facilitate more efficient review.

         566.    Likewise, CEQ failed to address significant evidence showing that the NEPA

  process is not a primary cause of project delay.

         567.    CEQ similarly ignored comments in the record detailing how processes, similar to

  the changes suggested by CEQ, have not improved project delivery times.

         568.    CEQ has also reversed specific policies in the Final Rule without providing a

  reasoned explanation.

         569.    For example:

                  a. CEQ failed to provide a reasoned explanation for its decision to reverse long

                      standing policy and no longer specifically require agencies to consider

                      indirect and cumulative effects.

                  b. CEQ failed to provide a reasoned explanation for its decision to reverse long

                      standing policy and mandate that effects that are remote in time,




                                                  158
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 159 of 181 Pageid#: 159




                  geographically remote, or the product of a lengthy causal chain should no

                  longer be considered significant or studied.

               c. CEQ failed to provide a reasoned explanation for its decision to reverse

                  longstanding policy and no longer require agencies to consider all reasonable

                  alternatives.

               d. CEQ failed to provide a reasoned explanation for its decision to reverse

                  course on its long-standing position that if a proposed federal action has a

                  significant impact, including a significant cumulative impact, it is a major

                  federal action significantly affecting the human environment that requires

                  preparation of an EIS.

               e. CEQ failed to provide a reasoned explanation for its decision to reverse

                  longstanding policy and allow project applicants to expend resources prior to

                  the conclusion of the NEPA process.

               f. CEQ failed to provide a reasoned explanation for its decision to delete the

                  factors by which an action’s “significance” is determined, which have been

                  applied regularly by courts creating a reliable and predictable threshold for

                  NEPA’s “detailed statement” requirement, and to replace that definition with

                  vague concepts that cannot be applied consistently and will result in

                  confusion, uncertainty, delay, and frequent litigation.

               g. CEQ failed to provide a reasoned explanation for its decision to limit review of

                  NEPA on projects that receive certain types of federal loans or loan guarantees,

                  or that receive federal funding when the federal agency does not direct all details

                  of a project.




                                               159
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 160 of 181 Pageid#: 160




                  h. CEQ failed to provide a reasoned explanation for its decision to mandate that

                      agencies are not required to conduct new scientific study if they determine the

                      costs would be “unreasonable.”

         570.    Additionally, CEQ failed to take a hard look at the implications of the changes in

  the Final Rule. Rather than address the environmental impact of the rule, CEQ noted only that

  other substantive environmental statutes are unchanged. This statement ignores thus both the

  purpose and effect of NEPA itself, as well as how it interacts and assists with the implementation

  and enforcement of more substantive statutes.

         571.    CEQ fails to cite to any fact or other evidence in the record justifying these

  changes. The reports it purports to rely on instead provide support for the reality that NEPA was

  working well as it was.

         572.    The Final Rule is arbitrary and capricious and not in compliance with law.

                                  SECOND CLAIM FOR RELIEF

    Violation of the Administrative Procedure Act—Explanation that Runs Counter to the
                                 Evidence before the Agency

         573.    The allegations of the preceding paragraphs are incorporated here by reference.

         574.    Agency rulemaking is arbitrary and capricious if the agency “offered an

  explanation for its decision that runs counter to the evidence before the agency, or is so

  implausible that it could not be ascribed to a difference in view or the product of agency

  expertise.” State Farm, 463 U.S. at 43. The explanation cannot be pretextual or contrived to

  avoid legal or political accountability. Dep't of Commerce v. New York, 139 S. Ct. 2551, 2575–

  76 (2019).

         575.    CEQ’s explanation of the Final Rule is so incongruent with the administrative

  record that it reveals an intent to hide the agency’s genuine reasons.



                                                  160
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 161 of 181 Pageid#: 161




         576.    CEQ explains its purpose is to reduce delay, but the Final Rule will increase

  delay. As just one example, CEQ deletes the factors that have been relied on by courts and

  agencies to define the threshold for significant impacts, replacing them with vague language that

  is incapable of consistent application.

         577.    The record establishes that NEPA’s implementation through CEQ’s longstanding

  regulations has been a success, as documented by public comments as well as reports from CEQ

  itself, the Congressional Research Service, and others. CEQ has not shown reasons to conclude

  that the Final Rule would speed up project delivery. Instead, CEQ appears to have simply

  adopted its preferred commenters’ requests—the very definition of caprice.

         578.    CEQ claims that its new rule is intended to “produce better decisions [that] further

  the national policy to protect and enhance the quality of the human environment,” 85 Fed. Reg.

  43,304, 43,307. The record, however, establishes that a Final Rule which eliminates important

  project effects from the scope of the analysis, limits consideration of reasonable alternatives, and

  imposes other arbitrary constraints on the NEPA evaluation process would produce better

  decisions. CEQ has failed to address this record evidence.

         579.    The overall purpose and effect of the Final Rule is to remove actions from the

  procedural requirements of the prior regulations. By disregarding the successful implementation

  of NEPA under the prior regulations for over four decades, and the public comments, reports,

  and other information in the record documenting that NEPA is not a major cause of project delay

  and that the prior regulations’ requirements provide important benefits to agencies and the

  public, CEQ acted arbitrarily and capriciously.

         580.    The Final Rule is arbitrary and capricious and not in compliance with law.




                                                    161
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 162 of 181 Pageid#: 162




                                           THIRD CLAIM

       Violation of the Administrative Procedure Act—Unlawful Reliance on Factors not
                                     Intended by Congress

         581.    The allegations of the preceding paragraphs are incorporated here by reference.

         582.    An agency rule is arbitrary and capricious “if the agency has relied on factors

  which Congress has not intended it to consider. . . .” State Farm, 463 U.S. at 43. In NEPA,

  Congress dictated that CEQ “be conscious of and responsive to the scientific, economic, social,

  aesthetic, and cultural needs and interests of the Nation[,] and . . . formulate and recommend

  national policies to promote the improvement and quality of the environment.” 42 U.S.C. § 4342.

  An agency charged with implementing a statute ordinarily lacks authority to deviate from or

  abdicate its statutory responsibilities. See Massachusetts v. EPA, 549 U.S. 497, 532–33 (2007)

  (emphasizing centrality of statutory criteria in guiding agency action).

         583.    Likewise, NEPA’s procedural mandate must be applied in a way capable of

  meeting the statute’s substantive goals, which include the government’s responsibilities to “use

  all practicable means and measures . . . in a manner calculated . . . to create and maintain

  conditions under which man and nature can exist in productive harmony,” to act as “trustee of

  the environment for succeeding generations,” to “assure for all Americans safe, healthful,

  productive, and esthetically and culturally pleasing surroundings,” and to avoid “undesirable or

  unintended consequences” from government actions, among other similar purposes. 42 U.S.C. §

  4331(b).

         584.    CEQ’s revised regulations are antithetical to these factors.

         585.    Instead of relying on the factors provided by the statute, CEQ relies on misleading

  claims of the “burden” that the current NEPA process places on federal agencies. E.g., 85 Fed.

  Reg. at 1690. CEQ unlawfully overstates the burden caused by the current NEPA process. See



                                                  162
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 163 of 181 Pageid#: 163




  United Keetoowah Band, 933 F.3d at 744. This reliance on the procedural burden is misplaced

  and is not what Congress intended.

         586.    On the contrary, in enacting NEPA’s requirements, Congress prioritized

  transparency and well-informed decisionmaking in order to benefit agency decisions about major

  public expenditures. The factors included in the statute show that Congress unequivocally

  recognized the tradeoffs between procedural burdens on decisionmaking and the responsibility to

  implement our national environmental policy, and it resolved those tradeoffs by requiring that

  agencies use “all practicable means and measures” to achieve that policy. The prior regulations’

  requirements certainly have proven practicable, having been in effect for over 40 years.

  Recasting as a supposedly onerous burden the process of informed decisionmaking that Congress

  established is contrary to the statute and is not a reasoned basis for rulemaking.

         587.    Specifically, CEQ relied on:

                 a.      The goal of shortening the length of NEPA review documents at the cost

             of comprehensive review and public participation;

                 b.     The goal of reducing the amount of time spent in the NEPA process at the

             cost of comprehensive review and public participation;

                 c.     The cost of “delay,” when the concern referenced is simply the time

             required to undertake a complete environmental review; and

                 d.     Exec. Order No. 13,807 and its call to “simplify and accelerate the NEPA

             review process,” without regard for NEPA’s purpose of ensuring fully informed

             decisionmaking. 82 Fed. Reg. 40,463 (Aug. 15, 2017).

         588.    The Final Rule is arbitrary and capricious and not in compliance with law.




                                                  163
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 164 of 181 Pageid#: 164




                                  FOURTH CLAIM FOR RELIEF

     Violation of the Administrative Procedure Act—Arbitrary and Capricious Failure to
                                  Consider Relevant Factors

          589.    The allegations of the preceding paragraphs are incorporated here by reference.

          590.    Agency rulemaking is arbitrary and capricious if the agency “entirely failed to

  consider an important aspect of the problem.” See State Farm, 463 U.S. at 30–31; Ohio Valley

  Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 192 (4th Cir. 2009) (citing Citizens To Preserve

  Overton Park v. Volpe, 401 U.S. 402, 416 (1971)).

          591.    Throughout the promulgation of the new regulations, CEQ consistently failed to

  consider critical factors.

          592.    Specifically CEQ failed to consider:

                   a. The immense delays, cost, and inefficiencies associated with completely

                       unsettling 40 years of established law and practice. Especially in light of the

                       agency’s heavy reliance on “efficiency” and “timeliness,” it is a clear error of

                       judgement to disregard the fact that these regulations will lead to years of

                       uncertainty and litigation as courts, agencies, and private actors sort through

                       just what these regulations mean.

                   b. The body of caselaw that has developed over the past four decades on the

                       evaluation of cumulative impacts and other issues, without considering the

                       effects of this drastic change. The result will be less certainty and more

                       delay for projects going forward under the novel approach put forward in

                       these rules.




                                                   164
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 165 of 181 Pageid#: 165




               c. The environmental impacts of eliminating review requirements for categories

                  of federal action, which under the prior regulations would have been avoided

                  or mitigated.

               d. The environmental justice implications of the new rule, including: the

                  disproportionate harm to communities of color occasioned by a heightened

                  requirements for public comments to be considered; the disproportionate

                  harm to communities of color occasioned by the elimination of the

                  requirement to consider cumulative impacts; and the disproportionate harm

                  to communities of color occasioned by the elimination of all guidance

                  documents, including guidance on Environmental Justice;

               e. The implications of eliminating federal loan guarantees as a trigger for

                  NEPA review on the study and consideration of CAFOs which are usually

                  not subject to other environmental review, and the disproportionate affect the

                  change will have on low-income communities and communities of color

                  which disproportionately border such facilities.

               f. The reports from CEQ itself recommending more robust implementation of

                  NEPA and confirming the importance of evaluating all reasonable

                  alternatives and of the cumulative effects analysis.

               g. The implications of exempting projects with minimal federal funding or

                  minimal federal involvement (where the agency cannot control the outcome

                  of the project).

               h. The impact on State environmental policy acts that reference NEPA.




                                              165
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 166 of 181 Pageid#: 166




                  i. The impact that the deletion of the word “significantly” at 40 C.F.R.

                      § 1508.27 (2020) and substitution of vague ambiguous language will have in

                      spurring additional litigation and project delays.

                  j. The difficulty of collecting essential data at appropriate time periods given

                      the new tight time limits and schedule requirements.

         593.    These factors are all critical because they relate to the underlying purpose of the

  statute, as well as CEQ’s stated purpose in speeding up project delivery.

         594.    Under NEPA, Congress mandated that CEQ act as “trustee of the environment,”

  to “assure for all Americans safe, healthful, productive, and esthetically and culturally pleasing

  surroundings,” and to avoid “undesirable or unintended consequences” from government actions.

  42 U.S.C. § 4331(b). By failing to consider these factors, CEQ ignored Congress’s mandates.

         595.    The Final Rule is therefore arbitrary and capricious and not in compliance with

  law.

                                   FIFTH CLAIM FOR RELIEF

     Violation of the Administrative Procedure Act—Arbitrary and Capricious Failure to
                                 Consider Reliance Interests

         596.    The allegations of the preceding paragraphs are incorporated here by reference.

         597.    Where prior policy “engendered serious reliance interest[s],” agencies must

  address those interests and provide “more detailed justification than what would suffice for a

  new policy created on a blank slate.” Fox, 556 U.S. at 515.

         598.    The prior regulations engendered significant reliance interests—citizens,

  conservation groups, businesses, and industries that depend on full and complete NEPA

  analyses; yet CEQ has failed to address these facts and circumstances in any way.




                                                  166
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 167 of 181 Pageid#: 167




          599.    Federal agencies and private actors rely on the stable interpretations of NEPA that

  have arisen over the past 40 years. Vulnerable and concerned citizens, including members of the

  Conservation Groups, have relied on the prior regulations to provide a wealth of data,

  government transparency, and the opportunity to make their voices heard. CEQ failed to

  consider these reliance interests.

          600.    A vast and largely consistent body of case law has developed based on the

  existing regulations, and agencies, the Conservation Groups, and members of the public rely on

  the legal interpretation of these regulations to inform their review. CEQ failed to consider these

  reliance interests.

          601.    Agencies charged with assembling NEPA documents have developed effective

  ways of reviewing environmental impacts in reliance on the current regulations. CEQ failed to

  consider these reliance interests.

          602.    States crafting their own state environmental policy acts routinely rely on NEPA

  as a federal backstop. Advocates working with states to craft and amend and interpret these laws

  likewise rely on NEPA as a federal backstop. CEQ failed to consider these reliance interests.

          603.    CEQ also failed to consider the reliance of industries, including alternative energy

  industries, on the consistent approach established by the current NEPA process.

          604.    CEQ failed to consider the reliance interests of individuals and groups, including

  the Conservation Groups who have already submitted comments in ongoing NEPA processes

  that may now be subject to the Final Rule.

          605.    CEQ failed to assess any of these reliance interests and the disruption its

  abandonment of 40 years of consistent policy would engender, and to appropriately weigh them




                                                  167
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 168 of 181 Pageid#: 168




  against countervailing interests. CEQ failed to provide the heightened, detailed justification

  necessary to reverse a policy of such importance to the framework of federal decisionmaking.

          606.   The Final Rule is therefore arbitrary and capricious and not in compliance with

  law.

                                  SIXTH CLAIM FOR RELIEF

     Violation of the Administrative Procedure Act—Arbitrary and Capricious Failure to
                        Respond to Relevant and Significant Comments

          607.   The allegations of the preceding paragraphs are incorporated here by reference.

          608.   “The requirement that agency action not be arbitrary or capricious includes a

  requirement that the agency . . . respond to ‘relevant’ and ‘significant’ public comments.” Pub.

  Citizen, Inc. v. FAA, 988 F.2d 186, 197 (D.C. Cir. 1993) (quoting FEC v. Rose, 806 F.2d 1081,

  1088 (D.C. Cir 1986)). While an agency need not respond to every comment submitted, it must

  respond “to those comments which, if true, would require a change in the agency’s proposed

  rule.” Am. Min. Cong. v. EPA, 907 F.2d 1179, 1188 (D.C. Cir. 1990).

          609.   CEQ provided twenty questions for the public to respond to in the ANPRM and

  only responded to the comments it received that supported its agenda in the NPRM. In no way

  did CEQ respond to the significant comments that called for restraint and cautioned against a

  complete regulatory overhaul. CEQ stated only that “some commenters opposed any updates to

  the regulations.” NPRM, 85 Fed. Reg. at 43,313.

          610.   CEQ received more than 1.1 million comments on the NPRM. The agency spent

  less than four months reviewing these comments and failed to consider or respond to comments

  made.

          611.   Rather than substantively respond to the comments opposed to its proposal, CEQ

  merely noted commenters’ opposition without any engagement. CEQ did not justify its proposal



                                                 168
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 169 of 181 Pageid#: 169




  in the face of the numerous, detailed comments and reports it received during the comment

  periods demonstrating the success of the prior regulations, and the disruption and harmful results

  CEQ’s new approach will cause. As a result, CEQ’s explanation for its action thus runs directly

  counter to the evidence before it.

         612.    Specifically, CEQ failed to meaningfully respond to comments stating that:

                  a. The Final Rule is likely going to lead to confusion, additional bureaucracy

                      and more litigation, with the result that the Final Rule will slow down project

                      delivery rather than speed it up;

                  b. NEPA is not the primary cause of project delay;

                  c. Aspects of the proposed rule have been tried in other settings and not sped up

                      project delivery, for example North Carolina’s Merger process;

                  d. The Final Rule will result in environmental harm;

                  e. The expansion of CEs will lead to less public engagement and less effective

                      decisionmaking;

                  f. The decision to eliminate consideration of climate change will lead to

                      wasteful spending and poor decisionmaking; and

                  g. The change to only require additional scientific study when not

                      “unreasonable” will lead to poor government decisionmaking and

                      environmental harm.

         613.    For all of these comments, CEQ either failed to respond to the comment entirely,

  or brushed aside the concern with conclusory statements that fail to grapple with the issues

  raised, as the APA requires.




                                                  169
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 170 of 181 Pageid#: 170




         614.    The rulemaking is therefore arbitrary and capricious and not in compliance with

  law.

                                  SEVENTH CLAIM FOR RELIEF

     Violation of the Administrative Procedure Act—Arbitrary and Capricious Failure to
                                Consider Obvious Alternatives

         615.    The allegations of the preceding paragraphs are incorporated here by reference.

         616.    “[W]hen an agency rescinds a prior policy its reasoned analysis must consider the

  ‘alternative[s]’ that are ‘within the ambit of the existing [policy].’” Dep’t of Homeland Sec., 140

  S. Ct. at 1913; Nat'l Shooting Sports Found., 716 F.3d at 215 (“[A]n agency must consider and

  explain its rejection of ‘reasonably obvious alternatives.’” (quoting NRDC v. SEC, 606 F.2d

  1031, 1053 (D.C. Cir.1979))).

         617.    While this requirement does not extend to every possible alternative, it does

  require consideration of “significant and viable” and “obvious” alternatives. Nat'l Shooting

  Sports Found., 716 F.3d at 215; City of Brookings Mun. Tel. Co. v. FCC, 822 F.2d 1153, 1169

  (D.C. Cir. 1987).

         618.    CEQ failed to consider a range of obvious alternatives to the rulemakings:

                  a. CEQ failed to consider the alternative of providing more funding to agency

                      staff to better facilitate the existing framework. This alternative is both

                      significant and viable, as detailed in the comments submitted by Plaintiffs

                      and their counsel. CEQ was obligated to consider whether the current

                      administration’s priority on stripping agency funding is inconsistent with its

                      goal of speeding project delivery transparently, but instead the agency

                      created a false choice between project delivery and environmental quality—a

                      false choice that Congress explicitly rejected in NEPA.



                                                  170
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 171 of 181 Pageid#: 171




                 b. CEQ failed to consider the alternative of providing more updated guidance to

                     agencies to further clarify how agencies should implement existing

                     regulatory requirements to ensure they comply with the law. For example,

                     CEQ failed to consider the alternative of leaving the current definitions of

                     environmental effects intact and providing additional clarity and guidance

                     regarding how these effects apply to new environmental challenges.

                 c. CEQ failed to consider the alternative of updating the NEPA regulations to

                     more comprehensively provide for consideration of climate change and

                     thereby modernize the regulations and make them more efficient.

                 d. CEQ failed to consider the alternative of requiring earlier public

                     involvement, as CEQ itself had previously recommended, for example

                     through collaborative stakeholder processes.

                 e. CEQ failed to consider how implementation of Exec. Order No. 13,807 could

                     achieve the agency’s aims.

         619.   The rulemaking is therefore arbitrary and capricious and not in compliance with

  law.

                                EIGHTH CLAIM FOR RELIEF

    Violation of the Administrative Procedure Act—Retroactive Application of Notice and
                                    Comment Rulemaking

         620.   The allegations of the preceding paragraphs are incorporated here by reference.

         621.   Retroactive application of notice and comment rulemaking, including

  modifications of existing rules, “is foreclosed by the express terms of the APA.” Georgetown

  Univ. Hosp. v. Bowen, 821 F.2d 750, 757 (D.C.Cir.1987), aff’d on other grounds, Bowen v.




                                                  171
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 172 of 181 Pageid#: 172




  Georgetown University Hosp., 488 U.S. 204 (1988); Northeast Hosp. Corp. v. Sebelius, 657 F.

  3d 1, 13 (D.C. Cir. 2011).

         622.    CEQ has violated the APA by issuing a Final Rule that purports allow retroactive

  application to projects already under NEPA review: “an agency may apply the regulations in this

  subchapter to ongoing activities and environmental documents begun before September 14,

  2020.” 40 C.F.R. § 1506.13 (emphasis added).

         623.    This attempt to apply the NEPA regulations to ongoing projects and

  environmental documents begun prior to the Final Rule’s effective date is impermissibly

  retroactive. It would weaken the standards applicable to Environmental Impact Statements and

  Environmental Assessments, contracts, and additional reports and documentation that were

  already underway, or even completed, prior to the changes in regulations. Furthermore, these

  new regulations will disrupt the evaluation process where commenters have raised issues

  regarding a NEPA document under the prior regulations that may now be disregarded by the

  agency applying the new regulations. These alterations to the rights and legal consequences that

  were in place prior to the effective date of the Final Rule are barred by the APA.

         624.    CEQ’s attempt to retroactively apply the Final Rule is arbitrary and capricious

  and not in compliance with law.

                                    NINTH CLAIM FOR RELIEF

     Violation of the Administrative Procedure Act – Failure to Demonstrate that the New
                        Policy is Consistent with the Governing Statute

         625.    The allegations of the preceding paragraphs are incorporated here by reference.

         626.    To comply with the APA, an agency must demonstrate that the new policy it

  adopts is consistent with the governing statute. Fox, 556 U.S. at 514–15. CEQ has violated this

  requirement by contradicting central requirements of NEPA.



                                                 172
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 173 of 181 Pageid#: 173




             627.    CEQ’s new rule is inconsistent with the governing statute, NEPA, in at least the

  following ways:

         A) Environmental Effects

             628.    The rule unlawfully alters the definition of the “effects” of a project by removing

  the definition of cumulative effects: “the incremental impact of the action when added to other

  past, present, and reasonably foreseeable future actions.” Previous 40 C.F.R. § 1508.7.22

             629.    CEQ has also removed the definition of indirect effects: those “which are caused

  by the action and are later in time or farther removed in distance, but are still reasonably

  foreseeable.” Previous 40 C.F.R. § 1508.8(b).23 Indirect effects include “growth inducing

  effects and other effects related to induced changes in the pattern of land use, population density

  or growth rate, and related effects on air and water and other natural systems, including

  ecosystems.” Id. Instead CEQ mandates that “[a] ‘but for’ causal relationship is insufficient to

  make an agency responsible for a particular effect under NEPA. Effects should not be considered

  significant if they are remote in time, geographically remote, or the product of a lengthy causal

  chain.”

             630.    Further, under the New Rule CEQ states that “[e]ffects do not include effects that

  the agency has no ability to prevent due to its limited statutory authority or would occur

  regardless of the proposed action.”

             631.    The plain language of NEPA takes a broad view of environmental effects, and

  contemplates effects that occur as a result of multiple actions. See, e.g., 42 U.S.C. §§

  4332(2)(C), 4331(b). CEQ’s elimination of cumulative effects and its removal of express




  22
       1978 NEPA regulations
  23
       1978 NEPA regulations.


                                                     173
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 174 of 181 Pageid#: 174




  language requiring the consideration of indirect effects runs counter to the requirements of

  NEPA, as recognized by the Supreme Court. Kleppe, 427 U.S. at 409–10.

         632.    CEQ’s changes to the environmental effects that must be considered are

  inconsistent with the governing NEPA statute and are arbitrary and capricious.

     B) Alternatives

         633.    The Final Rule unlawfully alters the requirements for reviewing alternatives in at

  least the following ways:

                  a. Removing the requirement that agencies “rigorously explore and objectively”

                       evaluate “all” reasonable alternatives;

                  b.   Removing the requirements that agencies “sharply defin[e] the issues and

                       provid[e] a clear basis for choice among options by the decisionmaker and

                       the public”;

                  c. Removing the requirement that agencies “devote substantial treatment to”

                       each alternative considered;

                  d. Removing the requirement that environmental impact statements “include

                       reasonable alternatives not within the jurisdiction of the lead agency”; and

                  e. Adding a new definition of “reasonable alternatives” that prioritizes the goals

                       of the applicant over the public interest.


         634.    The plain language of NEPA requires a full alternatives analysis. The statute

  directs agencies to prepare a “detailed statement” on alternatives “to the fullest extent

  possible[.]” 42 U.S.C. § 4332. This means, as CEQ has interpreted and the courts have

  affirmed, agencies must consider all reasonable alternatives. “The ‘existence of a viable but

  unexamined alternative renders an environmental impact statement inadequate.’” Audubon



                                                   174
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 175 of 181 Pageid#: 175




  Naturalist Soc’y of the Cent. Atl. States, Inc. v. U.S. Dep’t of Transp., 524 F. Supp. 2d 642, 667

  (D. Md. 2007) (quoting Res. Ltd., Inc. v. Robertson, 35 F.3d 1300, 1307 (9th Cir. 1994)); accord,

  Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 427 (4th Cir. 2012) (citing 42 U.S.C. §

  4332(2)(C)(iii) and evaluating whether agency impact statement considered all reasonable

  alternatives).

          635.     CEQ’s reductions to the alternatives that must be considered are inconsistent with

  the governing NEPA statute and are arbitrary and capricious.

      C) Federal Actions Requiring Review

          636.     The Final Rule unlawfully reverses course on the longstanding position that if a

  proposed federal action has a significant impact, including a significant cumulative impact, it is a

  federal action significantly affecting the human environment. The rule now requires that

  agencies first make a determination of whether an action is a “major federal action,” and then a

  separate determination of the action’s significance. This illegally allows “non-major” federal

  actions to indiscriminately inflict significant harms on the human environment with no

  opportunity for appropriate NEPA review.

          637.     This “dual standard” approach is contrary to the purpose and requirements of

  NEPA. Legislative history makes clear that Congress intended all actions with a significant

  effect upon the quality of the human environment to be considered “major” actions and therefore

  subject to NEPA review. Courts adopted this logical approach, as in Minn. Pub. Interest

  Research Grp. v. Butz, 498 F. 2d 1314, 1321 (8th Cir. 1974) (“[I]f the action has a significant

  effect, it is the intent of NEPA that it should be the subject of the detailed consideration

  mandated by NEPA . . . . This approach is more consonant with the purpose of NEPA and is

  supported in S. Rep. No. 91-296 . . . and the CEQ Guidelines.”).




                                                   175
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 176 of 181 Pageid#: 176




           638.   CEQ’s changes to what qualifies as a major federal action are inconsistent with

  the governing NEPA statute and are arbitrary and capricious.

        D) Allowing actions to proceed during the NEPA process

           639.   The Final Rule unlawfully allows a number of activities to proceed prior to the

  completion of the NEPA process. 40 C.F.R. § 1506.1(b) (2020). Such authorized activities

  include the “acquisition of interests in land (e.g., fee simple, rights-of-way, and conservation

  easements), purchase of long lead-time equipment, and purchase options made by applicants.”

  Id.

           640.   Allowing a particular alternative to proceed prior to the completion of the NEPA

  process undermines NEPA’s role as an “action-forcing” statute and forecloses the objective

  alternatives analysis that the statute requires for a “proposed” action, not one already underway.

  42 U.S.C. § 4332(2)(C)(iii).

           641.   This allows applicants to predetermine many aspects of the project, going directly

  against legal precedent and previous CEQ guidance. See Sierra Club v. Marsh, 872 F.2d 497,

  504 (1st Cir. 1989) (acknowledging the harm to the environment caused by “the deeply rooted

  human psychological instinct not to tear down projects once they are built[, and the] difficulty of

  stopping a bureaucratic steam roller, once started”); Council on Envtl. Quality, 1997

  Effectiveness Study 11–12 (“[T]he ‘NEPA process’ is often triggered too late to be fully

  effective. . . . It is critical for top policy leaders and managers to integrate NEPA early into their

  policymaking and programming if their agencies are to get the full benefit of NEPA.”).

           642.   CEQ’s changes to allow actions to proceed prior to the completion of the NEPA

  process are inconsistent with the governing NEPA statute and are arbitrary and capricious.

        E) Excluding Federal Financial Assistance from NEPA Review




                                                   176
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 177 of 181 Pageid#: 177




         643.      The Final Rule unlawfully excludes “loans, loan guarantees, or other forms of

  financial assistance” by the Federal government from NEPA review, specifically targeting farm

  ownership and operating loan guarantees. 40 C.F.R. § 1508.1(q)(1)(vii). This exclusion violates

  the policy and text of NEPA.

         644.      NEPA’s substantive policy directs the federal government to “use all practicable

  means” to “improve and coordinate Federal plans, functions, programs, and resources” so that

  the nation may achieve its environmental policy goals. Congress’s inclusion of the word

  “resources” recognizes that a commitment of federal funding may impact the environment, thus

  warranting NEPA review. Moreover, the statute explicitly states that the Federal Government is

  “to use all practical means and measures, including financial and technical assistance, . . . to

  create and maintain conditions under which man and nature can exist in productive harmony . . .

  and fulfill the . . . requirements of present and future generations of Americans.” 42 U.S.C. §

  4331(a) (emphasis added).

         645.      CEQ’s exclusion of federal financial assistance from the federal actions requiring

  compliance with NEPA is inconsistent with the governing NEPA statute and is arbitrary and

  capricious.

     F) Comment Specificity Requirements that Disregard Important Types of Impacts

         646.      The Final Rule unlawfully attempts to elevate the importance of input related to

  economic and employment impacts, and it requires that comments refer to specific sections or

  pages of the impact statement, proposing specific changes to the statement and, where possible,

  including or describing data sources and methodologies that support those changes. 40 C.F.R. §

  1503.3 (2020).




                                                   177
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 178 of 181 Pageid#: 178




          647.   These changes elevate the influence of commenters with economic, scientific,

  technical, or legal expertise, and diminish the influence of commenters with qualitative input or

  concerns.

          648.   These changes are inconsistent with NEPA, which requires that agency

  procedures, “to the fullest extent possible,” ensure that “unquantified environmental amenities

  and values” be given “appropriate consideration in decisionmaking along with economic and

  technical considerations.” 42 U.S.C. § 4332(B).

          649.   For these reasons, the Final Rule is “arbitrary,” “capricious,” an “abuse of

  discretion,” and “not in accordance with law,” 5 U.S.C. § 706(2)(A).

                                  TENTH CLAIM FOR RELIEF

                       Changes that are Outside CEQ’s Lawful Authority

          650.   The Final Rule purports to make changes that CEQ lacks lawful authority to

  make.

          651.   The APA is applicable to all federal agencies, and CEQ has no unique authority to

  amend it through rulemaking.

          652.   Moreover, despite making changes to APA requirements, CEQ failed to notice

  that it was doing so, describing its rulemaking only as one to NEPA regulations.

          653.   CEQ nonetheless makes a number of changes to its regulations which would have

  the impact of changing APA requirements.

          654.   For example:

                  a. CEQ’s changes to the definition of “final agency action” at 40 C.F.R. §

                     1508.1(q)(1)(iii) would have the effect of eliminating the APA cause of

                     action for “failure to act.” 5 U.S.C. § 551(13).




                                                 178
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 179 of 181 Pageid#: 179




                  b. CEQ’s changes which create a “presumption” that an agency has complied

                     with NEPA’s requirements by mere ipse dixit, and changes which presume

                     that “minor, non-substantive errors that have no effect on agency

                     decisionmaking shall be considered harmless and shall not invalidate an

                     agency action,” conflict with the APA requirement that an agency must

                     “observe procedure required by law,” and which grants review of that

                     question to the courts. 5 U.S.C. § 706(2)(D).

                  c. CEQ’s imposition of “exhaustion” requirements that must be met before an

                     individual or entity may bring suit add prerequisites to legal action not

                     contemplated by the APA, and in express conflict with established case law. .

                     40 C.F.R. § 1500.3(b).

         655.    Each of these changes is outside of CEQ’s lawful authority. It is the Courts’

  exclusive role to determine the remedy for violations of law, including withholding a remedy

  when the violation is harmless.

         656.    For these reasons the Final Rule is outside of CEQ’s lawful authority and the

  Final Rule is “arbitrary, capricious, and not in accordance with law.” 5 U.S.C. § 706(2).

                                      PRAYER FOR RELIEF

         Plaintiffs respectfully request that the Court:

         A.      Declare that the Final Rule, Update to the Regulations Implementing the

  Procedural Provisions of the National Environmental Policy Act, is arbitrary and capricious and

  note in compliance with law;

         B.      Declare that CEQ acted in excess of statutory authority by issuing the Final Rule

         C.      Vacate and set aside the challenged regulations




                                                  179
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 180 of 181 Pageid#: 180




            D.     Reinstate the 1978 NEPA regulations;

            E.     Enjoin Defendants from implementing, enforcing, or relying on the Final Rule;

            F.     Award Plaintiffs their reasonable fees, costs, and expenses, including attorneys’

  fees, associated with this litigation; and

            G.     Grant Plaintiffs such further and additional relief as the Court may deem just and

  proper.



            Respectfully submitted, this the 29th day of July, 2020.


                                                 /s/ Kimberley Hunter (pro hac vice
                                                 pending)
                                                 N.C. Bar No. 41333
                                                 601 West Rosemary Street
                                                 Suite 220
                                                 Chapel Hill, NC 27516

                                                 /s/Sam Evans (pro hac vice pending)
                                                 N.C. Bar No. 44992
                                                 48 Patton Ave
                                                 Suite 304
                                                 Asheville, NC 28801-3321

                                                 /s/ Nicholas S. Torrey (pro hac vice pending)
                                                 N.C. Bar No. 43382
                                                 601 West Rosemary Street
                                                 Suite 220
                                                 Chapel Hill, NC 27516

                                                 /s/Megan Kimball (pro hac vice pending)
                                                 N.C. Bar No. 53837
                                                 601 West Rosemary Street
                                                 Suite 220
                                                 Chapel Hill, NC 27516

                                                 /s/ Kristin Davis (Local counsel)
                                                 VA. Bar No. 85076
                                                 201 West Main St.
                                                 Suite 14
                                                 Charlottesville, VA 22902-5065


                                                   180
Case 3:20-cv-00045-JPJ-PMS Document 1 Filed 07/29/20 Page 181 of 181 Pageid#: 181




                                       181
